             Case 18-10601-MFW   Doc 3099-2   Filed 11/17/20   Page 1 of 99




                                     Exhibit 2

                           Disclosure Statement Blackline




RLF1 24300269v.1
                 Case 18-10601-MFW             Doc 3099-2         Filed 11/17/20        Page 2 of 99



                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE




In re:                                                     Chapter 11

THE WEINSTEIN COMPANY                                      Case No. 18-10601 (MFW)
HOLDINGS LLC., et al., 1
                                                           Jointly Administered
                                   Debtors.
                                                           Re: Docket No. 30322



    THIRDFOURTH AMENDED DISCLOSURE STATEMENT IN SUPPORT OF THE
      THIRDFOURTH AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION
    PROPOSED BY THE DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED
                             CREDITORS
         RICHARDS, LAYTON & FINGER, P.A.                            CRAVATH, SWAINE & MOORE LLP
            Mark D. Collins (DE Bar No. 2981)                        Paul H. Zumbro (admitted pro hac vice)
             Paul N. Heath (DE Bar No. 3704)                       Lauren A. Moskowitz (admitted pro hac vice)
           Zachary I. Shapiro (DE Bar No. 5103)                     Salah M. Hawkins (admitted pro hac vice)
           Brett M. Haywood (DE Bar No. 6166)                                   Worldwide Plaza
           David T. Queroli (DE Bar No. 6318)                                  825 Eighth Avenue
                    One Rodney Square                                         New York, NY 10019
                   920 North King Street
                  Wilmington, DE 19801
                                              Counsel for the Debtors
                                                        -and-

                                 PACHULSKI STANG ZIEHL & JONES LLP
                                     James I. Stang (admitted pro hac vice)
                                   Robert J. Feinstein (admitted pro hac vice)
                                   Debra I. Grassgreen (admitted pro hac vice)
                                    Jason H. Rosell (admitted pro hac vice)
                                     Colin R. Robinson (DE Bar No. 5524)
                                      919 North Market Street, 17th Floor
                                    Wilmington, DE 19899 (Courier 19801)
1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are 3837. The
 mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
 10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
 purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is
 not provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
 noticing agent at http://dm.epiq11.com/twc.
2 On October 16, 2020, the Court entered an order [Docket No. 3032] authorizing the Debtors to file the Coverage

 Dispute Letters, copies of which are attached to the Disclosure Statement as Exhibit D, under seal.
                Case 18-10601-MFW                      Doc 3099-2                Filed 11/17/20   Page 3 of 99




                                   Counsel for the Official Committee of Unsecured Creditors




                                                                      ii
[[DMS:5457201v26:11/03/2020--09:49 AM]][[DMS:5457201v29:11/12/2020--05:46 PM]]
          Case 18-10601-MFW       Doc 3099-2      Filed 11/17/20    Page 4 of 99




                                TABLE OF CONTENTS

                                                                                   Page

I. INTRODUCTION                                                                       1

II. NOTICE TO HOLDERS OF CLAIMS                                                       2

III. SUMMARY OVERVIEW FOR HOLDERS OF SEXUAL MISCONDUCT CLAIMS                         4

IV. EXPLANATION OF CHAPTER 11                                                         7
     A.     Overview of Chapter 11                                                    7
     B.     Chapter 11 Plan                                                           8
     C.     Confirmation of a Chapter 11 Plan                                         8

V. OVERVIEW OF THE PLAN                                                             910
     A.     Summary of the Terms of the Plan                                         10
            1.     Settlement of Sexual Misconduct Claims                            10
            2.     Sexual Misconduct Claims Fund                                   1112
            3.     Liquidation Trust                                               1112
            4.     Former Representatives Defense Costs                              12
            5.     Seyfarth Shaw LLP’s General Unsecured Claims                      12
            6.     Non-Released Parties’ Contribution Claims                       1213
            7.     Substantive Consolidation                                       1213
     B.     Summary of Distributions Under the Plan                                  13

VI. QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
      THE PLAN                                                 1415

VII. HISTORY OF THE DEBTORS                                                        1718
     A.     History, Operations, and Business                                      1718
     B.     Prepetition Indebtedness                                               1819
     C.     Events Leading to the Commencement of the Chapter 11 Cases             2021
            1.     The Allegations of Sexual Harassment and Sexual Assault
                   Against Harvey Weinstein                                        2021
            2.     Failed Prepetition Efforts to Sell the Debtors                  2021

VIII. THE DEBTORS’ CHAPTER 11 CASES                                                2122




                                             i
          Case 18-10601-MFW          Doc 3099-2   Filed 11/17/20      Page 5 of 99




     A.     Commencement of the Chapter 11 Cases                                     2122
     B.     Appointment of the Official Committee of Unsecured Creditors             2122
     C.     Retention of Professionals                                               2122
     D.     Significant Business Events after the Petition Date                      2122
            1.     First Day Motions                                                   22
            2.     DIP Facility                                                      2223
            3.     Sale of Substantially All of the Debtors’ Assets                  2223
            4.     AI International and Union Bank Settlement                        2324
            5.     Assumed Contracts                                                 2425
            6.     Guild Settlement and Guild Reserved Claims                        2425
     E.     Schedules and Establishment of Bar Dates                                 2526

IX. THE SETTLEMENT OF SEXUAL MISCONDUCT CLAIMS                                         26
     A.     Background and Investigation                                               26
     B.     Mediation Efforts and the Initial Settlement                             2627
     C.     Summary of the Settlement of Sexual Misconduct Claims                      28
     D.     Sexual Misconduct Claims Examiner                                        3031
     E.     The Insurance Policies                                                     31

X. THE CHAPTER 11 PLAN                                                               3536
     A.     Classification and Treatment of Claims and Interests                     3536
            1.     Unclassified Claims – Administrative Expense Claims, Priority
                   Tax Claims, and Professional Fee Claims                           3536
            2.     Classification and Treatment of Other Priority Claims (Class 1)   3637
            3.     Classification and Treatment of Secured Tax Claims (Class 2)      3738
            4.     Classification and Treatment of Secured Claims (Class 3)          3738
            5.     Classification and Treatment of Sexual Misconduct Claims
                   (Class 4)                                                         3839
            6.     Class 5: Other Tort Claims (Class 5)                                41
            7.     Classification and Treatment of General Unsecured Claims
                   (Class 56)                                                        4041
            78.    Classification and Treatment of Intercompany Claims (Class 67)    4042
            89.    Classification and Treatment of Interests (Class 78)              4042
     B.     Means for Implementation of the Plan 41.                                   42
            1.     Global Settlement                                                 4142




                                             ii
          Case 18-10601-MFW          Doc 3099-2       Filed 11/17/20   Page 6 of 99




            2.     The Plan Support Agreement                                         4143
            3.     Substantive Consolidation                                          4143
            4.     Standards for Substantive Consolidation                            4244
            5.     The Liquidation Trust                                              4446
            6.     Claims Reconciliation Process                                      4951
            7.     Distribution of Property Under the Plan                            4951
     C.     Injunctions and Releases                                                  5052
            1.     Term of Certain Bankruptcy Injunctions and Automatic Stay          5153
            2.     The Channeling Injunction                                          5153
            3.     Releases                                                           5355
            4.     Plan Injunction                                                    5557
            5.     Exculpation                                                        5658
     D.     Conditions Precedent to Confirmation and the Effective Date               5659
     E.     Other Material Plan Provisions                                            5860
            1.     Dissolution of the Board of Directors and Committee                5860
            2.     Executory Contracts and Unexpired Leases Deemed Rejected           5961
            3.     Non-discharge of the Debtors’ Debts                                5961
            4.     No Recourse                                                        5961

XI. CONFIRMATION AND CONSUMMATION PROCEDURES                                          6062
     A.     Overview                                                                  6062
     B.     Confirmation of the Plan                                                  6164
            1.     Elements of Section 1129 of the Bankruptcy Code                    6164
            2.     Acceptance                                                         6365
            3.     Best Interests of Creditors Test                                   6466
            4.     Feasibility                                                        6567
     C.     Cramdown                                                                  6567
            1.     No Unfair Discrimination                                           6568
            2.     Fair and Equitable Test                                            6668
     D.     Effect of Confirmation                                                    6669

XII. CONCLUSION                                                                       6870




                                             iii
        Case 18-10601-MFW       Doc 3099-2      Filed 11/17/20   Page 7 of 99




                                     EXHIBITS

A.   Plan

B.   Liquidation Analysis

C.   Sexual Misconduct Claims Fund Procedures

D.   Coverage Dispute Letters

E.   Curriculum Vitaes of Sexual Misconduct Claims Examiners




                                         iv
          Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20    Page 8 of 99




                                              I.

                                     INTRODUCTION

       The above-captioned debtors and debtors in possession (collectively, the “Debtors” or
“Company”) in the above-captioned cases (the “Chapter 11 Cases”) pending in the Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and the Official Committee of
Unsecured Creditors (the “Committee” and, collectively with the Debtors, the “Plan
Proponents”), hereby submit this thirdfourth amended disclosure statement, dated as of
November 417, 2020 (the “Disclosure Statement”), pursuant to section 1125 of Title 11 of the
United States Code (the “Bankruptcy Code”) with respect to the ThirdFourth Amended Joint
Chapter 11 Plan of Liquidation dated as of November 417, 2020 (the “Plan”). This Disclosure
Statement, as may be amended or supplemented, is to be used in connection with the solicitation
of votes on the Plan by the Plan Proponents. A copy of the Plan is attached to this Disclosure
Statement as Exhibit A.

     THE PLAN PROPONENTS WILL BE SEEKING APPROVAL OFBANKRUPTCY
COURT ENTERED AN ORDER APPROVING THIS DISCLOSURE STATEMENT AT A
HEARING SCHEDULED FORON NOVEMBER 517, 2020 (THE “HEARING”). ONLY
HOLDERS OF ALLOWED CLAIMS IN CLASS 4 (SEXUAL MISCONDUCT CLAIMS),
CLASS 5 (OTHER TORT CLAIMS) AND CLASS 56 (GENERAL UNSECURED CLAIMS)
ARE ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN. ACCORDINGLY,
EXCEPT FOR THE DEEMED UNIMPAIRED OTHER PRIORITY CLAIMS, SECURED TAX
CLAIMS, AND SECURED CLAIMS AND DEEMED IMPAIRED INTERCOMPANY
CLAIMS AND INTERESTS, THE PLAN PROPONENTS ARE SOLICITING
ACCEPTANCES OF THE PLAN FROM ALL OTHER HOLDERS OF CLAIMS AGAINST
THE DEBTORS. THE PLAN PROPONENTS WILL ONLY SEEK CONFIRMATION OF THE
PLAN IF CLASS 4 (SEXUAL MISCONDUCT CLAIMS) VOTES TO ACCEPT THE PLAN IN
ACCORDANCE WITH SECTION 1126(C) OF THE BANKRUPTCY CODE.

      THE PLAN PROPONENTS BELIEVE THAT THE PLAN IS IN THE BEST
INTERESTS OF AND PROVIDES THE HIGHEST AND MOST EXPEDITIOUS
RECOVERIES TO HOLDERS OF ALL CLAIMS AGAINST THE DEBTORS AND TO
RESOLVE THE EXTENSIVE LITIGATION PENDING IN MULTIPLE JURISDICTIONS
ARISING FROM OR RELATED TO THE CONDUCT OF THE DEBTORS’ FORMER
CO-CHAIRMAN, HARVEY WEINSTEIN. ALL HOLDERS OF CLAIMS ENTITLED TO
VOTE TO ACCEPT OR REJECT THE PLAN ARE URGED TO VOTE IN FAVOR OF THE
PLAN.

      THE COMMITTEE IS A PLAN PROPONENT. THE COMMITTEE HAS
       FOUR MEMBERS, TWO OF WHOM ARE HOLDERS OF SEXUAL
      MISCONDUCT CLAIMS. THE COMMITTEE URGES ALL HOLDERS
        OF SEXUAL MISCONDUCT CLAIMS TO ACCEPT THE PLAN.
    THE SOLICITATION PACKAGE ACCOMPANYING EACH OF THE BALLOTS
CONTAINS APPLICABLE VOTING INSTRUCTIONS. TO BE COUNTED, YOUR
BALLOT MUST BE PROPERLY COMPLETED, EXECUTED, AND ACTUALLY
           Case 18-10601-MFW          Doc 3099-2     Filed 11/17/20     Page 9 of 99




RECEIVED BY THE BALLOTING AGENT BY 5:00 P.M. (EASTERN TIME), ON
DECEMBER 818, 2020 (THE “VOTING DEADLINE”).

       All capitalized terms used in the Disclosure Statement and not defined herein shall
have the meanings ascribed thereto in the Plan. Unless otherwise stated, all references
herein to “Schedules” and “Exhibits” are references to schedules and exhibits to this
Disclosure Statement.

                                               II.

                            NOTICE TO HOLDERS OF CLAIMS

        The purpose of this Disclosure Statement is to enable you, as a creditor whose Claim is
impaired under the Plan, to make an informed decision in exercising your right to accept or reject
the Plan.

     THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT INFORMATION
THAT MAY BEAR UPON YOUR DECISION TO VOTE TO ACCEPT OR REJECT
THE PLAN. PLEASE READ THIS DOCUMENT WITH CARE.

     PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE
PLAN. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE ONLY AS OF THE DATE HEREOF AND THERE CAN BE NO ASSURANCE
THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY
TIME AFTER THE DATE HEREOF. IN THE EVENT OF ANY CONFLICT BETWEEN
THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT AND THE
TERMS OF THE PLAN OR ANY OTHER APPLICABLE DOCUMENT, THE TERMS
OF THE PLAN OR ANY SUCH APPLICABLE DOCUMENT SHALL GOVERN.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE, AND RULE 3016(b) OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE (THE “BANKRUPTCY RULES”)
AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE
SECURITIES LAW OR OTHER NON-BANKRUPTCY LAW. THIS DISCLOSURE
STATEMENT HAS BEEN NEITHER APPROVED NOR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC
PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
CONTAINED HEREIN. PERSONS OR ENTITIES TRADING IN OR OTHERWISE
PURCHASING, SELLING OR TRANSFERRING SECURITIES OR CLAIMS OF THE
DEBTORS SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN
IN LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL
NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
LIABILITY, STIPULATION, OR WAIVER, BUT RATHER AS A STATEMENT MADE




                                                2
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 10 of 99




IN SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT SHALL NOT
BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE
CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR
OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST,
OR INTERESTS IN, THE DEBTORS AND DEBTORS IN POSSESSION IN THESE
CASES.

        Each Holder of a Claim entitled to vote to accept or reject the Plan should read this
Disclosure Statement and the Plan in their entirety before voting. No solicitation of votes to
accept or reject the Plan may be made except pursuant to this Disclosure Statement and section
1125 of the Bankruptcy Code. Except for the Plan Proponents (in their capacity as such) and
certain of the professionals they have retained, no person has been authorized to use or
promulgate any information concerning the Debtors, their business, or the Plan other than the
information contained in this Disclosure Statement and if given or made, such information may
not be relied upon as having been authorized by the Plan Proponents. You should not rely on any
information relating to the Debtors, their business or the Plan other than that contained in this
Disclosure Statement and the Exhibits hereto.

        After carefully reviewing this Disclosure Statement, including the attached Exhibits,
please indicate your acceptance or rejection of the Plan by voting in favor of or against the Plan
on the enclosed ballot and return the same to the address set forth on the ballot, in the enclosed,
postage prepaid, return envelope so that it is actually received by the Balloting Agent no later
than the Voting Deadline. All votes to accept or reject the Plan must be cast using the
appropriate ballot. Votes which are cast in any other manner will not be counted. All ballots
must be actually received by Epiq Bankruptcy Solutions, LLC (the “Balloting Agent”) no
later than December 818, 2020 at 5:00 p.m. (Eastern Time). In the event you have
questions regarding the voting procedures, please contact the Balloting Agent by email at
twc@epiqglobal.com.

        DO NOT RETURN ANY OTHER DOCUMENTS WITH YOUR BALLOT.

       You will be bound by the Plan if it is confirmed by the Bankruptcy Court, even if you do
not vote to accept the Plan, or if you are the Holder of an unimpaired Claim.


                   THE PLAN PROPONENTS URGE ALL HOLDERS OF
                     IMPAIRED CLAIMS TO ACCEPT THE PLAN




                                                 3
              Case 18-10601-MFW               Doc 3099-2         Filed 11/17/20        Page 11 of 99




  CERTAIN HOLDERS OF SEXUAL MISCONDUCT CLAIMS OPPOSE THE PLAN
AND DO NOT BELIEVE IT IS IN THE BEST INTERESTS OF HOLDERS OF SEXUAL
    MISCONDUCT CLAIMS. ANY HOLDERS WISHING TO HEAR FURTHER
   INFORMATION ON THEIR VIEWS MAY CONTACT THEIR COUNSEL AT:
             DWIGDOR@WIGDORLAW.COM or 212-257-6800

                                                          III.

      SUMMARY OVERVIEW FOR HOLDERS OF SEXUAL MISCONDUCT CLAIMS

        The comprehensive settlement embodied in the Plan is the result of extensive mediation
and arm’s-length negotiation efforts between the various stakeholders in these Chapter 11 Cases,
including significant involvement by representatives of survivors of Harvey Weinstein’s alleged
sexual misconduct. Per the Bankruptcy Court’s order entered on September 9, 2020 [Docket No.
2966], the Bankruptcy Court established October 31, 2020 as the Tort Claims Bar Date, which is
the deadline by which Holders of Sexual Misconduct Claims were required to file proofs of claim
in these Chapter 11 Cases. As of November 1, 2020, sixty-five (65) Tort Claims have been filed.
Not allBased on a preliminary review of the filed Tort Claims necessarilyconducted by the
Plan Proponents, approximately fifty-five (55) of the Tort Claims are Sexual Misconduct
Claims. Thus, while the number of filed Sexual Misconduct Claims may be lower than the
number of filed Tort Claims, the number of filed Sexual Misconduct Claims is not higher than
the number of filed Tort Claims. Accordingly, for the purposes of reviewing this Disclosure
Statement and considering whether or not to vote in favor of the Plan, Holders of Sexual
Misconduct Claims should assume that all of the filed Tort Claimsthere are fifty-five (55)
Sexual Misconduct Claims.

        The Plan establishes an approximately $17 million fund—the Sexual Misconduct Claims
Fund—from which Holders of Sexual Misconduct Claims (Class 4) may seek compensation. In
the event the Plan is not confirmed and these Chapter 11 Cases are converted to chapter 7 cases,
no such fund will be available and the Insurance Companies likely will contend that they have no
responsibility to cover costs and judgments related to Sexual Misconduct Claims. For example,
in response to the Debtors requests for coverage related to certain Sexual Misconduct Claims, the
Insurance Companies responded that the Insurance Policies do not cover Sexual Misconduct
Claims. Copies of certain letters from the Insurance Companies expressing their position with
respect to coverage for the Sexual Misconduct Claims are attached to this Disclosure Statement
as Exhibit D.3 Absent the settlement embodied in the Plan, it is therefore possible that there
could be protracted coverage litigation and the Insurance Companies will not pay any funds to
cover Sexual Misconduct Claims.

       In addition, without the settlement proceeds, the Debtors primary Assets consist of the
Debtors’ Cash and the Debtors’ potential claims against Harvey Weinstein and against the
3
     Certain information in the coverage dispute letters has been redacted to (1) protect the identities of women who
    have made allegations related to Sexual Misconduct Claims but have done so either anonymously or non-publicly,
    and (2) maintain the confidentiality of the non-public aspects of criminal investigations.




                                                            4
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 12 of 99




Former Representatives for, among other things, breach of the duty of loyalty, including a failure
to exercise proper oversight of Harvey Weinstein (the “D&O Claims”). As of September 15,
2020, the Debtors have approximately $4.1 million in Cash, and while the Debtors could
prosecute the potential D&O Claims, the outcome of such litigation is completely unknown. In
the event the Plan is not confirmed and these Chapter 11 Cases are converted to chapter 7 cases,
the Plan Proponents believe that the Debtors’ assets would be aggregated into a common
distribution fund from which all general unsecured claims (ClassClasses 4, 5 and Class 56 in the
Plan) would receive pro rata recoveries from the distributable value (if any) of the Debtors’
Assets. The Plan Proponents’ Liquidation Analysis reflects that in a chapter 7 liquidation
scenario, potential recoveries for Holders of Sexual Misconduct Claims likely will be
significantly less than their potential recoveries under the Plan (with assumed recoveries for
Holders of Sexual Misconduct Claims being more than four times higher under the Plan—8.53%
under the Plan versus 1.86% under a chapter 7 liquidation that assumes the “High” scenario
where the chapter 7 trustee is able to achieve 75% of the settlement economics as those proposed
in the Plan). The Liquidation Analysis is attached to this Disclosure Statement as Exhibit B.

        For the reasons stated above, among others, the Plan Proponents firmly believe that the
Plan is in the best interests of all creditors, especially Holders of Sexual Misconduct Claims, and
urge the Holders of Sexual Misconduct Claims to vote to accept the Plan. But the Plan
Proponents’ views will not decide whether the Plan is presented to the Bankruptcy Court for
confirmation. The Plan Proponents will only to seek confirmation of the Plan if the Holders of
Sexual Misconduct Claims vote to accept the Plan in accordance with the requirements set forth
in Section 1126 of the Bankruptcy Code.

       If the Holders of Sexual Misconduct Claims vote to accept the Plan and the Bankruptcy
Court confirms the Plan, post-confirmation, each Holder of Sexual Misconduct Claims will
proceed through the Sexual Misconduct Claims Fund Procedures to determine the amount such
Holders may recover from the $17 million Sexual Misconduct Claims Fund. The Sexual
Misconduct Claims Fund Procedures are attached to this Disclosure Statement as Exhibit C. Key
components of the Sexual Misconduct Claims Fund Procedures are summarized below, but such
summary is qualified in its entirety by the Sexual Misconduct Claims Fund Procedures. Holders
of Sexual Misconduct Claims should carefully review the Sexual Misconduct Claims Fund
Procedures in full.

        The Claims review and determination process as set forth in the Sexual Misconduct
Claims Fund Procedures will be done on a strictly confidential basis. Neither the identities of the
Holders of Sexual Misconduct Claims nor the details of the allegations underlying their Claims
will be made public. While the Claims determination process will be strictly confidential,
nothing in the Plan, this Disclosure Statement or the Sexual Misconduct Claims Fund Procedures
is intended or should be construed to limit the rights of Holders of Sexual Misconduct Claims to
speak publicly about the allegations underlying their Sexual Misconduct Claims.

       Under the Sexual Misconduct Claims Fund Procedures, the Sexual Misconduct Claims
Examiner will review each Sexual Misconduct Claim and the documents and statements offered
in support of such Claims to determine a Point Award for such Claims. At the conclusion of the
Claims review and determination process, the Sexual Misconduct Claims Fund will be divided
by the total of the Point Awards to establish the value of each point (the “Point Value”). The



                                                 5
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20    Page 13 of 99




Point Value will be multiplied by the Point Award for each Sexual Misconduct Claim to
calculate the monetary amount to be awarded to each Holder of Sexual Misconduct Claims.

       Based onAssuming 55 of the number of filed Tort Claims, are Sexual Misconduct
Claims and assuming the average Point Award is 50, each point will be valued at approximately
$4,9506,200. In such circumstances, a Point Award of 25 points would result in a distribution of
$123,750155,000; a Point Award of 50 points would result in a distribution of $247,500310,000;
a Point Award of 75 points would result in a distribution of $371,250465,000; a Point Award of
100 points would result in a distribution of $495,000620,000. The average Point Award of 50
and resulting estimated distribution amounts are for illustrative purposes only. As of the date of
this Disclosure Statement, none of the Sexual Misconduct Claims have been litigated to
conclusion or undergone the Claims review process described in the Sexual Misconduct Claims
Procedures, the Plan Proponents therefore do not have sufficient information in order to
determine the actual average Point Award or actual distribution amounts to Holders of Sexual
Misconduct Claims. Actual distributions will vary depending on the outcome of the Claims
review and determination process set forth in the Sexual Misconduct Claims Fund Procedures.

        After the calculation process, each Holder of Sexual Misconduct Claims will be informed
of the determined monetary amount of their Claims and will then have the ability to decide
whether they want to release Harvey Weinstein. If a Holder of a Sexual Misconduct Claim does
not affirmatively elect to release Harvey Weinstein, such Holder shall be excused from
bankruptcy claims process (solely as it relates to Sexual Misconduct Claims against Harvey
Weinstein) and may bring or continue to prosecute any causes of action against Harvey
Weinstein related such Holder’s Sexual Misconduct Claims. Holders of Sexual Misconduct
Claims will not have the ability to choose whether or not to release the Debtors and the Former
Representatives. The Claims determination process outlined in the Sexual Misconduct Claims
Fund Procedures will be the sole method of recovery with respect to Sexual Misconduct Claims
against the Debtors and the Former Representatives. Holders of Sexual Misconduct Claims who
do not affirmatively elect to release Harvey Weinstein will receive 25% of the determined
monetary amount of their Sexual Misconduct Claims and such Holders’ Sexual Misconduct
Claims against the Debtors and the Former Representatives will be released and enjoined.
Holders of Sexual Misconduct Claims who affirmatively elect to release Harvey Weinstein will
receive the full determined monetary amount of their Sexual Misconduct Claims and such
Holders’ Sexual Misconduct Claims against the Debtors, the Former Representatives and Harvey
Weinstein will be released and enjoined.

        As of November 417, 2020, the Plan Proponents are aware of four lawsuits in which
courts have issued rulings related to Sexual Misconduct Claims against the Debtors, the Former
Representatives and Harvey Weinstein. The four cases are:

Loiusette Geiss v. The Weinstein Company Holdings, LCC, et al.,
       No. 17-cv-9554-AKH (S.D.N.Y. Dec. 6, 2017)
Alexandra Canosa v. Harvey Weinstein, et al.,
      No. 18-cv-4115-PAE (S.D.N.Y. May 8, 2018)
Wedil David v. The Weinstein Company LLC,
       No. 18-cv-05414-RA-KNF (S.D.N.Y. June 15, 2018)



                                                6
              Case 18-10601-MFW               Doc 3099-2        Filed 11/17/20        Page 14 of 99




Sandeep Rehal v. Harvey Weinstein, et al.,
      No. 151738-2018E (N.Y. Sup. Ct. Feb. 27, 2018)

In three of the four cases, the courts have dismissed certain claims against the Debtors and all
claims against the named Former Representatives. In the Geiss case, the court dismissed all of
the Sexual Misconduct Claims against the Debtors and the named Former Representatives and
ruled that certain Sexual Misconduct Claims against Harvey Weinstein could proceed. In the
Canosa case, the court dismissed certain Sexual Misconduct Claims against the Debtors,
dismissed all of the Sexual Misconduct Claims against the named Former Representatives and
ruled that certain Sexual Misconduct Claims against Harvey Weinstein could proceed. In the
David case, the court dismissed all of the Sexual Misconduct Claims against the named Former
Representatives, but has not issued any rulings on the Sexual Misconduct Claims against the
Debtors and Harvey Weinstein.4 In the Rehal case, the court denied Robert Weinstein’s motion
to dismiss and has not issued any rulings on the Sexual Misconduct Claims against the Debtors,
the other named Former Representatives and Harvey Weinstein. The courts’ rulings in each of
the cases are subject to appeal.

        Based on, among other things, the courts’ rulings in the Geiss, Canosa and David cases
dismissing certain Sexual Misconduct Claims against the Debtors and all Sexual Misconduct
Claims against the Former Representatives, the Plan Proponents believe the Sexual Misconduct
Claims against Harvey Weinstein would constitute the bulk of any judgments awarded to Holders
of Sexual Misconduct Claims, and under the Plan, Holders of Sexual Misconduct Claims who do
not affirmatively elect to release Harvey Weinstein may bring or continue to prosecute any
causes of action against Harvey Weinstein related such Holder’s Sexual Misconduct Claims.
The Plan Proponents therefore believe it is fair and equitable for Holders of Sexual Misconduct
Claims who do not affirmatively elect to release Harvey Weinstein to receive 25% of the
determined monetary amount of their Claims in consideration of the release of their Sexual
Misconduct Claims against the Released Parties.

        In the Plan Proponents’ opinion, the Plan offers Holders of Sexual Misconduct Claims
the best opportunity for a meaningful financial recovery. The Claims determination process set
forth in the Sexual Misconduct Claims Fund Procedures provides Holders of Sexual Misconduct
Claims with a path to voluntary resolution of their Claims without having to endure the risks,
publicity, costs, uncertainties and challenges of protracted litigation. The Plan Proponents firmly
believe the Plan is in the best interests of the Holders of Sexual Misconduct Claims and urge the
Holders of Sexual Misconduct Claims to vote to accept the Plan.




4
    The referenced court decisions in the Geiss, Canosa, David and Rehal cases can be accessed free of charge on the
    website of the Debtors’ claims and noticing, which is http://dm.epiq11.com/twc.




                                                           7
          Case 18-10601-MFW           Doc 3099-2       Filed 11/17/20     Page 15 of 99




                                                 IV.

                              EXPLANATION OF CHAPTER 11

A.     Overview of Chapter 11

        Chapter 11 is the principal chapter of the Bankruptcy Code pursuant to which a debtor in
possession may reorganize its business or liquidate in an orderly fashion for the benefit of its
creditors, stockholders, and other parties in interest.

       The commencement of a chapter 11 case creates an estate comprising all the legal and
equitable interests of the debtor in possession as of the date the petition is filed. Sections 1101,
1107, and 1108 of the Bankruptcy Code provide that a debtor may continue to operate its
business and remain in possession of its property as a “debtor in possession” unless the
bankruptcy court orders the appointment of a trustee. In these Chapter 11 Cases, the Debtors
remain as debtors in possession. Additionally, pursuant to section 1102(a) of the Bankruptcy
Code, the United States Trustee appointed a committee of creditors holding unsecured claims,
which in this case is the Committee.

        The filing of a petition under the Bankruptcy Code triggers the automatic stay provisions
of the Bankruptcy Code. Section 362 of the Bankruptcy Code provides, among other things, for
an automatic stay of all attempts by creditors or other third parties to collect on prepetition claims
against a debtor or otherwise interfere with its property or business. Exempted from the
automatic stay are governmental authorities seeking to exercise regulatory or policing powers.
Except as otherwise ordered by a bankruptcy court, the automatic stay remains in full force and
effect until the effective date of a confirmed chapter 11 plan.

B.     Chapter 11 Plan

        The formulation of a chapter 11 plan is the principal purpose of a chapter 11 case. The
plan sets forth the means for satisfying the holders of claims against and interests in a debtor’s
estate. A chapter 11 plan may provide anything from a complex restructuring of a debtor’s
business and its related obligations to a simple liquidation of the debtor’s assets. In either event,
upon confirmation of the plan, it becomes binding on the debtor and all of its creditors and equity
holders, and the prior obligations owed by the debtor to such parties are compromised and
exchanged for the obligations specified in the plan.

         In general, after a chapter 11 plan has been filed, the holders of impaired claims against
and equity interests in a debtor are permitted to vote to accept or reject the plan. Before
soliciting acceptances of the proposed plan, section 1125 of the Bankruptcy Code requires the
plan proponents to prepare and file a disclosure statement containing adequate information of a
kind, and in sufficient detail, to enable a hypothetical reasonable investor to make an informed
judgment about the plan. This Disclosure Statement is presented to Holders of Claims
against the Debtors to satisfy the requirements of section 1125 of the Bankruptcy Code in
connection with the Plan Proponents’ solicitation of votes on the Plan.




                                                  8
          Case 18-10601-MFW           Doc 3099-2       Filed 11/17/20     Page 16 of 99




C.     Confirmation of a Chapter 11 Plan

       If all classes of claims and equity interests accept a plan of reorganization, the bankruptcy
court may confirm the plan if the bankruptcy court independently determines that the
requirements of section 1129(a) of the Bankruptcy Code have been satisfied. The Plan
Proponents believe that the Plan satisfies all the applicable requirements of section 1129(a)
of the Bankruptcy Code.

        Chapter 11 of the Bankruptcy Code does not require that each holder of a claim or interest
in a particular class vote in favor of a chapter 11 plan for the bankruptcy court to determine that
the class has accepted the plan. Rather, a class of claims will be deemed to have accepted the
plan if the court determines that the plan has been accepted by more than a majority in number
and at least two-thirds in amount of those claims actually voting in such class. Only the Holders
of Allowed Claims who actually vote will be counted as either accepting or rejecting the
Plan.

       In addition, classes of claims or equity interests that are not “impaired” under a chapter 11
plan are conclusively presumed to have accepted the plan and thus are not entitled to vote.
Furthermore, classes that are to receive no distribution under the plan are conclusively deemed to
have rejected the plan. Accordingly, acceptances of a plan will generally be solicited only from
those persons who hold claims or equity interests in an impaired class. Class 4 (Sexual
Misconduct Claims), Class 5 (Other Tort Claims) and Class 56 (General Unsecured
Claims) are impaired under the Plan and entitled to vote on the Plan. Class 1 (Other
Priority Claims), Class 2 (Secured Tax Claims), and Class 3 (Secured Claims) are deemed
unimpaired under the Plan and are deemed to accept the Plan. In addition, Class 67
(Intercompany Claims) and Class 78 (Interests) are not receiving distribution under the
Plan and are deemed to reject the Plan.

        In general, a bankruptcy court may confirm a chapter 11 plan even though fewer than all
the classes of impaired claims against and equity interests in a debtor accept such plan. For a
chapter 11 plan to be confirmed, despite its rejection by a class of impaired claims or equity
interests, the plan must be accepted by at least one class of impaired claims (determined without
counting the vote of insiders) and the proponent(s) of the plan must show, among other things,
that the plan does not “discriminate unfairly” and that the plan is “fair and equitable” with
respect to each impaired class of claims or equity interests that has not accepted the plan.

        Under section 1129(b) of the Bankruptcy Code, a plan is “fair and equitable” as to a
rejecting class of claims or equity interests if, among other things, the plan provides: (a) with
respect to secured claims, that each such holder will receive or retain on account of its claim
property that has a value, as of the effective date of the plan, in an amount equal to the allowed
amount of such claim or such other treatment as accepted by the holder of such claim; and (b)
with respect to unsecured claims and equity interests, that the holder of any claim or equity
interest that is junior to the claims or equity interests of such class will not receive or retain on
account of such junior claim or equity interest any property at all unless the senior class is paid in
full.




                                                  9
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 17 of 99




        A plan does not “discriminate unfairly” against a rejecting class of claims or equity
interests if (a) the relative value of the recovery of such class under the plan does not differ
materially from that of any class (or classes) of similarly situated claims or equity interests, and
(b) no senior class of claims or equity interests is to receive more than 100% of the amount of the
claims or equity interests in such class. The Plan Proponents believe that the Plan will satisfy
the foregoing requirements as to any rejecting class of Claims or Interests, and can
therefore be confirmed despite any such rejection by any Class; provided, however, as noted
above, the Plan Proponents will not seek confirmation of the Plan if Class 4 (Sexual
Misconduct Claims) does not vote to accept the Plan in accordance with Section 1126(c) of
the Bankruptcy Code.

                                                V.

                                 OVERVIEW OF THE PLAN

        The Debtors and the Committee jointly propose the Plan for the resolution and
satisfaction of all Claims against and Interests in the Debtors. The Plan contemplates, first and
foremost, the comprehensive settlement of various Claims, including those at issue in a multitude
of litigations pending in various courts between and among sexual misconduct claimants, the
Debtors, Harvey Weinstein, Robert Weinstein, other former members of the board of
representatives of and/or directors and officers of the Debtors, the Office of the New York
Attorney General (the “NYOAG”), and numerous insurance companies that issued directors and
officers and general liability insurance policies to the Debtors prepetition. The Plan Proponents
believe the Plan represents the most favorable recoveries attainable under the
circumstances and provides for the fair and equitable allocation of the insurance proceeds
(which may not be available at all absent the comprehensive settlement embodied in the
Plan) and the Debtors’ remaining business assets to be distributed to creditors.

        This section summarizes certain key provisions of the Plan. This section is intentionally
not a recitation of the entirety of the Plan, a copy of which is attached hereto as Exhibit A. For
additional information regarding the Plan not discussed in this section, please refer to the
following select Plan provisions:
                        TOPIC                                       PLAN PROVISIONS
Classification and Treatment of Claims and Interests                      Section 3
            The Settlement Embodied in Plan                               Section 5
                Injunctions and Releases                                  Section 7

A.     Summary of the Terms of the Plan

       1.       Settlement of Sexual Misconduct Claims

        The comprehensive settlement embodied in the Plan (the settlements embodied therein,
the “Settlement”) provides mechanisms by which the universe of Tort Claims related directly or
indirectly to the alleged misconduct of Harvey Weinstein, including, but not limited to the Sexual




                                                10
               Case 18-10601-MFW               Doc 3099-2         Filed 11/17/20        Page 18 of 99




Misconduct Claims, shall be resolved, released and enjoined in the manner summarized below
and fully described in Section 3 of the Plan.

       In summary, Tort Claims consist of either Sexual Misconduct Claims or other Tort
Claims:

                    a.       Sexual Misconduct Claims: Sexual Misconduct Claims (Class 4) are
                             Tort Claims that relate directly or indirectly to the alleged sexual
                             misconduct of Harvey Weinstein and such Claims shall be permanently
                             “channeled” to the Sexual Misconduct Claims Fund, a fund created under
                             the Plan for the purpose of evaluating and compensating all Sexual
                             Misconduct Claims. The effect of “channeling” the Sexual Misconduct
                             Claims to the Sexual Misconduct Claims Fund is that all Sexual
                             Misconduct Claims against the Released Parties5 (except the Insurance
                             Companies as it relates to Sexual Misconduct Claims against Harvey
                             Weinstein) can only be pursued through and paid from the Sexual
                             Misconduct Claims Fund, and in exchange for the compensation (if
                             any) provided through the Sexual Misconduct Claims Fund, Holders of
                             Sexual Misconduct Claims must release such Released Parties and will
                             be permanently enjoined from pursuing any action against such
                             Released Parties as it relates to such Holder’s Sexual Misconduct
                             Claims.     At the conclusion of the Sexual Misconduct Claims
                             determination process, Holders of Sexual Misconduct Claims will be
                             informed of the determined monetary amount of their Sexual Misconduct
                             Claims and then will have the option to release Harvey Weinstein or not
                             release Harvey Weinstein and pursue an action against him (but not any
                             Released Party). Holders of Sexual Misconduct Claims who do not
                             affirmatively elect to release Harvey Weinstein shall receive 25% of the
                             determined monetary amount of their Sexual Misconduct Claims in
                             exchange for the release of their potential Sexual Misconduct Claims
                             against the Released Parties, and Holders of Sexual Misconduct Claims
                             who affirmatively elect to release Harvey Weinstein shall receive the full
                             determined monetary amount of their Sexual Misconduct Claims.

                    b.       Other Tort Claims: Other Tort Claims are Tort Claims that are not
                             Sexual Misconduct Claims. Other Tort Claims will be compensated from
                             the Liquidation Trust, a trust created under the Plan for the purpose of
                             evaluating and compensating all General Unsecured Claims (Class 5other
                             than Sexual Misconduct Claims). In exchange for the compensation (if
                             any) provided through the Liquidation Trust, Holders of otherOther Tort
                             Claims must release the Released Parties and will be permanently enjoined
                             from pursuing any action against the Released Parties as it relates to such
                             Holder’s otherOther Tort Claims.

5
    The Released Parties include the Debtors, certain of the Debtors’ former directors and officers and certain of the
    Debtors’ insurance companies. A full definition of Released Parties is provided in the Plan, in Exhibit A, Section
    1.94. The definition of Released Parties does not include Harvey Weinstein.




                                                           11
            Case 18-10601-MFW       Doc 3099-2      Filed 11/17/20     Page 19 of 99




        If the Holders of Sexual Misconduct Claims (Class 4) vote in favor of the Plan in
accordance with the Bankruptcy Code and the Bankruptcy Court confirms the Plan, all Claims or
Interests will be permanently released and enjoined against the Released Parties pursuant to
Section 7 of the Plan irrespective of how such Holders vote on the Plan.

        Funds for the Settlement are being provided by certain of the Debtors’ Insurance
Companies, who are contributing the aggregate amount of $35,214,882.30 (the “Settlement
Amount”) on behalf of the Released Parties (and Harvey Weinstein, but only with respect to
Sexual Misconduct Claims held by Holders of Sexual Misconduct Claims who affirmatively
elect to release Harvey Weinstein). The Settlement Amount will be allocated as follows: (i) the
aggregate Cash amount to the Sexual Misconduct Claims Fund ($17,064,525.30); (ii) the
aggregate Cash amount to the Estates in the amount of the Liquidation Trust Settlement Payment
($8,407,305.00); and (iii) the aggregate Cash amount of the Former Representatives Defense
Costs ($9,743,052.00). The Former Representatives Defense Costs do not provide for
reimbursement of any defense costs and expenses incurred by Harvey Weinstein.

       2.      Sexual Misconduct Claims Fund

        The Sexual Misconduct Claims Fund ($17,064,525.30) established by the Plan shall be
controlled by the Sexual Misconduct Claims Examiner who shall administer, process, settle,
resolve, liquidate, satisfy, and distribute the Sexual Misconduct Claims Fund to Holders of
Allowed Sexual Misconduct Claims in accordance with the Sexual Misconduct Claims Fund
Procedures. The Sexual Misconduct Claims Fund is further described in Section IX.C. below
and in the Sexual Misconduct Claims Procedures.

       3.      Liquidation Trust

       The Liquidation Trust ($8,407,305.00) established by the Plan shall be controlled by the
Liquidation Trustee who shall manage the Liquidation Trust and distributions from the
Liquidation Trust to Holders of General Unsecured Claims (other than Holders of Sexual
Misconduct Claims) in accordance with the provisions of the Plan, the Plan Support Agreement
and the Liquidation Trust Agreement. In exchange for compensation (if any) provided through
the Liquidation Trust, Holders of General Unsecured Claims (including other(i) Other Tort
Claims) must release and will be enjoined against the Released Parties pursuant to the
Bankruptcy Injunctions and Releases set forth in the Plan and the Plan Support Agreementshall
be permanently released and enjoined; (ii) Opt-In GUCs against the Released Parties shall
be permanently released and enjoined; and (iii) Opt-Out GUCs against the Debtors shall be
deemed permanently released and enjoined.

       4.      Former Representatives Defense Costs

       The Former Representatives have agreed to waive, in part, their entitlement to
reimbursement of all defense costs and expenses as a priority to payment of any liability or
settlement amount pursuant to the terms of the applicable Insurance Policies. As a result of such
waiver, the Former Representatives shall be reimbursed $9,743,052.00, an amount which, in the
aggregate, approximates fifty percent (50%) of the fees and expenses incurred by the Former
Representatives as of April 25, 2019 and for any other defense costs or expenses incurred by the




                                               12
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20      Page 20 of 99




Former Representatives after such date, the Former Representatives will be reimbursed zero
percent (0%) of their fees and expenses. The Former Representatives Defense Costs do not
provide for reimbursement of any defense costs and expenses incurred by Harvey Weinstein.

       5.      Seyfarth Shaw LLP’s General Unsecured Claims

        Seyfarth Shaw LLP’s unpaid fees for services rendered to the Debtors prior to the
Petition Date shall be classified as General Unsecured Claims and Seyfarth Shaw LLP will
receive its Pro Rata share of Distributable Cash from the Liquidation Trust for the Allowed
amount of its General Unsecured Claims. Under Sections 1122 and 1129(b)(1) of the
Bankruptcy Code, the Plan Proponents may not discriminate unfairly among similarly situated
creditors that are members of a bankruptcy class. Under the Plan, Seyfarth Shaw LLP holds
Claims in Class 56 (General Unsecured Claims). Allowed Class 56 Claims are receiving their
Pro Rata share of Distributable Cash from the Liquidation Trust. If the Debtors offered Seyfarth
Shaw LLP more than its Pro Rata share of Distributable Cash from the Liquidation Trust on
account of its Class 56 Claims, such treatment would discriminate unfairly when compared to all
other Holders of Allowed Class 56 Claims, which the Plan Proponents believe would be a
violation of the Bankruptcy Code. Because Seyfarth Shaw LLP are Bankruptcy Professionals,
they are entitled to payment in full of their post-petition services rendered to the Debtors. For its
services between the Petition Date and March 31, 2020, Seyfarth Shaw LLP has been paid
$1,400,000 and has outstanding fees of approximately $150,000, which as noted above, will be
paid in full prior to or on the Effective Date.

       6.      Non-Released Parties’ Contribution Claims

        In the event a Tort Claimant has initiated (or initiates in the future) an action against a
Non-Released Party related to a Tort Claim, any recovery in such action (or a related action)
against a Released Party shall be deemed completely satisfied based on the Released Party’s
(and/or such Released Party’s Insurance Companies’) contribution to the Settlement Amount,
regardless of the jurisdiction in which the Tort Claimant brings the Tort Claim or the applicable
law that governs such Tort Claim. On and after the Effective Date, all Claims for contribution
(including Claims for contribution arising from, related to or connected to Tort Claims) held by a
Non-Released Party shall be permanently released and enjoined against all Released Parties.




                                                 13
                Case 18-10601-MFW              Doc 3099-2         Filed 11/17/20        Page 21 of 99




           7.       Substantive Consolidation

        The Plan provides for the substantive consolidation of the Estates into a single Estate for
all purposes associated with Confirmation and consummation. As a result of the substantive
consolidation of the Estates, each Class of Claims and Interests will be treated as against a single
consolidated Estate without regard to the separate identification of the Debtors, and all Claims
filed against more than one Debtor either on account of joint and several liability or on account
of the same debt shall be deemed a single Claim against the consolidated Estates; provided,
however, in the event the Bankruptcy Court does not approve the substantive consolidation of the
Estates, each Class of Claims and Interests will be subdivided by Estate and each Estate’s assets
will be distributed to the Holders of Allowed Claims in accordance with the absolute priority rule
as set forth in the Plan. The Solicitation Procedures Order shall provide that the Debtors will
tabulate votes on both a consolidated and unconsolidated basis by Estate for all purposes
associated with Confirmation and consummation.

B.         Summary of Distributions Under the Plan

        The following is a summary of the proposed distributions under the Plan. It is qualified
in its entirety by reference to the full text of the Plan, which is attached to this Disclosure
Statement as Exhibit A. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Expense Claims, Professional Fee Claims, and Priority Tax Claims, as described
in Section 3 of the Plan, have not been classified and thus are excluded from the Classes set forth
in the Plan. The following table summarizes the classification of the Classes of Claims and
Interests under the Plan and whether you are entitled to vote on the Plan.

                                                 ESTIMATE OF
    CLASS            DESCRIPTION               TOTAL AMOUNT                               TREATMENT
                                              OF CLAIMS IN CLASS
                                                                            Unimpaired and not entitled to vote; paid
CLASS 1           Other Priority Claims               ~$500,000             in full in Cash on the later of the Effective
                                                                            Date and the date such Claim becomes an
                                                                            Allowed Claim.
                                                                            Unimpaired and not entitled to vote; paid
CLASS 2           Secured Tax Claims                   ~$6,600              in full in Cash on the later of the Effective
                                                                            Date and the date such Claim becomes an
                                                                            Allowed Claim.
                                                                            Unimpaired and not entitled to vote;
                                                                            receive collateral securing Allowed Claim
CLASS 3           Secured Claims                         N/A                or paid the value of the collateral in full in
                                                                            Cash on the later of the Effective Date and
                                                                            the date such Claim becomes an Allowed
                                                                            Claim.
                  Sexual Misconduct                                         Impaired and entitled to vote; may obtain
CLASS 4                                                  N/A6
                  Claims                                                    Cash recovery (if any) from the Sexual
                                                                            Misconduct Claims Fund.

6
     Because, as of the date of this Disclosure Statement, none of the Sexual Misconduct Claims have been litigated to
    conclusion, the Plan Proponents do not have sufficient information in order to provide a reasonable estimate of the
    total monetary amount of the Sexual Misconduct Claims that have been asserted.




                                                           14
              Case 18-10601-MFW              Doc 3099-2         Filed 11/17/20      Page 22 of 99



                                               ESTIMATE OF
    CLASS            DESCRIPTION             TOTAL AMOUNT                             TREATMENT
                                            OF CLAIMS IN CLASS
                                                                        Impaired and entitled to vote. Holders
                                                            7           of Allowed Other Tort Claims are
CLASS 5          Other Tort Claims                    N/A
                                                                        expected to receive an approximately 2%
                                                                        recovery in Cash on account of such
                                                                        Allowed Other Tort Claims.
                                                                        Impaired and entitled to vote. Holders of
                 General Unsecured                                      Allowed General Unsecured Claim are
CLASS 56                                          ~$125 million
                 Claims                                                 expected to receive an approximately 2%
                                                                        recovery in Cash on account of such
                                                                        Allowed General Unsecured Claims.
                                                                        Impaired, deemed to reject, and not
CLASS 67         Intercompany Claims                Impaired
                                                                        entitled to vote.

                                                                        Impaired, deemed to reject, and not
CLASS 78         Interests                          Impaired
                                                                        entitled to vote.


       Except as required by applicable bankruptcy law, post-petition interest shall not accrue or
be payable on account of any Claim.

       The treatment in the Plan is in full and complete satisfaction of all of the legal,
contractual, and equitable rights that each Holder of an Allowed Claim or an Allowed Interest
may have in or against the Debtors or their property. This treatment supersedes and replaces any
agreements or rights those Holders have in or against the Debtors or their property. All
Distributions under the Plan will be tendered to the entity holding the Allowed Claim.

     EXCEPT AS SPECIFICALLY SET FORTH IN THE PLAN, NO
DISTRIBUTIONS WILL BE MADE AND NO RIGHTS WILL BE RETAINED ON
ACCOUNT OF ANY CLAIM THAT IS NOT ALLOWED.

        As discussed in the Liquidation Analysis, the Plan Proponents estimate that recoveries for
Holders of Allowed General Unsecured Claims will be greater under the Plan than in a
liquidation under chapter 7 of the Bankruptcy Code. In addition, the Plan Proponents believe
that distributions under chapter 7 of the Bankruptcy Code would likely be significantly delayed
due to the time it will take a chapter 7 trustee to assess the Company’s assets, review and analyze
claims, and evaluate and litigate claims against third parties. Holders of Allowed Claims entitled
to vote to accept or reject the Plan should review the Liquidation Analysis (including all
footnotes thereto) in assessing whether to vote to accept or reject the Plan.




7
     Because, as of the date of this Disclosure Statement, none of the Other Tort Claims have been litigated to
    conclusion, the Plan Proponents do not have sufficient information in order to provide a reasonable
    estimate of the total monetary amount of the Other Tort Claims that have been asserted.




                                                         15
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 23 of 99




                                                VI.

                     QUESTIONS AND ANSWERS REGARDING THIS
                      DISCLOSURE STATEMENT AND THE PLAN

Why are the Plan Proponents sending me this Disclosure Statement?

       The Plan Proponents are seeking to obtain Bankruptcy Court approval of the Plan. Prior
to soliciting acceptances of the Plan, section 1125 of the Bankruptcy Code requires the
preparation and approval of a disclosure statement containing adequate information of a kind,
and in sufficient detail, to enable a hypothetical reasonable investor to make an informed
judgment regarding acceptance of the Plan. This Disclosure Statement is being submitted in
accordance with such requirements.

What happens to my recovery if the Plan is not confirmed, or does not go effective?

        In the event that the Plan is not confirmed, the Plan Proponents believe it is unlikely that
the Debtors will be able to achieve the same recoveries for creditors that are available under the
Plan. If the Plan is not confirmed in a timely manner, it is unclear whether the Settlement could
be implemented and what, if anything, Holders of Claims would ultimately receive in respect of
their Claims against the Debtors. The Plan is primarily funded by insurance proceeds and this
funding will not be available without the Settlement. Therefore, it is possible that any alternative
may provide Holders of Claims with less than they would have received pursuant to the Plan.
Moreover, non-confirmation of the Plan will likely result in either the conversion of the Chapter
11 Cases to cases under chapter 7 of the Bankruptcy Code or dismissal of the Chapter 11 Cases
in their entirety. The Liquidation Analysis attached to this Disclosure Statement as Exhibit B
shows that recoveries in a chapter 7 liquidation scenario would be meaningfully lower.

If the Plan provides that I get a distribution, do I get it upon Confirmation or when the
Plan goes effective, and what do you mean when you refer to “Confirmation,” “Effective
Date,” and “consummation?”

        “Confirmation” of the Plan refers to the approval of the Plan by the Bankruptcy Court.
Confirmation of the Plan does not guarantee that you will receive the distribution contemplated
under the Plan. After Confirmation of the Plan by the Bankruptcy Court, there are conditions
that need to be satisfied or waived so that the Plan can be consummated and become effective.
References to the “Effective Date” mean the date that all conditions to the Plan have been
satisfied or waived and the Plan has been fully consummated.

       As set forth in the Plan, the Liquidation Trustee shall not make any interim Distributions
absent further order of the Bankruptcy Court. Distributions from the Sexual Misconduct Claims
Fund will begin upon completion of the liquidation process described in the Sexual Misconduct
Claims Fund Procedures, and shall in no event occur prior to the Effective Date.




                                                16
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20    Page 24 of 99




Where is the cash required to fund the Plan coming from?

        The cash required to fund the Plan will primarily come from (i) insurance proceeds made
available as a result of the Settlement; and (ii) remaining cash currently held by the Debtors
derived from the sale of the Debtors’ film and television production business assets and film and
television libraries

What is the Sexual Misconduct Claims Fund?

       The Sexual Misconduct Claims Fund is a fund created under the Plan for the purpose of
evaluating and compensating (if Allowed) all Sexual Misconduct Claims. Distributions from the
Sexual Misconduct Claims Fund will be made in accordance with the Sexual Misconduct Claims
Procedures (attached to this Disclosure Statement as Exhibit C). Please read the Sexual
Misconduct Claims Procedures in full.

How do I vote for or against the Plan?

        This Disclosure Statement, accompanied by a ballot or ballots to be used for voting on the
Plan, is being distributed to the Holders of Claims entitled to vote on the Plan. If you are a
Holder of Claims in Class 4 (Sexual Misconduct Claims), Class 5 (Other Tort Claims) or Class
56 (General Unsecured Claims) (the “Voting Classes”), you may vote for or against the Plan by
completing the ballot and returning it in the envelope provided.

What is the deadline to vote on the Plan?

       All ballots must be actually sent to the Balloting Agent so as to be received on or before
5:00 p.m. (Eastern Time) on December 818, 2020 (the “Voting Deadline”).

Why is the Bankruptcy Court holding a confirmation hearing?

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing
on confirmation of the Plan. Section 1128(b) of the Bankruptcy Code provides that any party in
interest may object to confirmation of the Plan.

When is the confirmation hearing scheduled to occur?

        The Bankruptcy Court has scheduled the confirmation hearing for December 18January
14, 20202021 at 10:00 a.m. (Eastern Time) before the Honorable Judge Mary F. Walrath,
United States Bankruptcy Judge, in the United States Bankruptcy Court, 824 North Market
Street, 5th Floor, Wilmington, DE 19801. The confirmation hearing may be adjourned from time
to time without further notice except for an announcement of the adjourned date made at the
confirmation hearing or any adjournment thereof. Objections to confirmation of the Plan must be
filed and served on the Plan Proponents and certain other parties, by no later than December 818,
2020 at 5:00 p.m. (Eastern Time) in accordance with the notice of the confirmation hearing that
accompanies this Disclosure Statement. Unless objections to Confirmation of the Plan are timely
served and filed in compliance with the Solicitation Procedures Order, they might not be
considered by the Bankruptcy Court.




                                               17
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 25 of 99




What is the purpose of the confirmation hearing?

        The consummation of a plan of reorganization or liquidation is the principal objective of
a chapter 11 case. The confirmation of a plan of reorganization or liquidation by the Bankruptcy
Court binds the debtor, any person acquiring property under the plan of reorganization or
liquidation, any creditor or equity interest holder of a debtor and any other person or entity as
may be ordered by the Bankruptcy Court in accordance with the applicable provisions of the
Bankruptcy Code.

What role does the Bankruptcy Court play after the confirmation hearing?

       After the Plan is confirmed, the Bankruptcy Court will still have exclusive jurisdiction
over all matters arising out of, or related to, the Chapter 11 Cases and the Plan, including
disputes over any Claims or Interests arising under the Chapter 11 Cases. In addition, the
Bankruptcy Court will have exclusive jurisdiction to ensure that Distributions to Holders of
Allowed Claims are accomplished pursuant to the Plan, as well as all matters described in
Section 13 of the Plan.

Do the Plan Proponents recommend voting in favor of the Plan?

        Yes. In the opinion of the Plan Proponents, the Plan is preferable to liquidation under
chapter 7 of the Bankruptcy Code, as described in this Disclosure Statement and the Liquidation
Analysis, and any other reasonably available alternative because the Plan Proponents believe the
Plan provides for a larger distribution to the Debtors’ general unsecured creditors than would
otherwise result from a liquidation or any other reasonably available alternative. Accordingly,
the Plan Proponents recommend that Holders of Claims in Class 4 (Sexual Misconduct Claims),
Class 5 (Other Tort Claims) and Class 56 (General Unsecured Claims) support Confirmation of
the Plan and vote to accept the Plan.

                                               VII.

                                HISTORY OF THE DEBTORS

A.     History, Operations, and Business

        Founded in 2005 by Robert and Harvey Weinstein, the Debtors were a “mini-major” film
and television production studio that created, produced, and distributed feature films and
premium television content for the U.S. and international markets. The Debtors’ assets consisted
primarily of intellectual property, distribution rights, and cash flows related to its film library,
television productions, and portfolio of unreleased films. The Debtors generated revenue from
the exhibition or licensing of films. Each film was distributed theatrically to major and
independent exhibitors of motion pictures in the United States and other countries. Home
entertainment, subscription and transactional video-on demand, free television, and
non-theatrical distribution of each film are generally effected through a major film distribution,
pay subscription, or television broadcasting company in the United States. The Debtors operated
under longstanding relationships with theatrical exhibitors, and under output agreements with




                                                18
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 26 of 99




leading home entertainment, Pay TV, Streaming, Video On-Demand, and non-theatrical
providers, including Netflix, Showtime, Amazon Instant Video, Paramount, and Universal.

        The Company’s film library of 277 films generated a total of over $2 billion in worldwide
theatrical box office receipts. The Debtors produced numerous critically acclaimed and
commercially successful films, receiving 23 Academy Awards, including Academy Awards for
Best Picture for The Artist and The King’s Speech, and 113 Academy Award nominations. The
revenue streams associated with the film library derived primarily from domestic and
international box office receipts, upfront payments related to the sale of distribution rights in
foreign markets, direct output deals in selected markets, a multi-year output deal with Netflix that
covers virtually all theatrical releases, and ongoing cash flows related to broadcast and cable
networks.

        The Debtors’ television business was one of the fastest growing and most successful
television production companies in the industry and created numerous scripted and unscripted
television series, including the Project Runway franchise, Scream, Six, War and Peace, Peaky
Blinders, and Crouching Tiger, Hidden Dragon.

        As of the Petition Date, the Debtors’ unreleased film portfolio consisted of five
distribution-ready film titles and additional projects in production or pre-production stages of
development (including undeveloped scripts).

        As discussed below, in the immediate wake of the allegations against Harvey Weinstein
in the fall of 2017, the Debtors’ relationships with many of its contract counterparties – studios,
actors, production companies, and vendors – suffered, and as a result many pending and future
business opportunities were lost, ultimately leading to severe liquidity constraints, the
commencement of the Chapter 11 Cases, and the sale of substantially all of the Debtors’ assets to
Lantern Entertainment.

B.     Prepetition Indebtedness

        As of the Petition Date, the Debtors’ prepetition secured and unsecured indebtedness
consisted primarily of the following:

         Union Bank Senior Credit Facility. TWC Domestic LLC (“TWC Domestic”) had
outstanding secured debt obligations in the aggregate amount of approximately $156.4 million
under that certain Second Amended and Restated Credit and Security Agreement dated as of
September 30, 2013, among TWC Domestic, the lenders referred to therein, and Union Bank,
N.A. (“Union Bank”), as administrative agent and letter of credit issuer (the “Union Bank Credit
Agreement”). The Union Bank Credit Agreement provided for a senior secured revolving credit
facility (the “Union Bank Facility”). The collateral securing the Union Bank Facility consisted
primarily of a first priority lien on substantially all of TWC Domestic’s assets and a senior pledge
of The Weinstein Company LLC’s (“TWC”) equity in TWC Domestic. The obligations of TWC
Domestic under the Union Bank Credit Agreement were guaranteed by TWC.

        UnionBanCal Junior Credit Facility. TWC Domestic also had outstanding secured debt
obligations in the aggregate amount of approximately $15.6 million under that certain Credit and




                                                19
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 27 of 99




Security Agreement dated as of October 9, 2015, among TWC Domestic, the lenders referred to
therein, and UnionBanCal Equities, Inc. (“UBE”), as administrative agent (the “UBE Credit
Agreement”). The UBE Credit Agreement provided for a secured term loan credit facility (the
“UBE Facility”). The collateral securing the UBE Facility consisted of a junior lien on
substantially all of TWC Domestic LLC’s assets.

        TWC Production Facility. TWC Production LLC (“TWC Production”) had outstanding
secured debt obligations in the aggregate amount of approximately $42.5 million under that
certain Credit and Security Agreement dated as of August 6, 2014, among TWC Production, the
lenders and guarantors referred to therein, and MUFG Union Bank, N.A. (“MUFG”) as
Administrative Agent (the “TWC Production Credit Agreement”). The TWC Production Credit
Agreement provides for a revolving credit facility (the “TWC Production Facility”). The
collateral securing the TWC Production Facility consisted primarily of a first priority lien on
substantially all assets of TWC Production.

        In accordance with the Final DIP Order and the Final Sale Order, the Debtors used a
portion of the proceeds of the sale of substantially all of their assets to satisfy in full their
prepetition obligations under the Union Bank Facility, UBE Facility, and TWC Production
Facility.

        Bank of America Credit Facility. Weinstein Television LLC (“WTV”) had outstanding
secured debt obligations in the aggregate amount of approximately $18.1 million under that
certain Term Loan Agreement dated as of May 24, 2016, among WTV, the lenders referred to
therein, and Bank of America, N.A., as administrative agent (the “BAML Credit Agreement”).
The BAML Credit Agreement provided for a term loan facility (the “BAML Facility”). The
collateral securing the BAML Facility consisted primarily of the assets of the Project Runway
franchise and the episodic series Fashion, Inc. (the “Project Runway Collateral”), the other assets
of WTV and its subsidiaries, as well as certain of TWC’s rights in television products and a
senior pledge of equity in WTV. The obligations of WTV under the BAML Credit Agreement
are guaranteed by Small Screen Trades LLC, Small Screen Productions LLC, and Marcothree,
LLC, the equity interests of which are also pledged to Bank of America, N.A. Pursuant to the
Order Approving Stipulation Among Debtors, The Official Committee of Unsecured Creditors
and Bank of America, N.A., as Administrative Agent, Providing for Payment of Certain Secured
Obligations [Docket No. 1299], the Debtors used a portion of the proceeds from the sale of their
assets to pay all outstanding obligations under the BAML Facility.

        Access Industries Credit Facility. TWC Borrower 2016, LLC (“TWC Borrower”) has
outstanding secured debt obligations in the aggregate amount of approximately $45.5 million
under that certain Secured Full Recourse Promissory Note dated as of September 29, 2016,
between TWC Borrower and AI International Holdings (BVI) Ltd (the “AI Note”). The
collateral securing the AI Note consists of certain foreign distribution rights, a subordinated
pledge of equity in WTV, and a pledge of TWC’s equity in Weinstein Global Film Corporation.
The obligations of TWC Borrower under the AI Note are guaranteed by TWCH and by Harvey
Weinstein. TWC and certain of its subsidiaries have agreed to reimburse Harvey Weinstein if he
is required to make payments on the AI Note.




                                                20
            Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20     Page 28 of 99




       Single Film Loans. The Debtors had approximately $66.6 million in outstanding secured
debt obligations related to individual film and television projects.

        Guild Obligations. Certain of the Debtors are signatories to collective bargaining
agreements (the “Guild Agreements”) with one or more of the Directors Guild of America, Inc.,
Screen Actors Guild–American Federation of Television and Radio Artists, and the Writers
Guild of America West, Inc. (collectively, the “Guilds”). Pursuant to the Guild Agreements,
these certain Debtors are required to pay compensation to members of the Guilds for services
performed in connection with films and television programs produced by these certain Debtors
(the “Guild Obligations”). In general, the Guild Obligations are secured through liens on certain
personal and intellectual property associated with the films and television programs giving rise to
the obligations.

        Viacom Advances. WTV and Next Take Productions, Inc. (“Next Take”) are indebted to
Viacom Media Networks (“Viacom”) in the amount of $8.3 million under an agreement by and
among Viacom, On-Site Productions Inc., Next Take, and WTV dated as of March 7, 2013,
related to the advancement of expenses for payroll and certain international rights associated with
the television series “Scream.” Pursuant to the Order Pursuant to Bankruptcy Rule 9019
Approving Settlement Agreement By and Among the Debtors, Spyglass Media Group, LLC (f/k/a
Lantern Entertainment LLC), and Viacom International Inc. Regarding Assumption and
Assignment of Certain Viacom Agreements [Docket No. 2515], Viacom received an allowed $11
million general unsecured claim against WTV for, among other things, any claims related to this
agreement.

        Cast and Crew Payroll Advance. TWC is a guarantor of obligations of Next Take in the
amount of $3.3 million under an agreement dated as of October 5, 2017, between Cast & Crew
Financial Services, LLC, Next Take, and TWC related to the advancement of expenses for
payroll associated with the third season of the television series “Scream.”

       Demand Note. TWCH is indebted to Robert Weinstein in the amount of $11,187,363
under an unsecured demand note dated as of February 5, 2018. This balance is reflective of the
amount due as of March 16, 2018. Pursuant to the terms of the Plan Support Agreement,
TWCH’s obligations under this demand note are waived and released.

C.     Events Leading to the Commencement of the Chapter 11 Cases

       1.      The Allegations of Sexual Harassment and
               Sexual Assault Against Harvey Weinstein

       In fall 2017, a series of articles revealed multiple allegations of sexual harassment and
sexual assault by multiple women, spanning nearly three decades, against Harvey Weinstein – the
Company’s co-founder. After the allegations were asserted, the Company’s board undertook an
independent investigation of Mr. Weinstein using outside counsel and terminated his
employment.




                                                21
            Case 18-10601-MFW        Doc 3099-2       Filed 11/17/20   Page 29 of 99




       In the ensuing months, numerous lawsuits were filed against Harvey Weinstein, many of
them naming the Debtors, Robert Weinstein and other current and former officers, directors, and
board representatives of the Debtors.

       2.      Failed Prepetition Efforts to Sell the Debtors

       As stated above, the allegations against Mr. Weinstein produced a swift response from
multiple contract counterparties – studios, actors, production companies, and vendors – that
hindered the Company’s ability to operate and drastically reduced its liquidity.

       Faced with the disintegration of its business in the face of the allegations against Harvey
Weinstein, the Debtors engaged an investment bank to explore an overall financial restructuring,
including a potential sale of substantially all of the Company’s assets. Initial sale and rescue
finance efforts were unsuccessful and the Debtors were forced to sell certain film rights to
improve liquidity prior to the Petition Date.

        In November 2017, the Company attempted to attract additional bidders and expanded its
marketing efforts. At the conclusion of its prepetition sale process, the Company’s board of
directors moved forward with a bid from a consortium of investors that included, among others,
Lantern Asset Management LLC (who would go on to purchase substantially all of the Debtors’
assets after the Company filed for bankruptcy). Because of the potential liability arising from
previously filed cases against, inter alios, Harvey Weinstein and the Company related to Harvey
Weinstein’s alleged sexual misconduct and because of the potential liability arising from
subsequently filed cases related to the same, the Company was unable to finalize an agreement
with the consortium.

                                              VIII.

                           THE DEBTORS’ CHAPTER 11 CASES

A.     Commencement of the Chapter 11 Cases

       On March 19, 2018, each of the Debtors voluntarily filed for relief under chapter 11 of
the Bankruptcy Code. The Chapter 11 Cases were commenced in the Bankruptcy Court and
were assigned to the Honorable Mary F. Walrath, United States Bankruptcy Judge. On March
20, 2019, the Bankruptcy Court entered an order directing the joint administration of the Chapter
11 Cases.

B.     Appointment of the Official Committee of Unsecured Creditors

        On March 28, 2018, the United States Trustee appointed the Committee to represent the
interests of all unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the
Bankruptcy Code. The Committee initially consisted of the following five members: (i)
Louisette Geiss, (ii) Sandeep Rehal, (iii) Cinedigm Corp.; (iv) William Morris Endeavor
Entertainment; and (v) Light Chaser Animation. Light Chaser Animation resigned from the
Committee on or about May 24, 2019.




                                               22
            Case 18-10601-MFW         Doc 3099-2       Filed 11/17/20     Page 30 of 99




       Since its appointment, the Committee has been actively involved with the Debtors in
overseeing the administration of the Chapter 11 Cases as a fiduciary for all unsecured creditors of
all Debtors in these Chapter 11 Cases, and has consulted with the Debtors on various matters
relevant to the Chapter 11 Cases, including the sale of substantially all of the Debtors’ assets to
Lantern Entertainment and the Settlement.

C.     Retention of Professionals

        During the Chapter 11 Cases, the Bankruptcy Court approved the retention of: (i)
Cravath, Swaine & Moore LLP and Richards, Layton & Finger, P.A. as counsel to the Debtors;
(ii) Pachulski Stang Ziehl & Jones LLP as counsel to the Committee; and (iii) Berkeley Research
Group, LLC as financial advisor to the Committee. In addition, the Bankruptcy Court approved
the Debtors’ retention of Robert Del Genio as Chief Restructuring Officer of the Debtors and
authorized the retention of personnel from FTI Consulting, LLC.

D.     Significant Business Events after the Petition Date

       The Debtors operated their businesses as debtors in possession from the Petition Date
through the date of the sale of their assets. As set forth below, during the course of the Chapter
11 Cases, the Debtors sold substantially all of their assets and wound down their operations,
including the termination of all employees.

       1.      First Day Motions

        Immediately after commencing the Chapter 11 Cases, the Debtors filed a number of
motions and other pleadings (the “First Day Motions”) to stabilize their businesses in the initial
days of the Chapter 11 Cases, ensure a smooth transition into chapter 11 with minimal
disruptions, and maintain the confidence of creditor constituencies necessary to implement an
effective sale and liquidation of the Company’s assets.

        The orders entered pursuant to the First Day Motions authorized the Debtors to, among
other things: (i) pay certain prepetition employee wages, benefits, and reimbursable business
expenses [Docket No. 246]; (ii) provide adequate assurance of payment to utility companies and
establish procedures for resolving requests by utility companies for additional assurance of
payment [Docket No. 245]; and (iii) maintain their existing bank accounts and cash management
system [Docket No. 289].

       2.      DIP Facility

        The Debtors entered bankruptcy with nearly no unencumbered cash on hand and required
post-petition financing to sustainably operate until such time that a sale of all or substantially all
of the Company’s assets could be consummated. Accordingly, prior to filing for chapter 11
protection, the Debtors conducted a prepetition marketing process to identify potential lenders
that might extend post-petition financing to the Debtors. After such marketing process was
completed, the Debtors, in an exercise of their sound business judgment, determined that all
competing bids were inferior, either financially or when considering the potential lender’s
experience in the entertainment industry and/or its understanding of the Debtors’ intricate capital
structure, to those offered by Union Bank. Accordingly, on March 16, 2018, the Company



                                                 23
            Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20     Page 31 of 99




determined that Union Bank’s $25 million senior secured superpriority debtor in possession
delayed draw term loan (the “DIP Facility”) was the best available financing. The DIP Facility
was approved on an interim basis at the first day hearing on March 20, 2018 and a final order
approving the DIP Facility was entered on April 29, 2018. On October 9, 2018, the Bankruptcy
Court entered an order [Docket No. 1577] extending the maturity date of the DIP Facility to
March 31, 2019. On March 29, 2019, the Bankruptcy Court entered an order [Docket No. 2238]
extending the maturity date of the DIP Facility to December 31, 2019. A portion of the proceeds
of the sale of substantially all of the Debtors’ assets were used to satisfy in full the Debtors’
obligations under the DIP Facility.

       3.      Sale of Substantially All of the Debtors’ Assets

        Section 363 of the Bankruptcy Code grants trustees and debtors in possession the power,
subject to approval of the Bankruptcy Court, to use, sell, or lease property of the Estates outside
of the ordinary course of business. Prior to the Petition Date, on March 7, 2018, Lantern
Entertainment LLC (n/k/a Spyglass Media Group, LLC) (“Lantern Entertainment”) submitted a
proposal to acquire substantially all of the Debtors’ assets in a post-petition asset sale under
section 363 for a cash purchase price of $310 million and the assumption of certain project-level,
non-recourse indebtedness. Lantern Entertainment’s proposal indicated an interest to maintain
the Company as a going concern and to offer employment to most of the Company’s employees.
After negotiating from March 7 through March 19, 2018, the Debtors entered into the Asset
Purchase Agreement (the “APA”) for the post-petition sale of substantially all of the Debtors’
assets with Lantern Entertainment.

        On May 9, 2018, the Bankruptcy Court approved the Debtors’ sale of substantially all of
their assets to Lantern Entertainment for approximately $310 million pursuant to section 363 of
the Bankruptcy Code. The sale to Lantern Entertainment closed on July 13, 2018.

        On June 27, 2018, the Debtors filed the Motion for an Order Approving Amendment to
Asset Purchase Agreement Entered Into By and Between the Debtors and Lantern Entertainment
LLC [Docket No. 1115] (the “Sale Amendment Motion”). The Sale Amendment Motion sought
the approval of a settlement with Lantern Entertainment that provided for a downward 7.4%
purchase price adjustment (from $310 million to $287 million) that was agreed to by the Debtors
to resolve an ongoing dispute with Lantern Entertainment that threatened to prevent the sale from
closing.

        In connection with resolving objections raised by the Committee to the Sale Amendment
Motion, the Debtors and the Committee agreed to, among other things, certain terms and
conditions regarding the go forward administration of the Chapter 11 Cases. Specifically, the
Debtors and the Committee agreed that the Debtors would not seek to extend their exclusivity
periods to file and solicit a chapter 11 plan, that the Debtors’ board of directors (the “Board”)
would be reconstituted, and that the Committee would take the lead role in formulating and
drafting a chapter 11 plan. Moreover, in accordance with the agreement between the Debtors and
the Committee, on the closing date of the sale, all members of the Board, other than Ivona Smith
(an independent director who had joined the Board in April 2018 at the request of the
Committee), resigned. On August 7, 2018, two Committee-selected independent directors were
appointed to the Board, Alan M. Jacobs and Alan D. Halperin.




                                                24
            Case 18-10601-MFW       Doc 3099-2     Filed 11/17/20    Page 32 of 99




        On July 11, 2018, the Bankruptcy Court entered an order [Docket No. 1220] approving
the Sale Amendment Motion, as amended by agreement among the Debtors and Committee.

       4.      AI International and Union Bank Settlement

        As of the Petition Date, TWC Borrower 2016, LLC (“TWC Borrower”) had outstanding
secured debt obligations in the aggregate amount of approximately $45.5 million under that
certain Secured Full Recourse Promissory Note dated as of September 29, 2016, between TWC
Borrower and AI International (the “AI Note”). The collateral securing the AI Note consisted of
certain foreign distribution rights, a subordinated pledge of TWCH’s equity in WTV, and a
pledge of TWC’s equity in Weinstein Global Film Corporation. The obligations of TWC
Borrower under the AI Note are guaranteed by TWCH and by Harvey Weinstein.

        Substantially all of the proceeds of the sale of the Debtors’ assets to Lantern
Entertainment were used to retire the Company’s obligations to Union Bank, UBE, and MUFG
under the DIP Facility, Union Bank Facility, UBE Facility, and TWC Production Facility.
However, under the Sale Order, the Bankruptcy Court reserved the determination of the
allocation of the purchase price among the Debtors’ estates. During the course of these Chapter
11 Cases, AI International contended that the allocation of proceeds of the sale improperly
favored TWC (i.e., the Debtors’ film library) over WTV (i.e., the Debtors’ television assets),
thereby diminishing its recovery on the AI Note.

       Based on these contentions, AI International filed an adversary complaint in the Chapter
11 Cases against the Union Bank Parties, captioned AI International v. MUFG Union Bank, N.A.
as administrative and collateral agent, and UnionBanCal Equities, Inc., Adversary Proceeding
No. 18-50486 (MFW) (the “AI Litigation”).

        After extended arm’s length settlement negotiations, AI International, the Union Bank
Parties, the Debtors, and the Committee reached a settlement agreement, whereby AI
International waived its claims against the Estates and the Union Bank Parties released any
remaining liens, claims, and encumbrances against the Company’s cash. On July 16, 2019, the
Bankruptcy Court entered an order [Docket No. 2504] approving the settlement agreement.

       5.      Assumed Contracts

       Pursuant to the APA, Lantern Entertainment assumed various executory contracts during
these Chapter 11 Cases. The executory contracts assumed by Lantern Entertainment are
generally identified on the following notices of assumed contracts: (i) Supplemental Notice of
Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No. 1457]; (ii)
Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
1512]; (iii) Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
[Docket No. 1665]; and (iv) Supplemental Notice of Filing of List of Assumed Contracts
Pursuant to Sale Order [Docket No. 1695].

       6.      Guild Settlement and Guild Reserved Claims

       On June 4, 2018, the Directors Guild of America, Inc., The Screen Actors
Guild-American Federation of Television and Radio Artists and the Writers Guild of America,



                                              25
               Case 18-10601-MFW               Doc 3099-2         Filed 11/17/20        Page 33 of 99




West, Inc. (collectively, the “Guilds”) commenced an adversary proceeding against MFUG and
UBE (Adversary Proceeding No. 18-50487, the “Guild Adversary Proceeding”) seeking, among
other things, that residual payments owed to directors, performers, and writers under the Guild
collective bargaining agreements be paid in the fullest amount possible pursuant to purported
security interests held by the Guilds. After extended arm’s length settlement negotiations, the
Debtors, the Guilds, MUFG, UBE, and the Committee reached a settlement agreement resolving
certain aspects of the Guilds’ claims and on January 8, 2019, the Bankruptcy Court entered an
order [Docket No. 1956] approving this settlement agreement (the “Guild Settlement
Agreement”). 78

        Pursuant to the Guild Settlement Agreement, the Guilds, among other things, dismissed
the Guild Adversary Proceeding and certain arbitrations against the Debtors, stipulated to an
allowed secured claim against the Estates in the aggregate amount of $11.0 million solely with
respect to Guild secured claims accruing through to the closing date of the APA (“Allowed
Guild-Pre-Sale Secured Claim”), and the Debtors, MUFG, UBE and the Committee, among
other things, agreed that the Guilds reserved a number of additional claims against the Estates
(collectively, the “Guild Reserved Claims”), including, among other things, 1) Reserved
Unsecured Claims, 2) Reserved Priority and Administrative Claims, and 3) Post-Closing
Secured Administrative Claims. The Guild Settlement Agreement also preserves Guild claims,
rights and remedies against non-Debtor entities, including but not limited to Portfolio Financing
Company.

        Per the terms of the Guild Settlement Agreement, the Allowed Guild-Pre-Sale Secured
Claim has been paid. The Guilds Settlement Agreement requires that any purchase agreement
concerning any motion picture or television project produced subject to a Guild collective
bargaining agreement, shall contain a provision consistent in all material respects with Section
6.1 of the APA, as amended by the Sale Order requiring that the purchaser execute standard
Guild assumption agreements concerning any future exploitation of such motion picture or
television project.

E.         Schedules and Establishment of Bar Dates

         On April 23, 2018, the Debtors filed their schedules of assets and liabilities and
statements of financial affairs. By order entered December 27, 2018 [Docket No. 1890] (the
“Initial Bar Date Order”), the Bankruptcy Court fixed February 15, 2019 as the deadline for (i) all
Holders of alleged non-Tort Claims against the Debtors to file proofs of claim against the
Debtors (the “General Bar Date”) and (ii) each person or entity that asserts a request for payment
of administrative claims arising between the Petition Date and December 31, 2018, other than
claims for professional fees and expenses in these proceedings, to file a request for payment of
such Administrative Claims (the “Initial Administrative Claims Bar Date”).

        The Original Bar Date Order also approved the form of notice and the form of the proof
of claim which was served on all parties known to the Debtors that may assert a Claim, other
than a Tort Claim, against the Debtors.

78
     All capitalized terms in this Section VIII.D.6 are as defined in the Guild Settlement Agreement, the terms of
     which shall govern the Guilds Reserved Claims.




                                                           26
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 34 of 99




       By order entered September 9, 2020 [Docket No. 2966] (the “Tort Claims Bar Date
Order”), the Bankruptcy Court fixed October 31, 2020 as the deadline for all Holders of Tort
Claims to file proofs of claim against the Debtors (the “Tort Claims Bar Date”).

       The Tort Claims Bar Date Order also approved the form of notice and the form of the
proof of claim which was served on all parties known to the Debtors that may assert a Tort Claim
against the Debtors. Specifically, the proof of claim form for Holders of alleged Tort Claims
required claimants to identify whether their alleged Tort Claim qualified as a Sexual Misconduct
Claim. Pursuant to the Solicitation Procedures Order, any Holder of alleged Sexual Misconduct
Claims that votes on the Plan shall have their Sexual Misconduct Claims valued at $1 for voting
purposes.

                                               IX.

               THE SETTLEMENT OF SEXUAL MISCONDUCT CLAIMS

A.     Background and Investigation

       On October 6, 2017, immediately following an October 5, 2017 article by The New York
Times, the Board publicly announced that it took the accusations “extremely seriously” and was
launching “a thorough and independent investigation” into Harvey Weinstein’s reported
misconduct. On October 8, 2017, the Board terminated Harvey Weinstein’s employment.
Notably, between October 5, 2017 and October 14, 2017, five members of the Board resigned.

        The alleged misconduct of Harvey Weinstein produced a plethora of lawsuits against him,
the Debtors, certain former officers, directors, and/or board representatives of the Debtors, and a
variety of other defendants in state and federal courts in the United States as well as in Canada,
the United Kingdom and Ireland. These included the Class Action Lawsuits and at least a dozen
other lawsuits by women predicated on alleged sexual misconduct by Harvey Weinstein. Further
investigations were undertaken by the Board, the New York State Office of the Attorney General
(“NYOAG”), and the New York City District Attorney’s Office, among others. Further
investigations were conducted after the Company’s bankruptcy filing by the Committee’s
professionals as well as the Debtors’ professionals under the supervision of the Debtors’
reconstituted Board.

       According to publicly filed complaints and media reports, certain of the Company’s
Former Representatives were alleged to have been aware of and failed to stop Harvey
Weinstein’s unlawful sexual conduct and failed to properly investigate Harvey Weinstein’s
repeated and persistent unlawful conduct while at the Company. The Class Action Lawsuits and
NYOAG complaint further alleged that Harvey Weinstein, certain of the Former Representatives,
and others used settlements that contained nondisclosure agreements and other means to conceal
the ongoing misconduct and violations of the law.

B.     Mediation Efforts and the Initial Settlement

        The facts and circumstances described above gave rise to several types of actual and
potential litigation claims, including the Sexual Misconduct Claims asserted on behalf of a class




                                                27
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 35 of 99




of women who came into contact with Harvey Weinstein, the claims asserted by the NYOAG on
behalf of Company employees and the people of New York, and individual claims asserted by
former employees and non-employee actresses, writers, and other women who were harassed or
assaulted by Harvey Weinstein.

       Moreover, the Estates have the potential D&O Claims against Harvey Weinstein and
against the Former Representatives for, among other things, breach of the duty of loyalty,
including a failure to exercise proper oversight of Harvey Weinstein.

        Beginning shortly after the Petition Dates, efforts were undertaken to pursue a global,
mediated resolution of all of the aforementioned D&O Claims together with claims as well as
disputes with insurers who issued directors and officers and general liability coverage to the
Debtors which could provide coverage for various of the claims that were made. As has been
publicly reported, throughout the Chapter 11 Cases, confidential mediation proceedings (the
“Mediation”) took place in lengthy in-person group mediation sessions held on no fewer than
five dates and extensive discussions and negotiations by telephone.

        After several months of negotiations, the Debtors advised the parties to the Mediation that
the Estates were running out of funds and that, accordingly, the Debtors soon would be forced to
seek conversion of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code. On
February 5, 2019, certain Holders of Sexual Misconduct Claims advised the Debtors and the
Committee that they had terminated their participation in the Mediation.

        On May 14, 2019, the Debtors filed the Motion for an Order (I) Converting Their
Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code and (II) Granting Related
Relief [Docket No. 2357] (the “Conversion Motion”). The Debtors filed the Conversion Motion
to preserve the Estates’ remaining funds and permit a chapter 7 trustee to pursue, among other
things, the D&O Claims.

       In an effort to avoid conversion of the Chapter 11 Cases, the parties to the Mediation
re-engaged in settlement negotiations. As a result of these renewed settlement negotiations, the
Debtors adjourned the hearing on the Conversion Motion.

        Following almost two years of extensive negotiations, a comprehensive settlement of all
of the Claims related to Harvey Weinstein’s sexual and other misconduct (the “Initial
Settlement”) was reached and on June 30, 2020, the Plan Proponents filed a joint plan of
liquidation embodying the Initial Settlement (the “Initial Plan”). The Initial Settlement required
the approval of a United States District Court and the Bankruptcy Court due to the scope of the
Initial Settlement, namely, the use of class action litigation mechanisms to resolve Sexual
Misconduct Claims predating the creation of TWC. The Initial Settlement was put before Judge
Alvin Hellerstein of the United States District Court for the Southern District of New York
shortly after its execution. On July 14, 2020, Judge Hellerstein rejected the Initial Settlement.
The Plan Proponents believe Judge Hellerstein’s decision was largely based on the legal
requirements for a class action settlement and lacked a detailed analysis of the potential benefits
of the Initial Settlement for Holders of Sexual Misconduct Claims.




                                                28
               Case 18-10601-MFW               Doc 3099-2         Filed 11/17/20         Page 36 of 99




       Notwithstanding Judge Hellerstein’s ruling, the Plan Proponents continued to believe a
negotiated settlement was a far better outcome for the Holders of Sexual Misconduct Claims than
a chapter 7 liquidation of the Estates. Immediately after Judge Hellerstein’s ruling, the
Settlement Parties pivoted to a modified settlement framework in an attempt to maximize
recoveries for Holders of Sexual Misconduct Claims under a revised bankruptcy plan with a
more limited scope—one that involves only the resolution of Sexual Misconduct Claims that
arose after the creation of TWC. On October 1, 2020, the Plan Proponents filed the Plan
embodying the Settlement.

       The Plan differs from the Initial Plan in several material respects, including, but not
limited to: (1) that Holders of Sexual Misconduct Claims have the option to release Harvey
Weinstein or to decline to release Harvey Weinstein and bring or continue to prosecute any
causes of action against Harvey Weinstein related such Holder’s Sexual Misconduct Claims in
any court of competent jurisdiction, and (2) that Harvey Weinstein is not being reimbursed for
any of his defense costs. Both modifications were made to address concerns with the Initial
Settlement and the Initial Plan raised by Judge Hellerstein and certain Holders of Sexual
Misconduct Claims. The Settlement embodied in the Plan is summarized below.

C.         Summary of the Settlement of Sexual Misconduct Claims

       As discussed above, Tort Claims, including the Sexual Misconduct Claims, have been
alleged against certain of the Released Parties and Harvey Weinstein. Subject to the entry of the
Confirmation Order approving the Settlement and the occurrence of the Effective Date, (i) the
Insurance Companies on behalf of the Released Parties (and Harvey Weinstein, but only with
respect to Sexual Misconduct Claims held by Holders of Sexual Misconduct Claims who
affirmatively elect to release Harvey Weinstein) will provide the Settlement Amount; (ii) the
Sexual Misconduct Claims Fund will be established in accordance with the Plan; and (iii) all
Sexual Misconduct Claims shall be permanently resolved, released, and enjoined in the manner
described below. The below summary is qualified in its entirety by reference to the Plan and the
Sexual Misconduct Claims Fund Procedures.

       In exchange for compensation from the Sexual Misconduct Claims Fund, Sexual
Misconduct Claims shall be permanently “channeled” to the Sexual Misconduct Claims Fund.
The effect of “channeling” the Sexual Misconduct Claims to the Sexual Misconduct Claims
Fund is that all Sexual Misconduct Claims against the Released Parties89 (except the
Insurance Companies as it relates to Sexual Misconduct Claims against Harvey Weinstein)
can only be pursued through and paid from the Sexual Misconduct Claims Fund, and in
exchange for the compensation (if any) provided through the Sexual Misconduct Claims
Fund, Holders of Sexual Misconduct Claims must release such Released Parties and will be
permanently enjoined from pursuing any action against such Released Parties as it relates to
such Holder’s Sexual Misconduct Claims.

      The Sexual Misconduct Claims Fund shall be controlled by the Sexual Misconduct
Claims Examiner who shall administer, process, settle, resolve, liquidate, satisfy, and distribute
89
     The Released Parties include the Debtors, certain of the Debtors’ former directors and officers and certain of the
     Debtors’ insurance companies. A full definition of Released Parties is provided in the Plan, in Exhibit 1, Section
     1.94. The definition of Released Parties does not include Harvey Weinstein.




                                                            29
          Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 37 of 99




the Sexual Misconduct Claims Fund to Holders of Allowed Sexual Misconduct Claims in
accordance with the Sexual Misconduct Claims Fund Procedures.

        The Sexual Misconduct Claims Fund will be used to pay: (a) administrative expenses of
the Sexual Misconduct Claims Fund; (b) taxes on the Sexual Misconduct Claims Fund; (c)
distributions to Holders of Sexual Misconduct Claims. The Sexual Misconduct Claims Fund
will not be used to pay any administrative expenses or taxes incurred relating to the Estates.

        Under the Sexual Misconduct Claims Fund Procedures, the Sexual Misconduct Claims
Examiner will review each Sexual Misconduct Claim and the documents and statements offered
in support of such Claims to determine a Point Award for such Claims. At the conclusion of the
Claims review and determination process, the Sexual Misconduct Claims Fund will be divided
by the total of the Point Awards to establish the value of each point (the “Point Value”). The
Point Value will be multiplied by the Point Award for each Sexual Misconduct Claim to
calculate the monetary amount to be awarded to each Holder of Sexual Misconduct Claims.

        In accordance with the Sexual Misconduct Claims Fund Procedures, Holders of Sexual
Misconduct Claims may make a request for a Point Award to be reconsidered by the Sexual
Misconduct Claims Examiner and may seek judicial review of such reconsideration by the
District Court. Under federal statutory law, federal constitutional law and corresponding case
law precedent, Holders of Sexual Misconduct Claims have the right to a jury trial to determine
the existence and amount of liability, if any, of a Sexual Misconduct Claim. Due to the costly
and lengthy nature of jury trials, the Sexual Misconduct Claims Fund Procedures provide a right
to judicial review by an Article III judge but do not provide Holders of Sexual Misconduct
Claims with the right to a jury trial, provided, however, the Sexual Misconduct Claims
Procedures preserve the rights of Holders of Sexual Misconduct Claims to commence a jury trial
against Harvey Weinstein if such Holders elect not to release Harvey Weinstein and pursue an
action against him (but not any other Released Party) in another court of competent jurisdiction.

        While the effect of being “channeled” to the Sexual Misconduct Claims Fund means that
all Sexual Misconduct Claims shall be permanently released and enjoined with respect to the
Released Parties, after a Sexual Misconduct Claim is Allowed and its monetary value is
determined in accordance with the Sexual Misconduct Claims Fund Procedures, Holders of such
Sexual Misconduct Claims shall have the option to release Harvey Weinstein or to not release
Harvey Weinstein and pursue an action against him (but not any Released Party). Holders of
Sexual Misconduct Claims who do not affirmatively elect to release Harvey Weinstein shall
receive 25% of the determined monetary amount of their Sexual Misconduct Claims in
consideration of the release of their potential Sexual Misconduct Claims against the Released
Parties, and Holders of Sexual Misconduct Claims who affirmatively elect to release Harvey
Weinstein shall receive the full determined monetary amount of their Sexual Misconduct Claims.

       The Sexual Misconduct Claims Fund is the sole source of recovery in respect of Sexual
Misconduct Claims. Upon the funding of the Sexual Misconduct Claims Fund by the Insurance
Companies, the Released Parties shall have no obligation to pay any liability of any nature or
description arising out of, relating to, or in connection with the Sexual Misconduct Claims. If a
Holder of a Sexual Misconduct Claim affirmatively elects to release Harvey Weinstein, Harvey




                                               30
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 38 of 99




Weinstein shall have no obligation to pay any liability of any nature or description arising out of,
relating to, or in connection with such Holder’s Sexual Misconduct Claims.

        The Insurance Companies contributed the Settlement Amount, which is being used to
fund the Sexual Misconduct Claims Fund, because, among other things, the Settlement embodied
in the Plan provides mechanisms by which all Claims held by the Debtors, the Former
Representatives, Harvey Weinstein and Holders of Sexual Misconduct Claims against the
Insurance Companies may be released and enjoined. As noted above in Section III, based on,
among other things, the courts’ rulings in the Geiss, Canosa and David cases dismissing certain
Sexual Misconduct Claims against the Debtors and all Sexual Misconduct Claims against the
Former Representatives, the Plan Proponents believe the Sexual Misconduct Claims against
Harvey Weinstein would constitute the bulk of any judgments awarded to Holders of Sexual
Misconduct Claims, and under the Plan, Holders of Sexual Misconduct Claims who do not
affirmatively elect to release Harvey Weinstein may bring or continue to prosecute any causes of
action against Harvey Weinstein related such Holder’s Sexual Misconduct Claims. If a Holder of
Sexual Misconduct Claims does not affirmatively elect to release Harvey Weinstein, the
Insurance Companies also are not released with respect to such Claims. As a result, certain
Insurance Companies continue to face exposure with respect to the Sexual Misconduct Claims
against Harvey Weinstein and do not receive the full benefit of their bargain for each Holder of
Sexual Misconduct Claims who does not affirmatively elect to release Harvey Weinstein.

        The Plan therefore provides that for each Holder of Sexual Misconduct Claims who does
not affirmatively elect to release Harvey Weinstein, such Holders will receive 25% of the
determined monetary amount of their Sexual Misconduct Claims in consideration of the release
of their Sexual Misconduct Claims against the Debtors and the Former Representatives and 75%
of the determined monetary amount of such Holders’ Sexual Misconduct Claims shall be
allocated to a reversionary fund for the benefit of certain Insurance Companies. The purpose of
the reversionary fund is to return funds to the Insurance Companies that they may use to cover
future costs and/or judgments related to Sexual Misconduct Claims held by Holders of Sexual
Misconduct Claims who did not affirmatively elect to release Harvey Weinstein.

D.     Sexual Misconduct Claims Examiner

       As noted in the Sexual Misconduct Claims Procedures, the Plan Proponents are
requesting that the Bankruptcy Court appoint Simone Lelchuk and Jed Melnick of Melnick ADR,
LLP as the Sexual Misconduct Claims Examiners. The Plan Proponents believe they are
immensely qualified for this role. They have been mediators for a number of years and have
extensive experience mediating complex disputes, including cases involving sexual assault and
abuse. The curriculum vitaes of Ms. Lelchuk and Mr. Melnick, which describe their mediation
experience, are attached as Exhibit E to this Disclosure Statement.

       Ms. Lelchuk and Mr. Melnick served as mediators in these Chapter 11 Cases, as
described above in Section IX.B. Ms. Lelchuk and Mr. Melnick therefore played a key role in
helping the Settlement Parties reach the Settlement incorporated in the Plan. The Plan
Proponents believe this familiarity with the Chapter 11 Cases will aid in the efficient and fair
administration of the Sexual Misconduct Claims Fund. Importantly, the mediation did not
involve an assessment of the merits of any particular Sexual Misconduct Claim, but instead




                                                31
              Case 18-10601-MFW              Doc 3099-2         Filed 11/17/20       Page 39 of 99




focused on resolving disputes among the Settlement Parties and obtaining the greatest possible
amount of funding for the Settlement. Ms. Lelchuk and Mr. Melnick have the benefit of
understanding the history of these Chapter 11 Cases and such history has no negative impact
whatsoever on their ability to evaluate the Sexual Misconduct Claims in a fair and equitable
manner.

        Notably, notwithstanding their expertise and qualifications, Ms. Lelchuk and Mr. Melnick
have generously agreed to forgo other opportunities to be compensated for their services and
volunteered to serve as the Sexual Misconduct Claims Examiners on a pro-bono basis. As the
fees of any Sexual Misconduct Claims Examiner will be paid from the Sexual Misconduct
Claims Fund, the generosity of Ms. Lelchuk and Mr. Melnick increases the amount of the Sexual
Misconduct Claims Fund that is available for distribution to Holders of Sexual Misconduct
Claims. While the Plan Proponents believe appointment of Ms. Lelchuk and Mr. Melnick as the
Sexual Misconduct Claims Examiners is in the best interest of Holders of Sexual Misconduct
Claims, any such Holder who would like to propose an alternative examiner who they believe
would be preferable may make such proposal to the Plan Proponents and the Plan Proponents
shall consider such proposals in good faith. Holders of Sexual Misconduct Claims making such
proposals should be aware that an alternative examiner may charge for their services and that
such fees shall be paid from the Sexual Misconduct Claims Fund, thereby reducing the amount
available for distribution to Holders of Sexual Misconduct Claims.

E.         The Insurance Policies

        As noted above, the Insurance Companies, on behalf of the Released Parties (and Harvey
Weinstein, but only with respect to Sexual Misconduct Claims held by Holders of Sexual
Misconduct who affirmatively elect to release Harvey Weinstein) are contributing the Settlement
Amount as consideration for the Settlement. The potential availability of coverage under the
Insurance Policies for Claims, especially Sexual Misconduct Claims, against the Debtors, the
Former Representatives and Harvey Weinstein is an important issue in these Chapter 11 cases.
The Plan Proponents are therefore providing (1) the following summary of the Insurance Policies
and (2) information on the Insurance Companies’ previously asserted coverage positions with
respect to certain Claims.

        From TWC’s founding around June of 2005 through Harvey Weinstein’s arrest in May of
2018, TWC possessed various Commercial General Liability (“CGL”) insurance policies, CGL
Excess and Umbrella insurance policies, joint Director and Officer (“D&O”) and Employment
Practices Liability (“EPL”) insurance policies, and D&O and EPL excess insurance policies that
could potentially provide coverage for Claims against the Debtors, the Former Representatives
and Harvey Weinstein. Collectively, such insurance policies are defined in the Plan as the
Insurance Policies.

       The chart below lists the policy number, Insurance Company, policy period, type of
coverage and policy limit for each Insurance Policy issued between 2005 and 2018 except for the
joint D&O and EPL Insurance Policies in place prior to August 25, 2017.910 The joint D&O and
910
      In addition to the Insurance Policies listed in the chart below, the Debtors possessed several international
      package insurance policies issued by either Fireman’s Fund Insurance Company or Federal Insurance Company
      providing CGL coverage during this period.




                                                         32
          Case 18-10601-MFW           Doc 3099-2    Filed 11/17/20     Page 40 of 99




EPL Insurance Policies are “claims made” policies, meaning that coverage is only available
under the policies where claims are made and reported within the policy period of the policy in
question. The CGL Insurance Policies on the other hand are “occurrence” based policies,
meaning the policy in place at the time of the alleged damage or offense is triggered even if the
claim is made after the end of the policy period. To the Debtors’ knowledge, the Debtors, the
Former Representatives and Harvey Weinstein began requesting coverage for potential Sexual
Misconduct Claims against the Debtors, the Former Representatives and Harvey Weinstein,
respectively, after August 25, 2017, and as a result, the joint D&O and EPL Insurance Policies
predating August 25, 2017 are not available as a potential source of insurance coverage for
Sexual Misconduct Claims. Accordingly, the joint D&O and EPL Insurance Policies predating
August 25, 2017 are omitted from the chart below.

                          Insurance           Coverage          Type of           Policy
      Policy No.
                          Company              Dates           Coverage            Limit
                                                                               $1,000,000
                                               04/07/05
      E-92-XC           The American                                          per occurrence
1                                                 to         CGL Primary
      80413900       Insurance Company                                         $2,000,000
                                               04/07/06
                                                                               policy limit
                                                                               $1,000,000
                                               04/07/06
      E-92-XPK         Fireman’s Fund                                         per occurrence
2                                                 to         CGL Primary
      80856487      Insurance Companies                                        $2,000,000
                                               04/07/07
                                                                               policy limit
                                                                               $1,000,000
                                               04/07/07
      E-92-XPK         Fireman’s Fund                                         per occurrence
3                                                 to         CGL Primary
      80872486      Insurance Companies                                        $2,000,000
                                               04/07/08
                                                                               policy limit
                                               04/07/07
    XAU-000-89         Fireman’s Fund                         CGL Excess
4                                                 to                           $15,000,000
     07-6871        Insurance Companies                      and Umbrella
                                               04/07/08
                                                                               $1,000,000
                                               04/07/08
      E-92-XPK         Fireman’s Fund                                         per occurrence
5                                                 to         CGL Primary
      80888631      Insurance Companies                                        $2,000,000
                                               04/07/09
                                                                               policy limit
                                               04/07/08
     XAU-6018          Fireman’s Fund                         CGL Excess
6                                                 to                           $15,000,000
       1922         Insurance Companies                      and Umbrella
                                               04/07/09
                                                                               $1,000,000
                                               04/07/09
     E-92-XPK-8        Fireman’s Fund                                         per occurrence
7                                                 to         CGL Primary
       0904081      Insurance Companies                                        $2,000,000
                                               04/07/10
                                                                               policy limit
                                               04/07/09
    XAU-000-91         Fireman’s Fund                         CGL Excess
8                                                 to                           $15,000,000
     31-6331        Insurance Companies                      and Umbrella
                                               04/07/10
9    E-92-XPK-8        Fireman’s Fund          04/07/10      CGL Primary        $1,000,000




                                               33
         Case 18-10601-MFW      Doc 3099-2   Filed 11/17/20   Page 41 of 99




                       Insurance        Coverage       Type of          Policy
     Policy No.
                        Company          Dates        Coverage           Limit
      0918014     Insurance Companies      to                       per occurrence
                                        04/07/11                     $2,000,000
                                                                     policy limit
                                        04/07/10
     XAU-000-73      Fireman’s Fund                  CGL Excess
10                                         to                        $15,000,000
      93-8094     Insurance Companies               and Umbrella
                                        04/07/11
                                                                     $1,000,000
                                        04/07/11
     E-92-XPK-8      Fireman’s Fund                                 per occurrence
11                                         to        CGL Primary
       0929617    Insurance Companies                                $2,000,000
                                        04/07/12
                                                                     policy limit
                                        04/07/11
   XAU-000-57        Fireman’s Fund                  CGL Excess
12                                         to                        $15,000,000
    57-7165       Insurance Companies               and Umbrella
                                        04/07/12
                                                                     $1,000,000
                                        04/07/12
     E-92-XPK-8      Fireman’s Fund                                 per occurrence
13                                         to        CGL Primary
       0938734    Insurance Companies                                $2,000,000
                                        04/07/13
                                                                     policy limit
                                        04/07/12
     XAU-000-24      Fireman’s Fund                  CGL Excess
14                                         to                        $15,000,000
      22-0691     Insurance Companies               and Umbrella
                                        04/07/13
                                                                     $1,000,000
                                        04/07/13
     E-92-XPK-8      Fireman’s Fund                                 per occurrence
15                                         to        CGL Primary
       0947344    Insurance Companies                                $2,000,000
                                        04/07/14
                                                                     policy limit
                                        04/07/13
   XAU-000-24        Fireman’s Fund                  CGL Excess
16                                         to                        $15,000,000
    33-3890       Insurance Companies               and Umbrella
                                        04/07/14
                                                                     $1,000,000
                                        04/07/14
     E-92-XPK-8      Fireman’s Fund                                 per occurrence
17                                         to        CGL Primary
       0955342    Insurance Companies                                $2,000,000
                                        04/07/15
                                                                     policy limit
                                        04/07/14
     XAU-000-24      Fireman’s Fund                  CGL Excess
18                                         to                        $15,000,000
      00-8957     Insurance Companies               and Umbrella
                                        04/07/15
                                                                      $1,000,000
                                        04/07/15
     E-92-XPK-8      Fireman’s Fund                                 per occurrence
19                                         to        CGL Primary
       0962380    Insurance Companies                                 $2,000,000
                                        04/07/16
                                                                     policy limit
20 XAU-000-57        Fireman’s Fund     04/07/15     CGL Excess      $15,000,000
    97-7944       Insurance Companies      to       and Umbrella




                                        34
          Case 18-10601-MFW          Doc 3099-2    Filed 11/17/20    Page 42 of 99




                         Insurance           Coverage          Type of           Policy
     Policy No.
                         Company              Dates           Coverage           Limit
                                             04/07/16
                                                                              $1,000,000
                      Federal Insurance     04/07/16 to                      per occurrence
21   7996-73-58                                             CGL Primary
                         Company             04/07/17                         $2,000,000
                                                                              policy limit
                                              04/07/16
                      Federal Insurance                      CGL Excess
22   7996-73-60                                  to                           $15,000,000
                         Company                            and Umbrella
                                              04/07/17
                                                                              $1,000,000
                                              04/07/17
                      Federal Insurance                                      per occurrence
23   7996-73-58                                  to         CGL Primary
                         Company                                              $2,000,000
                                              04/07/18
                                                                              policy limit
                                              04/07/17
                      Federal Insurance                      CGL Excess
24   7996-73-60                                  to                           $15,000,000
                         Company                            and Umbrella
                                              04/07/18
                    National Union Fire       08/25/17
                                                           D&O and EPL
25 01-824-40-28     Insurance Company            to                           $10,000,000
                                                             Primary
                     of Pittsburgh, PA        08/25/18
                                              08/25/17
     G27085969-        Westchester Fire                     D&O Excess
26                                               to                           $10,000,000
        005          Insurance Company                       (Layer 1)
                                              08/25/18
                                              08/25/17
        MPL                                                 D&O Excess
27                         Zurich                to                           $10,000,000
     0182710-02                                              (Layer 2)
                                              08/25/18

        The Settlement Amount contributed by the Insurance Companies is being used to fund the
Sexual Misconduct Claims Fund. The Insurance Companies are providing these funds, because,
among other things, the Settlement provides mechanisms by which all Claims held by the
Debtors, the Former Representatives, Harvey Weinstein and Holders of Sexual Misconduct
Claims against the Insurance Companies may be released and enjoined. In the event the Plan is
not confirmed and these Chapter 11 cases are converted to chapter 7 cases, no such fund will be
established and the Insurance Companies likely will contend that they have no responsibility to
cover costs and judgments related to Sexual Misconduct Claims. For example, in response to the
Debtors’ requests for coverage related to certain Sexual Misconduct Claims, the Insurance
Companies responded that the Insurance Policies do not cover Sexual Misconduct Claims.




                                              35
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 43 of 99




Copies of certain letters from the Insurance Companies expressing their position with respect to
coverage for the Sexual Misconduct Claims are attached to this Disclosure Statement as Exhibit
D. Absent the settlement embodied in the Plan, it is therefore possible that the Insurance
Companies will not pay any funds to cover Sexual Misconduct Claims.

                                               X.
 The dollar amounts specified above represent the policy limits of the applicable policy, and
 availability of such proceeds is subject to the terms of the applicable policy (including any
                                                                                                   T
 applicable exclusion such as the exclusion asserted by the Insurance Companies for Sexual
                                                                                                   H
 Misconduct Claims). Accordingly, the amounts set forth above should not be viewed as
                                                                                                   E
 amounts that would, absent the Settlement, be available to provide any recovery in respect
                                                                                                   C
 of the Sexual Misconduct Claims.
                                                                                                   H
                                        APTER 11 PLAN

        As a result of the chapter 11 process and through the Global Settlement and the Plan, the
Plan Proponents expect that creditors will obtain a greater recovery from the Estates than the
recovery that would be available if the Assets had been liquidated under chapter 7 of the
Bankruptcy Code. The Plan is attached to this Disclosure Statement as Exhibit A and forms part
of this Disclosure Statement. The summary of the Plan set forth below is qualified in its entirety
by the more detailed provisions set forth in the Plan.

A.     Classification and Treatment of Claims and Interests

        For the purposes of organization, voting and all confirmation matters, except as otherwise
provided in the Plan, all Claims against and all Interests in the Debtors shall be classified as set
forth below.

       1.      Unclassified Claims – Administrative Expense Claims,
               Priority Tax Claims, and Professional Fee Claims

        As provided by section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Priority Tax Claims, and Professional Fee Claims shall not be classified under the Plan, and shall
instead be treated separately as unclassified Claims and in accordance with section 1129(a)(9) of
the Bankruptcy Code. Such Claims are not designated as classes of Claims for the purposes of
the Plan or for the purposes of sections 1123, 1124, 1125, 1126, or 1129 of the Bankruptcy Code.

               a.      Administrative Expense Claims

        An Administrative Expense Claim must be filed with the Bankruptcy Court so as to be
received on or before the Initial Administrative Expense Claims Bar Date or the Supplemental
Administrative Expense Claims Bar Date, as applicable, or such other date as may be agreed to
by the Liquidation Trustee.

       Each Holder of an Allowed Administrative Expense Claim shall receive Cash solely from
the Liquidation Trust in an amount equal to the unpaid amount of such Allowed Administrative
Expense Claim on the later of the Effective Date or the date on which such Administrative
Expense Claim becomes an Allowed Administrative Expense Claim, or as soon thereafter as is




                                                36
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 44 of 99




reasonably practicable; provided, however, that Allowed Administrative Expense Claims
representing liabilities incurred in the ordinary course of business by the Debtors or liabilities
arising under obligations incurred by the Debtors prior to the Effective Date, shall be paid by the
Debtors, in the ordinary course of business, consistent with past practice and in accordance with
the terms and subject to the conditions of any agreements governing, instruments evidencing, or
other documents relating to such transactions, including, but not limited to, any applicable orders
of the Bankruptcy Court. In addition, Allowed Administrative Expense Claims of the United
States Trustee for statutory fees under 28 U.S.C. § 1930 incurred prior to the Effective Date shall
be paid solely from the Liquidation Trust on the Effective Date by the Debtors, and thereafter, as
such fees may thereafter accrue and be due and payable, by the Liquidation Trustee in accordance
with the applicable schedule for payment of such fees.

        Any Holder of an Administrative Expense Claim that does not timely assert such
Administrative Expense Claim in accordance with Section 3.7 of the Plan, or order of the
Bankruptcy Court, shall have its Administrative Expense Claim be deemed disallowed under the
Plan and be forever barred from asserting such Administrative Expense Claim against the
Debtors, their Estates, the Liquidation Trust, or any of their Assets or property. Any such
Administrative Expense Claim shall be deemed disallowed without further order of the
Bankruptcy Court and the holder thereof shall be enjoined from commencing or continuing any
action, employment of process or act to collect, offset, recoup or recover such Administrative
Expense Claim.

               b.      Professional Fee Claims

         Each Bankruptcy Professional requesting compensation for services rendered and
reimbursement for expenses incurred during the period from the Petition Date through the
Effective Date must (i) file and serve a properly noticed final fee application by no later than 45
days after the Effective Date and (ii) be paid solely from the Liquidation Trust (a) the full unpaid
amount as is Allowed by the Bankruptcy Court within 7 days after the date that such Claim is
Allowed by Order of the Bankruptcy Court or (b) upon such other terms as may be mutually
agreed upon between the Holder of such an Allowed Professional Fee Claim and the Liquidation
Trustee. Any Professional Fee Claim that is not asserted in accordance with Section 3.8 of the
Plan shall be deemed disallowed under this Plan and shall be forever barred against the Debtors,
the Estates, the Liquidation Trust, or any of their Assets or property, and the Holder thereof shall
be enjoined from commencing or continuing any action, employment of process or act to collect,
offset, recoup, or recover such Claim. Any Holder of a Claim or Interest (or their representative,
including, but not limited to, the Committee) may object to the allowance of Professional Fee
Claims, but the Liquidation Trustee may not.

               c.      Priority Tax Claims

        Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a different
treatment of such Claim, each Holder of an Allowed Priority Tax Claim, if any such Claim
exists, shall receive Cash solely from the Liquidation Trust in an amount equal to the unpaid
portion of such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably practicable,
the date that is 90 calendar days after the Effective Date.




                                                37
     Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20     Page 45 of 99




2.      Classification and Treatment of Other Priority Claims (Class 1)

              (a)     Classification. Class 1 consists of all Allowed Other Priority
Claims against any of the Debtors that are specified as having priority in section 507(a) of
the Bankruptcy Code if any such Claims exist as of the Effective Date.

                (b)    Treatment. Except to the extent that a Holder of an Allowed Other
Priority Claim against any of the Debtors has agreed to a different treatment of such
Claim, each such Holder shall receive, in full and final satisfaction, settlement, and
release of each such Allowed Other Priority Claim, Cash in an amount equal to such
Allowed Other Priority Claim, on or as soon as reasonably practicable after the latest of
(i) the Effective Date, (ii) the date the Other Priority Claim becomes an Allowed Claim,
and (iii) the date for payment provided by any agreement or arrangement between the
applicable Debtor or the Liquidation Trustee and the Holder of the Allowed Other
Priority Claim against the applicable Debtor.

3.      Classification and Treatment of Secured Tax Claims (Class 2)

                (a)      Classification. Class 2 consists of all Allowed Secured Tax
Claims against any of the Debtors that, absent the secured status of such Claim, would be
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code if any
such Claims exist as of the Effective Date.

                (b)     Treatment. Each Holder of an Allowed Secured Tax Claim
against any of the Debtors shall receive, in full and final satisfaction, settlement, and
release of each such Allowed Secured Tax Claim, Cash solely from the Liquidation Trust
in an amount equal to such Allowed Secured Tax Claim, on or as soon as reasonably
practicable after the latest of (i) the Effective Date, (ii) the date the Secured Tax Claim
becomes an Allowed Claim, and (iii) the date for payment provided by any agreement or
arrangement between the applicable Debtor or the Liquidation Trustee and the Holder of
the Secured Tax Claim. The applicable Debtor and the Liquidation Trustee (after the
Effective Date) specifically reserve the right to challenge the validity, nature, and
perfection of, and to avoid, pursuant to the provisions of the Bankruptcy Code and other
applicable law, any purported liens relating to the Secured Tax Claims.

4.      Classification and Treatment of Secured Claims (Class 3)

               (a)    Classification. Class 3 consists of all Secured Claims.

                (b)    Treatment. On the Effective Date, or as soon as reasonably
practicable thereafter, each Holder of an Allowed Secured Claim will receive, at the
election of the Liquidation Trustee, one of the following treatments in full satisfaction of
its Allowed Secured Claim:

               (1)    The Liquidation Trustee will convey to the Holder of the Allowed
                      Secured Claim the collateral in which such Holder has a security
                      interest;




                                        38
            Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20     Page 46 of 99




                      (2)     The Liquidation Trustee will pay to the Holder of the Allowed
                              Secured Claim, up to the amount of such Allowed Secured Claim,
                              any net proceeds actually received from the sale or disposition of
                              the collateral in which such Holder has a security interest;

                      (3)     Provided there is Distributable Cash on hand, the Liquidation
                              Trustee will pay Cash to the Holder of the Allowed Secured Claim
                              in the amount of such Allowed Secured Claim;

                      (4)     Such other distributions or treatment that are necessary to leave the
                              rights of the Holder of the Allowed Secured Claim unimpaired or
                              that are necessary to otherwise satisfy the requirements of Chapter
                              11 of the Bankruptcy Code; or

                      (5)     Such other and less favorable distributions or treatments as may be
                              agreed upon by and between the Holder of the Allowed Secured
                              Claim and the Liquidation Trustee.

        The Liquidation Trustee may, in his or her discretion, select which of these treatments
each Holder of an Allowed Secured Claim will receive and any Cash payments to such Holders
will be paid solely from the Liquidation Trust. The Liquidation Trustee shall have until the later
of (a) the Effective Date and (b) 90 days after a Class 3 Claim has become an Allowed Secured
Claim to elect which treatment to provide to such Holder of an Allowed Secured Claim.
Notwithstanding the foregoing, any agreement between a Holder of an Allowed Secured Claim
and the Debtors approved by the Bankruptcy Court prior to the Effective Date shall remain in full
force and effect.

       5.      Classification and Treatment of Sexual Misconduct Claims (Class 4)

                      (a)     Classification. Class 4 consists of the Sexual Misconduct Claims.

                       (b)     Treatment. On the Effective Date, pursuant to the terms and
       conditions of the Plan, (i) all Sexual Misconduct Claims shall be released and enjoined
       against the Released Parties pursuant to the terms and conditions of the Plan; and (ii) the
       Sexual Misconduct Claims Fund shall be administered, processed, settled, resolved,
       liquidated, satisfied, and distributed in accordance with the terms of the Plan, the Plan
       Support Agreement, and the Sexual Misconduct Claims Fund Procedures.

               Pursuant to the Channeling Injunction, all Sexual Misconduct Claims shall be
       “channeled” to the Sexual Misconduct Claims Fund, and such Sexual Misconduct Claims
       may thereafter be asserted exclusively against the Sexual Misconduct Claims Fund and
       resolved (including, determining the recovery amount, if any, of each Sexual Misconduct
       Claim and the timing of the payment thereof) in accordance with the Sexual Misconduct
       Claims Fund Procedures, except that Holders of Sexual Misconduct Claims shall have the
       option to release Harvey Weinstein or to not release Harvey Weinstein and pursue an
       action against him (but not any Released Party). Holders of Sexual Misconduct Claims
       who do not affirmatively elect to release Harvey Weinstein shall receive 25% of the




                                               39
   Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 47 of 99




determined monetary amount of their Sexual Misconduct Claims in consideration of the
release of their potential Sexual Misconduct Claims against the Released Parties, and
Holders of Sexual Misconduct Claims who affirmatively elect to release Harvey
Weinstein shall receive the full determined monetary amount of their Sexual Misconduct
Claims. Holders of Sexual Misconduct Claims who do not affirmatively elect to release
Harvey Weinstein shall be excused from the Channeling Injunction solely for the purpose
of pursuing an action against Harvey Weinstein (but not any Released Party).

        In the event a Holder of a Sexual Misconduct Claim does not affirmatively elect
to release Harvey Weinstein and such Holder obtains any judgment against Harvey
Weinstein arising out of, related to or connected to their Sexual Misconduct Claims, such
Holder may seek to enforce, collect or otherwise recover on such judgment by any
manner or means, whether directly or indirectly, from either Harvey Weinstein or the
Insurance Companies (as applicable), provided, however, if such Holder seeks to enforce,
collect or otherwise recover the judgment from the Insurance Companies, Harvey
Weinstein shall not seek coverage from the Insurance Companies for such judgment;
provided further, that (i) with respect to such Holder’s non-released Sexual Misconduct
Claims against Harvey Weinstein, the Insurance Companies reserve their rights to contest
coverage, and (ii) nothing in this paragraph shall be read to expand or alter the terms,
conditions and provisions of any Insurance Policies.

       Pursuant to the terms of the Plan and the Confirmation Order, Holders of all
Sexual Misconduct Claims are permanently enjoined from filing any future litigation,
Claims, or causes of action arising out of Sexual Misconduct Claims against any of the
Released Parties (or any of their respective property), and may not proceed in any manner
against any of the Released Parties (or any of their respective property) in any forum
whatsoever, including, without limitation, any state, federal, or foreign court or
administrative or arbitral forum, and are required to pursue their Sexual Misconduct
Claims solely against the Sexual Misconduct Claims Fund pursuant to the Sexual
Misconduct Claims Fund Procedures.

       Holders of Sexual Misconduct Claims are not entitled to receive distributions or
other payment of funds from any portion of the Settlement Amount other than the Sexual
Misconduct Claims Fund on behalf of, related to, or with respect to, such Sexual
Misconduct Claims, nor shall such Holders receive any other distributions whatsoever
under the Plan on behalf of, related to, or with respect to their Sexual Misconduct Claims.

        Holders of Sexual Misconduct Claims are Impaired and are entitled to vote on the
Plan.

       The female former employees of the Debtors whose interests are covered by the
NYOAG Lawsuit are (i) Holders of Sexual Misconduct Claims; (ii) permitted to recover
from the Sexual Misconduct Claims Fund; and (iii) entitled to vote on the Plan as
members of Class 4. The NYOAG is not a Holder of any Claims or Interests in an
individual or institutional capacity, and is not entitled to vote on the Plan nor to receive
any distributions under the Plan. The NYOAG is also not eligible to vote on the Plan on
behalf of any female former employees covered by the NYOAG Lawsuit, nor is the




                                        40
     Case 18-10601-MFW      Doc 3099-2      Filed 11/17/20    Page 48 of 99




NYOAG eligible to recover from the Sexual Misconduct Claims Fund on behalf of
female former employees covered by the NYOAG Lawsuit. On the Effective Date, the
NYOAG shall release all of the Sexual Misconduct Claims brought in a representative
capacity and any future Sexual Misconduct Claims against the Released Parties the
NYOAG could bring in an individual or representative capacity (and such release shall be
in a form and substance reasonably acceptable to the Former Representatives), provided,
however, the NYOAG may in its discretion elect to continue with its pending action
against Harvey Weinstein (but may not pursue any such action against any Released
Party) in a representative capacity on behalf of Holders of Sexual Misconduct Claims
who are covered by the NYOAG Lawsuit and do not affirmatively elect to release Harvey
Weinstein.

6.      Class 5: Other Tort Claims (Class 5)

              (a)    Classification. Class 5 consists of all Other Tort Claims. To
the extent the Court does not approve the substantive consolidation of the Debtors,
the treatment described below will apply to each Class for each of the Debtors.

               (b)   Treatment. Except to the extent that a Holder of Other Tort
Claims agrees to different treatment, in full and final satisfaction, settlement, and
release of the Allowed Other Tort Claims against each of the Released Parties, each
Holder of Other Tort Claims will receive its Pro Rata share of the Distributable
Cash from the Liquidation Trust as soon as practicable as determined by the
Liquidation Trustee in accordance with the Liquidation Trust Agreement;
provided, however, that each Holder of Other Tort Claims with an Allowed Other
Tort Claim against more than one Debtor shall be entitled to a single distribution on
account of each Claim that arises out of the same facts and circumstances regardless
of the number of Debtors against which the Claim is asserted.

       Pursuant to the terms of this Plan and the Confirmation Order, Holders of
all Other Tort Claims are permanently enjoined from filing any future litigation,
Claims, or causes of action arising out of Other Tort Claims against any of the
Released Parties (or any of their respective property), and may not proceed in any
manner against any of the Released Parties (or any of their respective property) in
any forum whatsoever, including, without limitation, any state, federal, or foreign
court or administrative or arbitral forum, and are required to pursue their Other
Tort Claims solely against the Liquidation Trust.

       Holders of Other Tort Claims are not entitled to receive distributions or
other payment of funds from any portion of the Settlement Amount other than the
Liquidation Trust on behalf of, related to, or with respect to, such Other Tort
Claims, nor shall such Holders receive any other distributions whatsoever under the
Plan on behalf of, related to, or with respect to their Other Tort Claims.

       Holders of Allowed Other Tort Claims are Impaired and are entitled to vote
on the Plan.




                                       41
     Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20   Page 49 of 99




7.      6. Classification and Treatment of General Unsecured Claims (Class 56)

               (a)    Classification. Class 56 consists of all General Unsecured Claims
(including other Tort Claims). To the extent the Court does not approve the substantive
consolidation of the Debtors, the treatment described below will apply to each Class for
each of the Debtors.

               (b)   Treatment. Except to the extent that a Holder of Opt-Out
GUCs agrees to different treatment, in full and final satisfaction, settlement, and
release of the Allowed General Unsecured Claims against each of the Debtors, each
Holder of Opt-Out GUCs will receive its Pro Rata share of the Distributable Cash
from the Liquidation Trust as soon as practicable as determined by the Liquidation
Trustee in accordance with the Liquidation Trust Agreement; provided, however,
that each Holder of Opt-Out GUCs with an Allowed General Unsecured Claim against
more than one Debtor shall be entitled to a single distribution on account of each
Claim that arises out of the same facts and circumstances regardless of the number
of Debtors against which the Claim is asserted.

       Except to the extent that a Holder of an Allowed General Unsecured ClaimOpt-In
GUCs agrees to a different treatment of such Claim, in full and final satisfaction,
settlement, and release of the Allowed General Unsecured Claims against each of the
DebtorsReleased Parties, each Holder of an Allowed General Unsecured Claim
willOpt-In GUCs shall receive its Pro Rata share of the Distributable Cash from the
Liquidation Trust as soon as practicable as determined by the Liquidation Trustee in
accordance with the Liquidation Trust Agreement; provided, however, that each Holder
of Opt-In GUCs with an Allowed General Unsecured Claim against more than one
DebtorReleased Party shall be entitled to a single distribution on account of each Claim
that arises out of the same facts and circumstances regardless of the number of
DebtorsReleased Parties against which the Claim is asserted.

        Seyfarth Shaw LLP’s unpaid fees for services rendered to the Debtors prior to the
Petition Date shall be classified as General Unsecured Claims and Seyfarth Shaw LLP
will receive its Pro Rata share of Distributable Cash from the Liquidation Trust for the
Allowed amount of its General Unsecured Claims. The Liquidation Trustee reserves its
rights to dispute the validity of any General Unsecured Claim, whether or not objected to
prior to the Effective Date.

       Holders of Allowed General Unsecured Claims are Impaired and are entitled to
vote on the Plan.

8.      7. Classification and Treatment of Intercompany Claims (Class 67)

               (a)     Classification.   Class 87 consists of all Intercompany Claims
against the Debtors.

              (b)      Treatment. On the Effective Date, Intercompany Claims against
the Debtors shall not be entitled to any Distribution under the Plan and such claims shall




                                         42
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 50 of 99




       be cancelled and released on the Effective Date. Holders of Intercompany Claims will
       receive no Distributions under the Plan in respect of such Intercompany Claims, are not
       entitled to vote on the Plan, and are deemed to have rejected the Plan.

       9.      8. Classification and Treatment of Interests (Class 78)

                       (a)    Classification. Class 98 consists of all Interests in the Debtors.

                      (b)     Treatment. On the Effective Date, all Interests in the Debtors will
       be cancelled and terminated. Holders of Interests will receive no Distributions under the
       Plan in respect of such Interests, are not entitled to vote on the Plan, and are deemed to
       have rejected the Plan.

B.     Means for Implementation of the Plan.

       1.      Global Settlement

        The Settlement is the cornerstone of the Plan insofar as it provides a comprehensive
settlement of the claims and pending lawsuits arising from Harvey Weinstein’s misconduct, and
disputes over the Insurance Companies’ obligations under various insurance policies potentially
providing coverage for such claims. Of the approximate $35,214,882.30 Settlement Amount
being paid by the Insurance Companies on behalf of the Released Parties (and Harvey Weinstein,
but only with respect to Sexual Misconduct Claims held by Holders of Sexual Misconduct who
affirmatively elect to release Harvey Weinstein), approximately $25,471,830.30 will be applied
to satisfy claims of creditors, comprised of $17,064,525.30 to be paid to the Sexual Misconduct
Claims Fund and $8,407,3058,407,305.00 to the Debtors’ estates to be distributed to satisfy in
full unpaid administrative and priority claims and make a pro rata distribution to general
unsecured creditors in Class 5 (including Holders of Other Tort Claims (Class 5) and General
Unsecured Claims (Class 6); provided, however, that while the Plan Proponents’ estimates and
analyses (as of the date of the Plan and this Disclosure Statement) reflect that the Liquidation
Trust Assets will be sufficient to satisfy all Administrative Expense Claims in full in Cash, in the
event the Liquidation Trust Assets are insufficient to satisfy all Allowed Administrative Expense
Claims in full in Cash, the Plan Proponents reserve the right to transfer part of the Sexual
Misconduct Claims Fund to the Liquidation Trust only in the amount necessary for the
Liquidation Trust to satisfy all Administrative Expense Claims in full in Cash.

       2.      The Plan Support Agreement

        On October 19, 2020 the Debtors, the Former Representatives, the Committee, the
Insurance Companies and Harvey Weinstein (the “Settlement Parties”) entered into the “Plan
Support Agreement”. The Plan Support Agreement is a contractually binding document by
which, among other things, the Insurance Companies have agreed to contribute the Settlement
Amount, the Settlement Parties have granted certain releases and the Settlement Parties have
agreed to support the Plan subject to certain conditions. The Plan Support Agreement is
conditioned on the occurrence of the Effective Date and also grants certain termination rights to
the Settlement Parties. In the event a termination right is triggered and the applicable Settlement
Parties exercise their right to terminate the Plan Support Agreement, the Plan will become




                                                43
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20      Page 51 of 99




infeasible. The foregoing summary of the Plan Support in this paragraph is qualified in its
entirety by the Plan Support Agreement. The Plan Support Agreement is attached to the Plan as
Exhibit 3. Creditors should carefully review the Plan Support Agreement.

       3.      Substantive Consolidation

        The Plan shall serve as a motion by the Plan Proponents seeking entry, pursuant to
section 105 of the Bankruptcy Code, of a Bankruptcy Court order, upon the Effective Date,
substantively consolidating the Estates into a single consolidated Estate and all of the debts of all
of the Debtors, for all purposes associated with Confirmation and substantial consummation.
However, in the event that the Court does not approve the substantive consolidation of the
Estates, each Class of Claims and Interests will be subdivided by Estate and each Estate’s assets
will be distributed to the Holders of Allowed Claims in accordance with the absolute priority rule
as set forth in the Plan.

       On and after the Effective Date, all Assets and liabilities of the Debtors shall be treated as
though they were merged into the Estate of The Weinstein Company Holdings LLC (Case No.
18-10601) for all purposes associated with Confirmation and substantial consummation, and all
guarantees by any Debtor of the obligations of any other Debtor shall be eliminated so that any
Claim and any guarantee thereof by any other Debtor, as well as any joint and several liability of
any Debtor with respect to any other Debtor shall be treated as one collective obligation of the
Debtors, subject to all rights, claims, defenses, and arguments available to the Debtors or the
Liquidation Trust.

        Substantive consolidation will not (i) alter the state of incorporation or state of formation
of any Debtor for purposes of determining the applicable law for any of the Causes of Action, (ii)
alter or impair the legal and equitable rights of the Liquidation Trustee to prosecute any of the
Causes of Action, or (iii) otherwise impair, release, extinguish, or affect any of the Causes of
Action or issues raised as a part thereof.

        Notwithstanding anything in the Plan or in the Confirmation Order to the contrary, the
entry of the Confirmation Order ordering substantive consolidation of the Estates shall not have
any effect upon the separate and distinct legal entities as they existed at the time of any
prepetition transaction that is the subject of any litigation; provided, however, that the foregoing
provision shall not serve to prejudice or compromise whatever rights, if any, the Debtors or the
Liquidation Trustee, as applicable, may have to contend in any pending or future adversary
proceeding or other lawsuit that the Debtors or the Liquidation Trustee, as applicable, may
prosecute claims for fraudulent conveyance or fraudulent transfer arising from transfers made by
one or more of the Debtors based on any theory or doctrine, including any federal, state, or
common law alter-ego, veil-piercing, or any other theory or doctrine that would permit or require
the disregard of corporate separateness or facts as they existed at the time of the transaction in
question. Moreover, substantive consolidation shall not affect the obligation of each Debtor or
the Liquidation Trustee to pay quarterly fees to the Office of the United States Trustee pursuant
to 28 U.S.C. § 1930 until the earlier of the time that a particular Case has been closed, dismissed,
or converted.




                                                 44
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 52 of 99




        Notwithstanding anything in the Plan or in the Confirmation Order to the contrary, on the
Effective Date, all Claims by a Debtor against any other Debtor will be extinguished without any
distributions being made on account of such Claims.

       4.      Standards for Substantive Consolidation

         Generally, substantive consolidation of the estates of multiple debtors in a bankruptcy
case effectively combines the assets and liabilities of the multiple debtors for certain purposes
under a plan. The effect of substantive consolidation is the pooling of the assets of, and the
claims against, the multiple debtors for the purposes of voting on the plan and satisfying
liabilities from a common fund. In re Augie/Restivo Baking Co., 860 F.2d 515, 518 (2d Cir.
1988).

        Courts evaluate the propriety of substantive consolidation on a case-by-case basis. FDIC
v. Colonial Realty Co., 966 F.2d 57 (2d Cir. 1992). The list of factors relied upon by courts may
be distilled into two main factors: “(i) whether creditors dealt with the entities as a single
economic unit; and . . . (ii) whether the affairs of the debtors are so entangled that consolidation
is necessary and will benefit all creditors.” In re Augie/Restivo Baking Co., 860 F.2d at 518
(citations omitted).

         As discussed above, the Plan Proponents believe that substantive consolidation of the
Debtors in these Chapter 11 Cases is warranted under the criteria considered by courts in ruling
on the propriety of substantive consolidation in other cases. As part of Confirmation, the Plan
Proponents are proposing that, on the Effective Date, their Estates be deemed consolidated for all
purposes related to the Plan, including for (1) purposes of implementing the Plan, (2) purposes of
voting, (3) assessing whether the Confirmation standards have been met, (4) calculating and
making distributions under the Plan and (5) filing post-Confirmation reports and paying quarterly
fees to the Office of the United States Trustee. In addition, the Debtors are seeking, pursuant to
the Plan, Bankruptcy Court approval of the substantive consolidation of the Debtors' estates. If
the Bankruptcy Court grants the Debtors' request for substantive consolidation, pursuant to the
Confirmation Order, as of the Effective Date: (1) all assets and liabilities of the Debtors will be
deemed merged; (2) all guarantees by one Debtor of the obligations of any other Debtor shall be
deemed eliminated, and all guarantees executed by multiple Debtors of the obligations of any
other Entity shall be deemed consolidated into a single obligation, so that any Claim against any
Debtor and any guarantee thereof executed by any other Debtor and any joint or several liability
of any of the Debtors shall be deemed to be one obligation of the Debtors; (3) each and every
Claim Filed or to be Filed in the Chapter 11 Cases of the Debtors will be deemed Filed against
the Debtors and will be deemed one Claim against and a single obligation of the Debtors, and the
Debtors may File and the Bankruptcy Court will sustain objections to Claims for the same
liability that are Filed against multiple Debtors; and (4) Intercompany Claims between Debtors
will be eliminated and extinguished. Such substantive consolidation will not affect (1) the legal
and corporate structures of the Debtors, subject to the right of the Debtors to complete
dissolution under applicable law; (2) the vesting of assets in the Litigation Trust; (3) the right to
distributions from any insurance policies or proceeds of such policies; or (4) the rights of the
Debtors or the Litigation Trustee to contest alleged setoff or recoupment efforts by creditors on
the grounds of lack of mutuality under section 553 of the Bankruptcy Code and otherwise
applicable law.



                                                 45
            Case 18-10601-MFW         Doc 3099-2       Filed 11/17/20     Page 53 of 99




        As described further below, substantive consolidation is available in the Third Circuit
where the debtors seeking such consolidation show that “prepetition they disregarded
separateness so significantly their creditors relied on the breakdown of entity borders and treated
them as one legal entity. . . .” In re Owens Corning, 419 F.3d 195, 211 (3d Cir. 2005). “A prima
facie case for [substantive consolidation on this basis] typically exists when, based on the parties'
prepetition dealings, a proponent proves corporate disregard creating contractual expectations of
creditors that they were dealing with debtors as one indistinguishable entity.” Id. at 212.

        In addition, substantive consolidation may be available where “post-petition [the
debtors’] assets and liabilities are so scrambled that separating them is prohibitive and hurts all
creditors.” Id. at 211.

        In connection with Confirmation, the Plan Proponents will present evidence in support of
their request for the substantive consolidation of the Estates for the purposes set forth in the Plan.
Among other things, the Debtors have operated as a consolidated enterprise for a number of
years. Prior to the Petition Date, the Debtors believe that creditors relied on the breakdown of
corporate entities in their dealings with the Debtors. For example, the majority of the Company’s
operations were conducted by employees of TWC. Moreover, the Company’s payroll, taxes, and
health benefit payment obligations were paid from bank accounts controlled by TWC. The bank
accounts used for distribution and general accounts payable were also historically controlled by
TWC. Accordingly, the Company’s funds used to satisfy the obligations of its film and
television business lines were commingled and controlled by a single entity – TWC.

        As discussed herein, during these Chapter 11 Cases, the Debtors sold substantially all of
their assets. Accordingly, the principal assets of the Debtors that will be available for
distribution to general unsecured creditors consist of cash and proceeds from the remaining
Causes of Action. The Plan Proponents believe that it would unduly burdensome and costly to
attempt to allocate the Company’s assets on a debtor-by-debtor basis as there is no established
method for allocating the sale proceeds across the Debtors. In addition, the proceeds of the
Settlement for the benefit of Class 5 (Other Tort Claims) and Class 56 (General Unsecured
Claims) cannot readily be attributed to a specific Debtor, as the Plan Proponents believe all
Debtors were harmed by the actions of Harvey Weinstein and the failure of the Former
Representatives to curtail Harvey Weinstein’s actions.

        For the foregoing reasons, the Debtors believe that they will satisfy applicable legal
standards for substantive consolidation as part of Confirmation, which is necessary to effectuate
the terms of the Plan and fair and reasonable under the circumstances.

       5.      The Liquidation Trust

               a.      Establishment and Purpose of the Liquidation Trust

        On or before the Effective Date, the Debtors and the Liquidation Trustee shall execute the
Liquidation Trust Agreement and shall have established the Liquidation Trust pursuant to the
Plan. The Liquidation Trust shall be established for the primary purpose of Liquidation and
distributing the assets transferred to it, in accordance with Treas. Reg. § 301.7701-4(d), with no




                                                 46
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 54 of 99




objective to continue or engage in the conduct of a trade or business, except to the extent
reasonably necessary to, and consistent with, the Liquidation purpose of the Liquidation Trust.

               b.     Authority and Role of the Liquidation Trustee

        The authority and role of the Liquidation Trustee shall be in accordance with the
provisions of the Liquidation Trust Agreement and the Plan. In furtherance of and consistent
with the purpose of the Liquidation Trust Agreement and the Plan, solely for the purpose of
carrying out the Plan and discharging the duties in the Liquidation Trust Agreement, the
Liquidation Trustee shall be, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and
applicable State corporate law, appointed as the successor-in-interest to, and the representative
of, the Estates for the retention, enforcement, settlement, or adjustment of all claims and rights,
known and unknown, and all interests belonging to the Debtors or their Estates, which arose
prior to the Effective Date, except in connection with any proceeding involving, relating to, or
arising out of, in whole or in part, the Sexual Misconduct Claims, as set forth in the Plan.

               c.     Liquidation Trust Assets

        On the Effective Date, the Debtors shall transfer the Liquidation Trust Assets to the
Liquidation Trust.      Notwithstanding any prohibition on assignability under applicable
non-bankruptcy law, on the Effective Date, the Debtors shall be deemed to have automatically
transferred to the Liquidation Trust all of their right, title, and interest in and to all of the
Liquidation Trust Assets, and in accordance with section 1141 of the Bankruptcy Code, all such
assets shall automatically vest in the Liquidation Trust free and clear of all Claims and Liens,
subject only to the Allowed Claims of the Liquidation Trust Beneficiaries and the expenses of the
Liquidation Trust. Subsequent to the Effective Date, the Debtors shall have no interest in or with
respect to the Liquidation Trust Assets or the Liquidation Trust.

               d.     Appointment of the Liquidation Trustee

        The identity of the Liquidation Trustee is set forth in the Liquidation Trust Agreement.
The appointment of the Liquidation Trustee shall be approved in the Confirmation Order, and
such appointment shall be as of the Effective Date. In accordance with the Liquidation Trust
Agreement, the Liquidation Trustee shall serve in such capacity through the earlier of (i) the date
that the Liquidation Trust is dissolved in accordance with the Liquidation Trust Agreement or (ii)
the date such Liquidation Trustee resigns, is terminated, or is otherwise unable to serve;
provided, however, that, in the event that the Liquidation Trustee resigns, is terminated, or is
unable to serve, then the Court, upon the motion of any party-in-interest, including, but not
limited to, counsel to the Liquidation Trust, shall approve a successor to serve as the Liquidation
Trustee, and such successor Liquidation Trustee shall serve in such capacity until the Liquidation
Trust is dissolved.

               e.     Powers and Authority of Liquidation Trustee

               The Liquidation Trustee shall be the exclusive trustee of the Liquidation Trust
Assets as well as the representative of the Estates appointed pursuant to section 1123(b)(3)(B) of
the Bankruptcy Code. The powers, rights, and responsibilities of the Liquidation Trustee are




                                                47
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 55 of 99




specified in and subject to the terms of the Liquidation Trust Agreement and Section 6.7 of the
Plan and include the authority and responsibility to: (i) make Distributions as contemplated in the
Plan; (ii) establish and maintain the Cash Reserves in accordance with the terms of the Plan; (iii)
conduct an analysis of Administrative Expense Claims, Priority Claims, Secured Claims, and
General Unsecured Claims, and prosecuting objections thereto or settling or otherwise
compromising such Claims if necessary and appropriate; (iv) prepare and file post-Effective Date
operating reports for the Debtors; (v) file appropriate tax returns with respect to the Liquidation
Trust and paying taxes properly payable by the Liquidation Trust, if any, in the exercise of its
fiduciary obligations; provided, however, that for the avoidance of doubt, neither the Liquidation
Trust or the Liquidation Trustee shall have any authority or duty to file any tax returns for any of
the Debtors; (vi) take such actions as are necessary to wind down and dissolve the Debtors under
applicable law; (vii) retain such professionals as are necessary and appropriate in furtherance of
its fiduciary obligations; (viii) take such actions as are necessary and reasonable to carry out the
purposes of the Liquidation Trust; (ix) protect and enforce the rights to the Liquidation Trust
Assets vested in the Liquidation Trustee by any method reasonably determined to be appropriate,
including, without limitation, by judicial proceedings or pursuant to any applicable bankruptcy,
insolvency, moratorium or similar law and general principles of equity; and (x) terminate the
Liquidation Trust and seeking to close the Chapter 11 Cases pursuant to section 350(a) of the
Bankruptcy Code.

               f.      Compensation of Liquidation Trustee

        The Liquidation Trustee shall be reasonably compensated out of the Liquidation Trust for
his or her services and reimbursed out of the Liquidation Trust Assets for his or her reasonable
expenses in accordance with the Liquidation Trust Agreement. As set forth in the Liquidation
Trust Agreement, the Liquidation Trustee has agreed to be compensated for his or her services,
including attorneys’ fees, for a fixed fee of $1.25 million, plus reimbursement for reasonable
out-of-pocket expenses.

               g.      Resignation of Liquidation Trustee

        The Liquidation Trustee may resign at any time. The Liquidation Trustee shall file such
written resignation with the Bankruptcy Court and shall serve such written resignation on all
parties in interest entitled to receive service. Any party in interest may request a hearing before
the Bankruptcy Court regarding the Liquidation Trustee’s resignation. If no such hearing is
requested, the resignation shall take effect 30 days after the filing of the notice of resignation
with the Bankruptcy Court. The Liquidation Trustee shall, by the earliest date possible, deliver
to the Liquidation Trustee’s successor all of the Liquidation Trust Assets that were in the
possession of the Liquidation Trustee along with a complete record and inventory of all such
Liquidation Trust Assets. Any successor Liquidation Trustee will be appointed in accordance
with the terms of the Liquidation Trust Agreement.

               h.      Removal of Liquidation Trustee

        The Bankruptcy Court may remove a Liquidation Trustee for good cause shown on a
motion submitted by a Beneficiary of the Liquidation Trust or the U.S. Trustee following notice
to parties in interest, including without limitation, the Liquidation Trustee. The removal will




                                                48
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 56 of 99




take effect upon the date the Bankruptcy Court specifies. Any removed Liquidation Trustee
shall, by the earliest date possible, deliver to the Liquidation Trustee’s successor all of the
Liquidation Trust Assets that were in the possession of the removed Liquidation Trustee along
with a complete record and inventory of all such Liquidation Trust Assets.

               i.     Termination of Liquidation Trust

       The duties, responsibilities, and powers of the Liquidation Trustee shall terminate in
accordance with the terms of the Plan and the Liquidation Trust Agreement after (a) all the
Liquidation Trust Assets have been fully administered, (b) all reasonably possible Distributions
have been made in accordance with the Plan, and (c) all Disputed Claims have been resolved.

        The Liquidation Trust shall terminate not later than the fifth (5th) anniversary of the
Effective Date; provided, however, that, within a period of six (6) months prior to such
termination date or any extended termination date, the Liquidation Trustee may, with the consent
of the Liquidation Trust Oversight Committee, or by Order of the Bankruptcy Court, extend the
term of the Liquidation Trust if it is necessary to facilitate or complete the liquidation of the
Liquidation Trust Assets administered by the Liquidation Trust; provided, further, however, that
the aggregate of all such extensions shall not exceed three (3) years without further Order of the
Bankruptcy Court.

        Upon the termination of the Liquidation Trust, the Liquidation Trustee shall file with the
Bankruptcy Court a report thereof, seeking an order discharging the Liquidation Trustee and a
final decree closing any open Chapter 11 Cases. The Liquidation Trustee shall not unduly
prolong the duration of the Liquidation Trust. As efficiently and expeditiously as possible, the
Liquidation Trustee shall endeavor to resolve, settle or otherwise dispose of all Liquidation Trust
Assets, effect the distribution of the Liquidation Trust Assets in accordance with the terms of the
Plan, and terminate the Liquidation Trust as soon as practicable.

               j.     Records

        The Liquidation Trustee shall maintain good and sufficient books and records relating to
the Liquidation Trust Assets, Cash, Distributable Cash, Liquidation Trust Reserve, the
management thereof, all post-Confirmation transactions undertaken by the Liquidation Trustee,
all expenses incurred by or on behalf of the Liquidation Trustee after the Effective Date, and all
distributions contemplated or effectuated under the Plan. Subject to further order of the Court,
such records shall be maintained and preserved by the Liquidation Trustee until the earlier to
occur of (i) entry of the final decree closing the Chapter 11 Cases and (ii) termination of the
Liquidation Trust.

               k.     Liability of the Liquidation Trustee

        The Liquidation Trustee shall not be personally liable for any claim asserted against the
Liquidation Trust or the Liquidation Trustee, except as set forth below. The Liquidation Trustee
shall not be liable for any error of judgment made in good faith or with respect to any action
taken or omitted to be taken in good faith, unless with respect to the Liquidation Trustee’s own
respective fraud, gross negligence or willful misconduct. Notwithstanding anything to the




                                                49
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 57 of 99




contrary set forth herein, in the Plan, or in the Liquidation Trust Agreement, no provision of the
Plan or the Liquidation Trust Agreement shall be construed to relieve the Liquidation Trustee
from liability for gross negligence, fraud, or willful misconduct.

               l.      Indemnification

        From and after the Effective Date, the Liquidation Trustee and the independent
contractors, employees, and/or professionals employed by the Liquidation Trust (collectively, the
“Indemnified Parties” and each an “Indemnified Party”) shall be indemnified by the Liquidation
Trust, to the fullest extent permitted under applicable law, from and against any and all claims,
debts, dues, accounts, actions, suits, causes of action, bonds, covenants, judgments, damages,
attorneys’ fees and defense costs, and other assertions of liability arising out of any such
Indemnified Parties’ good faith exercise of what such Indemnified Party reasonably understands
to be its powers or the discharge of what such Indemnified Party reasonably understands to be its
duties conferred by the Plan, the Liquidation Trust Agreement, or by any order of the Bankruptcy
Court entered pursuant to, or in furtherance of, the Plan, applicable law, or otherwise (except
only for actions or omissions to act to the extent determined by a Final Order of a court of
competent jurisdiction to be due to such Indemnified Party’s own respective fraud, gross
negligence or willful misconduct), including but not limited to, acts or omissions concerning
pursuing or not pursuing any Causes of Action or objections to Claims, on and after the Effective
Date.

        The indemnification of the Liquidation Trustee also extends to matters directly or
indirectly, in connection with, arising out of, based on, or in any way related to (i) the Plan; (ii)
the services to be rendered pursuant to the Plan; (iii) any document or information, whether
verbal or written, referred to herein or supplied to the Liquidation Trustee; or (iv) proceedings by
or on behalf of any claimant or Creditor. Subject to the terms of the Plan and the Liquidation
Trust Agreement, the Liquidation Trust shall, on demand, advance or pay promptly, in either case
from the Liquidation Trust Reserve, on behalf of each Indemnified Party, reasonable attorneys’
fees and other expenses and disbursements which such Indemnified Party would be entitled to
receive pursuant to the foregoing indemnification obligation; provided, however, that any
Indemnified Party receiving any such advance shall execute a written undertaking to repay such
advance amounts if a court of competent jurisdiction ultimately determines that such Indemnified
Party is not entitled to indemnification hereunder due to the gross negligence, fraud, or willful
misconduct of such Indemnified Party.

       The Liquidation Trustee is authorized, but not required, to obtain and purchase (solely
from funds in the Liquidation Trust Reserve) insurance coverage with respect to the
responsibilities, liabilities, and obligations of the Indemnified Parties under the Plan.

               m.      Claims Reconciliation Process

        From and after the Effective Date, the Liquidation Trust shall be solely responsible for
objecting to Claims which are not otherwise Allowed.




                                                 50
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 58 of 99




               n.      Preservation of Right to Conduct Investigations

       Any and all rights to conduct investigations pursuant to Bankruptcy Rule 2004 held by
the Debtors or the Committee prior to the Effective Date shall vest with the Liquidation Trust
upon the Effective Date and shall continue in effect until dissolution or termination of the
Liquidation Trust.

               o.      Preservation of Privilege and Defenses

        No action taken by the Plan Proponents in connection with the Plan shall be (or be
deemed to be) a waiver of any privilege or immunity of the Plan Proponents, as applicable,
including any attorney-client privilege or work-product privilege attaching to any documents or
communications (whether written or oral). The Confirmation Order shall provide that
notwithstanding the Plan Proponents providing any privileged information to the Liquidation
Trustee, the Liquidation Trust, or any party or Person associated with the Liquidation Trust, such
privileged information shall be without waiver in recognition of the joint and/or successorship
interest in prosecuting any Claim or Cause of Action on behalf of the Estates and shall remain
privileged.

               p.      Abandonment of Property

        If and to the extent the Liquidation Trustee determines to abandon any Liquidation Trust
Assets, then the Liquidation Trustee may abandon such assets in accordance with the Plan or any
further order of the Bankruptcy Court.

               q.      The Non-Debtor Affiliates

        The Debtors’ equity interests in the non-debtor affiliates shall be retained and transferred
to the Liquidation Trust.

       6.      Claims Reconciliation Process

       The Plan and the Confirmation Order shall be deemed to constitute an objection by the
Debtors to the allowance of all Claims (other than Professional Fee Claims) filed against the
Debtors in these Chapter 11 Cases

        From and after the Effective Date, the Liquidation Trust shall have the exclusive authority
to compromise, resolve, and Allow any Disputed Claim without the need to obtain approval from
the Bankruptcy Court, subject to the Liquidation Trust Agreement, and any agreement entered
into by the Liquidation Trust with respect to the Allowance of any Claim shall be conclusive
evidence and a final determination of the Allowance of such Claim; provided, however, that,
under the Plan, all Disputed Claims will have no right to receive any Distributions under the Plan
unless and until such Claims are affirmatively Allowed by a Final Order.

       All objections to Claims (other than Sexual Misconduct Claims and Professional Fee
Claims) shall be filed by the Liquidation Trust on or before the Claim Objection Deadline, which
date may be extended by filing a motion on or before the then Claim Objection Deadline. If a
timely objection has not been filed to a proof of claim or the Schedules have not been amended



                                                51
            Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20    Page 59 of 99




with respect to a Claim that was Scheduled by the Debtors but was not Scheduled as contingent,
unliquidated, or disputed, then the Claim to which the proof of claim or Scheduled Claim relates
will be treated as an Allowed Claim.

        The Liquidation Trust may, at any time, move for a Bankruptcy Court order estimating
any contingent Claim, Disputed Claim, or unliquidated Claim (in each case, other than Sexual
Misconduct Claims) pursuant to section 502(c) of the Bankruptcy Code, regardless of whether
the Debtors have previously objected to such Claim or whether the Bankruptcy Court has ruled
on any such objection, and the Bankruptcy Court shall retain jurisdiction and power to estimate
any Claim at any time during litigation concerning any objection to any Claim, including during
the pendency of any appeal relating to any such objection. The estimated amount of any Claim
so determined by the Bankruptcy Court shall constitute the maximum recovery that the Holder
thereof may recover after the ultimate liquidation of its Claim, irrespective of the actual amount
that is ultimately Allowed. All of the aforementioned Claims objection, estimation, and
resolution procedures are cumulative and are not necessarily exclusive of one another.

       7.      Distribution of Property Under the Plan

               a.     Distribution to Holders of Claims

        Payments and distributions to each Holder of a Claim that is not an Allowed Claim, to the
extent that such Claim ultimately becomes an Allowed Claim, shall be made in accordance with
the Plan, including the provisions governing the Class of Claims in which such Claim is
classified. As soon as practicable after the date that any Claim is Allowed, in whole or in part,
the Liquidation Trustee shall distribute to the Holder of such Claim any Cash that would have
been distributed to such Holder if such Claim had been an Allowed Claim on the Effective Date.
No distribution shall be made with respect to all or any portion of any Disputed Claim pending
the entire resolution thereof. Distribution shall be made as soon as practicable with respect to
any portion of a Contingent Claim that becomes fixed or liquidated. Notwithstanding the
foregoing, the allowance, liquidation, and payment of Sexual Misconduct Claims, shall be
governed by Section 3.13 the Plan.

               b.     Setoff and Recoupment

       Notwithstanding anything to the contrary in the Plan, the Liquidation Trustee may setoff,
recoup, or withhold against distributions on account of any Claim or any Administrative Expense
Claim, any claims that a Debtor, the Estates, or the Liquidation Trust may have against the
Holder of such Claim or Administrative Expense Claim.

               c.     No De Minimis Distributions

        Notwithstanding anything to the contrary in the Plan, no Cash payments of $100 or less
will be made by the Liquidation Trustee to any Holder of an Allowed Claim. No consideration
will be provided in lieu of the de minimis distributions that are not made under this section.

        If, at the time a final Distribution is to be made under the Plan, the aggregate amount of
Distributions held by the Liquidation Trustee for the benefit of a Holder of an Allowed Claim
total less than $100, then (i) such Distributions shall not be paid to such Holder and such



                                               52
            Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20    Page 60 of 99




Distributions shall vest in the Liquidation Trust and be distributed to other Holders of Allowed
Claims in accordance with the terms of the Plan, and (ii) the Holder of such Claim will be
forever barred from receiving such Distribution or asserting any claim against the Liquidation
Trust, the Liquidation Trust Assets, or the Liquidation Trustee on account of such Allowed
Claim.

               d.     No Distributions With Respect to Disputed Claims

       Notwithstanding any other Plan provision, distributions will be made on account of a
Disputed Claim only after, and only to the extent that, the Disputed Claim becomes an Allowed
Claim or is deemed to be an Allowed Claim for Distribution purposes.

               e.     No Interim Distributions

        Notwithstanding any other Plan provision, the Liquidation Trustee shall not make any
interim Distributions absent further order of the Bankruptcy Court; provided, however, that any
such order shall require the Liquidation Trustee to reserve the full amount of any Disputed Claim
unless otherwise authorized by the Bankruptcy Court for cause.

C.     Injunctions and Releases

        The Plan generally provides that subject to the occurrence of the Effective Date, upon
confirmation of the Plan, the provisions of the Plan shall bind every holder of a Claim against or
Interest in the Debtors and such holders’ respective successors and assigns.

       Below is a summary of important provisions in the Plan that may affect your rights
as a holder of a Claim against or Interest in the Debtors. Please do not rely solely on this
summary to understand how your rights may be impacted, but refer also to the specific
provisions of the Plan cross-referenced below and carefully read the relevant Plan
provisions in their entirety.

       1.      Term of Certain Bankruptcy Injunctions and Automatic Stay

       All of the injunctions (which do not include the Bankruptcy Injunctions, as defined in the
Plan) and/or automatic stays provided for in or with respect to these Chapter 11 Cases, whether
pursuant to section 105, section 362 or any other provision of the Bankruptcy Code or other
applicable law, in existence immediately prior to the Confirmation Date shall remain in full force
and effect until the Bankruptcy Injunctions (as defined in the Plan) provided for by the Plan
become effective. In addition, on and after the Confirmation Date, the Plan Proponents, may
seek such further orders as they deem necessary to preserve the status quo during the time
between the Confirmation Date and the Effective Date.

        Each of the Bankruptcy Injunctions shall become effective on the Effective Date and shall
continue to be effective at all times thereafter. Notwithstanding anything to the contrary
contained in the Plan, all actions in the nature of those to be enjoined by the Bankruptcy
Injunctions shall be enjoined or stayed during the period between the Confirmation Date and the
Effective Date.




                                               53
            Case 18-10601-MFW         Doc 3099-2       Filed 11/17/20     Page 61 of 99




        On and after the Confirmation Date but prior to the Effective Date, all Entities are
permanently enjoined from commencing or continuing in any manner any action or proceeding
(whether directly, indirectly, derivatively or otherwise) on account of or respecting any Claim,
debt, right or cause of action of the Debtors which the Debtors retain sole and exclusive authority
to pursue in accordance with Section 12.2.4 of the Plan.

       2.      The Channeling Injunction

        As discussed herein, Sexual Misconduct Claims will be subject to the Channeling
Injunction, as set forth in Section 5.8 of the Plan, such that from and after the Effective Date: (i)
all Sexual Misconduct Claims against the Released Parties will be subject to the Channeling
Injunction pursuant to section 105(a) of the Bankruptcy Code and the provisions of the Plan and
the Confirmation Order, except that Holders of Sexual Misconduct Claims who do not
affirmatively elect to release Harvey Weinstein shall be excused from the Channeling Injunction
solely for the purpose of pursuing an action against Harvey Weinstein (but not any Released
Party) in another court of competent jurisdiction; (ii) upon the funding of the Sexual Misconduct
Claims Fund by the Insurance Companies on behalf of the Released Parties (and Harvey
Weinstein, but only with respect to Sexual Misconduct Claims held by Holders of Sexual
Misconduct who affirmatively elect to release Harvey Weinstein), the Released Parties shall have
no obligation to pay any liability of any nature or description arising out of, relating to, or in
connection with the Sexual Misconduct Claims; (iii) if a Holder of a Sexual Misconduct Claim
affirmatively elects to release Harvey Weinstein, Harvey Weinstein shall have no obligation to
pay any liability of any nature or description arising out of, relating to, or in connection with such
Holder’s Sexual Misconduct Claims, provided, however, that nothing in the Plan shall preclude
any action by the Settlement Parties to enforce the Plan, and nothing shall preclude any Holder of
a Sexual Misconduct Claim who does not affirmatively elect to release Harvey Weinstein from
pursuing an action against him in another court of competent jurisdiction. Further, nothing in
this Section X.C.2 or the Channeling Injunction shall constitute or be deemed a waiver of any
claim, right or Cause of Action connected to any Sexual Misconduct Claim by any Settlement
Party against any Entity that is not a Released Party. The Plan Proponents will only seek
confirmation of the Plan if the Holders of Sexual Misconduct Claims (Class 4) vote to accept the
Plan in accordance with section 1126(c) of the Bankruptcy Code. Accordingly, the Channeling
Injunction shall be binding upon, and enforceable by its terms against, all Holders of Sexual
Misconduct Claims, irrespective of whether any such Holder (i) has voted to accept the Plan or
(ii) has agreed to be bound by the Channeling Injunction, in both cases, only because the Class
consisting of the Holders of Sexual Misconduct Claims (Class 4) has voted to approve the Plan
in accordance with section 1126(c) of the Bankruptcy Code. In order to supplement the
injunctive effect of the Bankruptcy Injunctions, and pursuant to sections 105(a) of the
Bankruptcy Code, the Confirmation Order shall provide for the following permanent
injunction to take effect as of the Effective Date:

               a.      Channeling Injunction Terms

                In order to (i) preserve and promote the Settlement and the Plan and (ii)
supplement, where necessary, the effect of the injunctions and the releases described in Sections
7.2 and 7.3 of the Plan, and pursuant to the exercise of the equitable jurisdiction and power of the
Bankruptcy Court under section 105(a) of the Bankruptcy Code, all Persons and Entities that (a)



                                                 54
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20      Page 62 of 99




have held or asserted, or that hold or assert, or that may hold or assert in the future, any Sexual
Misconduct Claims against the Released Parties, or any of them or (b) have affirmatively elected
to release Harvey Weinstein, each shall have recourse solely to the Sexual Misconduct Claims
Fund and each shall be permanently stayed, restrained and enjoined from taking any action for
the purpose of directly or indirectly collecting, recovering, or receiving payments, satisfaction, or
recovery from any Released Party or Harvey Weinstein with respect to any Sexual Misconduct
Claims, including, but not limited to:

               (1)     commencing or continuing, in any manner, whether directly or indirectly,
                       any suit, actions or other proceedings of any kind with respect to any
                       Sexual Misconduct Claim against any of the Released Parties or Harvey
                       Weinstein or against the property of any of the Released Parties or Harvey
                       Weinstein;
               (2)     enforcing, levying, attaching, collecting or otherwise recovering, by any
                       manner or means, whether directly or indirectly, from any of the Released
                       Parties or Harvey Weinstein, or the property of the Released Parties or
                       Harvey Weinstein, any judgment, award, decree or other order with respect
                       to any such Sexual Misconduct Claim against any of the Released Parties,
                       Harvey Weinstein or any other person;
               (3)     creating, perfecting, or enforcing in any manner, whether directly or
                       indirectly, any Lien of any kind relating to any Sexual Misconduct Claim
                       against any of the Released Parties or Harvey Weinstein, or the property of
                       any of the Released Parties or Harvey Weinstein;
               (4)     asserting, implementing or accomplishing any setoff, right of subrogation,
                       indemnity, contribution or recoupment of any Sexual Misconduct Claim of
                       any kind, whether directly or indirectly, against (i) any obligation due to
                       any of the Released Parties or Harvey Weinstein, (ii) any of the Released
                       Parties or Harvey Weinstein; or (iii) the property of any of the Released
                       Parties or Harvey Weinstein; and
               (5)     taking any act, in any manner, in any place whatsoever, that does not
                       conform to, or comply with, the provisions of the Plan Documents, with
                       respect to any such Sexual Misconduct Claim.

               b.      Channeling Injunction Reservations

        Notwithstanding anything to the contrary in Section 5.9 of the Plan, this Channeling
Injunction shall not enjoin or affect the rights of any persons or Entities to the treatment afforded
to them under the Plan, including the right of Holders of Sexual Misconduct Claims to assert
such Claims in accordance with the Plan.

               c.      Channeling Injunction Modifications Not Permitted

      Notwithstanding an order by the Bankruptcy Court modifying this Channeling Injunction
to comply with the Bankruptcy Code, the scope of this Channeling Injunction may not be




                                                 55
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 63 of 99




amended, modified, or limited in any material respect without the prior consent of the Settlement
Parties.

               d.      Authorization for Recognition and Enforcement of Channeling
                       Injunction

        The Settlement Parties (and each of them) are authorized to take all necessary or
appropriate actions, in accordance with the terms of the Plan and the agreements incorporated
herein, to enforce, or otherwise have recognized, the Confirmation Order, the Plan, the
Channeling Injunction, or any other related document, in any jurisdiction worldwide and without
limitation, provided, however, the cost of such actions shall be borne by the party seeking
enforcement or recognition unless otherwise provided in the Plan or the applicable Plan
Document.

       3.      Releases

       Section 7.2 of the Plan provides for the following releases:

               a.      Releases by Debtors and Estates.

         Except as otherwise set forth in Section 7.2.5 of the Plan and the Plan Support
Agreement, for good and valuable consideration, including without limitation, all payments
under the Plan to Holders of Claims, payment of which is critical to the Debtors’ ability to obtain
confirmation of the Plan and to effectuate distributions to Holders of Claims, as of the Effective
Date, each of the Debtors, on behalf of themselves and their respective Estates and their current
respective Affiliates, members, officers, directors, and employees, and any person claiming by or
through them, shall be deemed to conclusively, absolutely, unconditionally, irrevocably, and
forever release, waive, and disclaim the Released Parties, Harvey Weinstein and their respective
property to the maximum extent permitted by law from any and all Claims, interests, obligations,
rights, suits, damages, causes of action, remedies, and liabilities whatsoever, including any direct
or derivative claims asserted or assertable by or on behalf of any of the Debtors, any Claims or
causes of action asserted by or on behalf of any of the Debtors or any Interest that any such
Debtor would have been legally entitled to assert in their own right, whether individually or
collectively, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
in law or in equity, based on any matter, cause, thing, conduct, or omission occurring prior to the
Effective Date and in any way related to the Debtors, their businesses, operations, activities, or
these Chapter 11 Cases.

               b.      Releases by the Committee and Holders of Claims and Interests.

       Except as otherwise set forth in Section 7.2.5 of the Plan and the Plan Support
Agreement, for good and valuable consideration, including, without limitation, all payments
under the Plan to Holders of Claims, payment of which is critical to the Debtors’ ability to obtain
Confirmation of the Plan and to effectuate distributions to Holders of Claims, as of the Effective
Date, (i) the Committee, on behalf of itself and its members (solely in their capacities as
members of the Committee) and (ii) each present and former Holder of a Claim or Interest, will
be deemed to unconditionally, completely, and forever release, waive, and disclaim the Released




                                                56
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 64 of 99




Parties of and from any and all Claims, interests, obligations, rights, suits, damages, causes of
action, remedies, and liabilities whatsoever, including any direct or derivative claims asserted or
assertable by or on behalf of any member of the Committee or any Holder of a Claim or Interest,
any Claims or causes of action asserted by or on behalf of any member of the Committee or any
Holder of a Claim or Interest or that any such member of the Committee or any Holder of a
Claim or Interest would have been legally entitled to assert in their own right, whether
individually or collectively, whether known or unknown, matured or unmatured, accrued or not
accrued, foreseen or unforeseen, existing or hereinafter arising, in law or equity, based on any
matter, cause, thing, conduct, or omission occurring prior to the Effective Date and in any way
related to the Debtors, their businesses, operations, activities, or these Chapter 11 Cases,
provided, however, subparagraph (ii) of this Section 7.2.2, as it relates to parties other than
the Debtors, shall not apply to Holders of Opt-Out GUCs.

               c.      Releases of Harvey Weinstein by Holders of Sexual Misconduct Claims.

        Except as otherwise set forth in Section 7.2.5 of the Plan and the Plan Support
Agreement, for good and valuable consideration, including, without limitation, all payments
under the Plan to Holders of Claims, payment of which is critical to the Debtors’ ability to obtain
Confirmation of the Plan and to effectuate distributions to Holders of Claims, after a Sexual
Misconduct Claim is Allowed and liquidated in accordance with the Sexual Misconduct Claims
Fund Procedures, Holders of such Allowed and liquidated Sexual Misconduct Claims shall have
the option to release Harvey Weinstein or not release Harvey Weinstein and pursue an action
against him (but not any Released Party) in another court of competent jurisdiction. If a Holder
of a Sexual Misconduct Claim affirmatively elects to release Harvey Weinstein, such Holder will
be deemed to unconditionally, completely, and forever release, waive, and disclaim Harvey
Weinstein and the Insurance Companies of and from any and all Sexual Misconduct Claims,
interests, obligations, rights, suits, damages, causes of action, remedies, and liabilities
whatsoever, including any direct or derivative claims asserted or assertable by or on behalf of any
Holder of a Sexual Misconduct Claim, any Sexual Misconduct Claims or causes of action
asserted by or on behalf of any Holder of a Sexual Misconduct Claim or that any Holder of a
Sexual Misconduct Claim would have been legally entitled to assert in their own right, whether
individually or collectively, whether known or unknown, matured or unmatured, accrued or not
accrued, foreseen or unforeseen, existing or hereinafter arising, in law or equity, based on any
matter, cause, thing, conduct, or omission occurring prior to the Effective Date.

               d.      Additional Settlement Releases.

       In addition to the general releases in Sections 7.2.1, 7.2.2 and 7.2.3 of the Plan (the “Plan
Releases”), the Plan Support Agreement contains certain general and specific releases the
Releasing Parties and Harvey Weinstein and certain specified exceptions to such releases (the
“Settlement Releases”). The Settlement Releases are set forth in Sections 7.2.4 and 7.2.5 of the
Plan. A copy of the Plan is attached to this Disclosure Statement as Exhibit A.

               e.      Bankruptcy Court Approval of Releases.

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing Releases by Holders of Claims and Interests




                                                57
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 65 of 99




and the Settlement Releases subsumed thereunder (the “Third-Party Releases”), which includes
by reference each of the related provisions and definitions contained in thethis Plan and the Plan
Support Agreement, and further, shall constitute the Bankruptcy Court’s finding that the
Third--Party Releases are: (1) in exchange for the good and valuable consideration provided by
the Released Parties; (2) a good-faith settlement and compromise of claims released by the
Third-Party Releases; (3) in the best interests of the Debtors, the Estates and all Holders of
Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and
opportunity for hearing; and (6) a bar to any of the Releasing Parties asserting any Claim,
counterclaims, actions, causes of action, lawsuits, proceedings, adjustments, offsets, contracts,
obligations, liabilities, controversies, costs, expenses, attorneys’ fees and losses whatsoever,
whether in law, in admiralty, in bankruptcy, or in equity, and whether based on any federal law,
state law, foreign law, common law or otherwise, foreseen or unforeseen, matured or unmatured,
known or unknown, accrued or not accrued based upon any acts, omissions, conduct or other
matters in any way related to the Debtors, their businesses, operations, activities, their Chapter 11
Cases, against any of the Released Parties or their property.

       4.      Plan Injunction

        Except as otherwise provided in the Plan and/or the Plan Documents (including,
specifically, the Plan Support Agreement), on and after the Effective Date, all Entities who have
held, hold, or may hold Claims or Interests whether or not such parties have voted to accept or
reject the Plan (except, solely as it relates to parties other than the Debtors, Holders of
Opt-Out GUCs), and other parties in interest, along with their respective present or former
employers, agents, officers, directors, or principals, shall be and are permanently enjoined from
and restrained against taking any of the following actions on account of any such Claims or
Interests:

                       (1)     taking any actions to interfere with the implementation or
                               consummation of the Plan, taking any actions to interfere with the
                               implementation or consummation of the Plan, or otherwise acting
                               or proceeding in any manner, in any place whatsoever, that does
                               not conform to or comply with the provisions of the Plan;

                       (2)     commencing, conducting, or continuing in any manner, directly or
                               indirectly, in any court, proceeding, or other tribunal of any kind,
                               any suit, action, or other proceeding of any kind (including,
                               without limitation, any proceeding in a judicial, arbitral,
                               administrative, or other forum), or otherwise asserting any Claim
                               or Interest, which has been released pursuant to Sections 7.2 of the
                               Plan or from seeking to hold any Released Party or Harvey
                               Weinstein liable in any such suit, action or proceeding or for any
                               such Claim, or Interest that has been released pursuant to Sections
                               7.2 of the Plan;

                       (3)     enforcing, levying, attaching (including, without limitation, any
                               prejudgment attachment), collecting or otherwise recovering by
                               any manner or means, whether directly or indirectly, any judgment,



                                                 58
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 66 of 99




                              award, decree or order against the Debtors, their Estates, their
                              assets, the Released Parties and/or the property of the Released
                              Parties, the Liquidation Trust Assets, and/or the Sexual
                              Misconduct Claims Fund;

                       (4)    creating, perfecting or otherwise enforcing in any manner, directly
                              or indirectly, any encumbrance against the Debtors’ assets, their
                              Estates’ assets, the Released Parties’ assets, the Liquidation Trust
                              Assets, and/or the Sexual Misconduct Claims Fund; and

                       (5)    asserting, implementing or effectuating any setoff, right of
                              subrogation, indemnity, contribution or recoupment of any kind
                              against any obligation due any Released Party or against the
                              property of any Released Party with respect to any such claim,
                              demand, or cause of action.

        The Releases pursuant to Section 7 of the Plan shall act as a permanent injunction against
any party from commencing or continuing any action, employment of process, or act to collect,
offset, or recover any Claim released under the Plan to the fullest extent authorized by applicable
law. Notwithstanding anything to the contrary contained herein, the Releases and
Bankruptcy Injunctions granted in favor of Insurance Companies do not include any
insurance policies issued to The Walt Disney Company, Disney Enterprises, Inc., Buena
Vista International, Inc., Miramax, LLC, Miramax Film Corporation and Miramax Film
NY, LLC, and each of their respective affiliates and successors.

       5.      Exculpation

        Upon the occurrence of the Effective Date, the Exculpated Parties shall not have or incur,
and are hereby released from, any claim, obligation, cause of action, and/or liability, in each case
that arise from facts or circumstances that took place in whole or in part between the
Petition Date and the Effective Date, to any Holder of a Claim, Interest, or any other Entity or
any of their respective successors, assigns or Representatives for any act or omission with respect
to or arising out of the Chapter 11 Cases, the pursuit of confirmation of the Plan, the
consummation of the Plan, or the administration of the Plan or the property to be distributed
under the Plan, except for gross negligence, fraud or willful misconduct or any obligations that
they have under or in connection with the Plan, the Plan Documents, or any transactions
contemplated thereby, and in all respects shall be entitled to rely upon the advice of counsel with
respect to their duties and responsibilities under the Plan.

D.     Conditions Precedent to Confirmation and the Effective Date

       The following are the specific conditions precedent to Confirmation of the Plan and the
occurrence of the Effective Date of the Plan.




                                                59
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 67 of 99




               a.     Conditions Precedent to Confirmation

       Each of the following is a condition precedent to the Confirmation of the Plan, which
must be satisfied or waived by each of the Settlement Parties in their sole and absolute discretion
in accordance with Section 11.5 of the Plan:

                      (1)     The Bankruptcy Court shall have ruled that the settlements
                              embodied in the Plan and the Channeling Injunction set forth in
                              Section 5.8 of the Plan and the Plan Injunction set forth in Section
                              7.3 of the Plan are binding The Bankruptcy Court shall have ruled
                              that the settlements embodied in the Plan and the Channeling
                              Injunction set forth in Section 5.8 of the Plan and the Plan
                              Injunction set forth in Section 7.3 of the Plan are binding upon, and
                              enforceable by their terms against, all Holders of Claims and
                              Interests.

                      (2)     The Bankruptcy Court shall have entered an order approving the
                              Disclosure Statement as containing adequate information within
                              the meaning of section 1125 of the Bankruptcy Code.

                      (3)     The Bankruptcy Court shall have entered the Confirmation Order,
                              in a form and substance reasonably satisfactory to all of the
                              Settlement Parties, approving, among other things, the Channeling
                              Injunction, the Plan Injunction and the Releases, the Plan Support
                              Agreement, and such Confirmation Order shall not in any way
                              impair, diminish or detract from the terms of the Settlement.

                      (4)     All documents, instruments, and agreements provided under, or
                              necessary to implement, the Plan, shall have been executed and
                              delivered by the applicable parties.

                      (5)     The Debtors and the Liquidation Trustee shall have executed the
                              Liquidation Trust Agreement and shall have established the
                              Liquidation Trust pursuant to the Plan and shall be in a form and
                              substance acceptable to the Plan Proponents.

                      (6)     The Debtors and the Sexual Misconduct Claims Examiner shall
                              have finalized the Sexual Misconduct Claims Fund Procedures and
                              shall have established the Sexual Misconduct Claims Fund
                              pursuant to the Plan that shall be in a form and substance
                              acceptable to the Plan Proponents.

                      (7)     The substantive consolidation of the Debtors shall have been
                              approved by the Bankruptcy Court.




                                                60
            Case 18-10601-MFW        Doc 3099-2      Filed 11/17/20     Page 68 of 99




               b.     Conditions Precedent to the Effective Date

       The “substantial consummation,” as defined in section 1101 of the Bankruptcy Code,
shall not occur, and the Plan shall be of no force and effect, until the Effective Date. The
occurrence of the Effective Date is subject to satisfaction of each of the following conditions
precedent, each of which may be waived by all of the Settlement Parties (as applicable) in their
sole and absolute discretion:

                      (1)     There is no stay in effect with respect to the Confirmation Order,
                              and the Confirmation Order, including the Channeling Injunction,
                              the Plan Injunction and the Releases, shall be in full force and
                              effect.

                      (2)     The Sexual Misconduct Claims Fund shall have been funded as
                              provided in the Plan and the Plan Support Agreement.

                      (3)     The Liquidation Trust shall have been funded in accordance with
                              the terms of the Plan.

                      (4)     The Former Representatives Defense Costs shall have been funded
                              as provided in the Plan.

                      (5)     The Debtors shall have sufficient funds to satisfy all Allowed
                              Administrative Expense Claims in full, in Cash.

                      (6)     The Plan Documents necessary or appropriate to implement the
                              Plan, shall have been executed and shall be in full force and effect.

                      (7)     All authorizations, consents, and regulatory approvals required, if
                              any, in connection with the consummation of the Plan shall have
                              been obtained.

                      (8)     All other actions, documents, and agreements necessary to
                              implement the Plan shall have been effected or executed.

E.     Other Material Plan Provisions

       1.      Dissolution of the Board of Directors and Committee

       Upon the Effective Date, the existing board of directors of any Debtor shall be deemed
dissolved, and any remaining director, officer, employee, or independent contractor of any
Debtor shall be dismissed, and each of the Debtors’ directors, officers, employees, independent
contractors, members, designated representatives, agents, and Professionals employed pursuant
to a Bankruptcy Court order shall be released from any further authority, duties, responsibilities
and obligations relating to, arising from, or in connection with the Debtors or the Chapter 11
Cases.




                                               61
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 69 of 99




        On the Effective Date, the Committee shall thereupon be released of and from all further
authority, duties, responsibilities, and obligations arising from and based upon the Chapter 11
Cases, and the Committee shall be deemed dissolved; provided, however, that (a) in the event
that the Effective Date occurs prior to the Confirmation Order becoming a Final Order, the
Committee may, at its option, continue to serve and function for the purpose of participating in
any appeal of the Confirmation Order until such time as the Confirmation Order becomes a Final
Order, and (b) if the Effective Date occurs prior to the conclusion of any outstanding litigation or
adversary proceedings in the Chapter 11 Cases or prior to the entry of a Final Order with respect
to final fee applications of Bankruptcy Professionals, the Committee may, at its option, continue
to serve until a Final Order is entered with respect to such proceedings and/or applications.

       2.      Executory Contracts and Unexpired Leases Deemed Rejected

        On the Effective Date, all agreements executed by the Debtors before the Effective Date,
other than agreements that were previously either assumed and assigned or rejected by a Final
Order, to the extent that these agreements constitute executory contracts or unexpired leases
under section 365 of the Bankruptcy Code, shall be rejected.

        Claims created by the rejection of executory contracts or unexpired leases pursuant to the
Plan must be filed with the Bankruptcy Court and served on the Liquidation Trustee, no later
than thirty (30) days after the Effective Date. Any Claims for rejection of executory contracts or
unexpired leases pursuant to the Plan for which a proof of claim is not filed and served within
such time will be forever barred and shall not be enforceable against the Debtors or their Estates,
assets, properties, or interests in property, or against the Liquidation Trust. Unless otherwise
ordered by the Bankruptcy Court, all such Claims that are timely filed as provided herein shall be
treated as General Unsecured Claims under the Plan. For the avoidance of doubt, nothing in the
Plan shall extend any deadline for the filing of any Claims established in a previously entered
order of the Bankruptcy Court.

       3.      Non-discharge of the Debtors’ Debts

        In accordance with section 1141(d)(3) of the Bankruptcy Code, the Confirmation Order
will not discharge Claims as against the Debtors. Notwithstanding the foregoing, no Person
holding a Claim may receive any payment from, or seek recourse against, any Assets that are to
be distributed under the Plan other than Assets required to be distributed to that Person under the
Plan unless otherwise ordered by the Court. As of the Confirmation Date, all Persons are
precluded from asserting against any property that is to be distributed under the Second Amended
Plan any Claims, rights, Causes of Action, liabilities, or Interests based upon any act, omission,
transaction, or other activity that occurred before the Confirmation Date except as expressly
provided in the Plan or the Confirmation Order or other Court order.

       4.      No Recourse

        No Person entitled to receive a payment or Distribution under the Plan will have any
recourse against the Liquidation Trust, the Liquidation Trustee, the Liquidation Trust Assets, the
Sexual Misconduct Claims Fund, the Sexual Misconduct Claims Examiner, the Debtors, or their
Estates (as applicable) other than the right to receive Distributions in accordance with the terms




                                                62
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 70 of 99




of the Plan, the Liquidation Trust Agreement and the Sexual Misconduct Claims Fund
Procedures (as applicable).

                                                XI.

                CONFIRMATION AND CONSUMMATION PROCEDURES

A.     Overview

        A chapter 11 plan may provide anything from a complex restructuring of a debtor’s
business and its related obligations to a simple liquidation of the debtor’s assets. In either event,
upon confirmation of the plan, it becomes binding on the debtor and all of its creditors and equity
holders, and the obligations owed by the debtor to such parties are compromised and exchanged
for the obligations specified in the plan. Before soliciting acceptances of the proposed plan,
section 1125 of the Bankruptcy Code requires the debtor to prepare and file a disclosure
statement containing adequate information of a kind, and in sufficient detail, to enable a
hypothetical reasonable investor to make an informed judgment about the plan. This Disclosure
Statement is presented to Holders of Claims against the Debtors to satisfy the requirements
of section 1125 of the Bankruptcy Code in connection with the Plan Proponents’
solicitation of votes on the Plan.

        If all classes of claims and equity interests accept a chapter 11 plan, the bankruptcy court
may confirm the plan if the bankruptcy court independently determines that the requirements of
section 1129(a) of the Bankruptcy Code have been satisfied. Section 1129(a) sets forth the
requirements for confirmation of a plan and, among other things, requires that a plan meet the
“best interests of creditors” test and be “feasible.” The “best interests” test generally requires
that the value of the consideration to be distributed to the holders of claims or equity interests
under a plan may not be less than those parties would receive if the debtor were liquidated
pursuant to a hypothetical liquidation occurring under chapter 7 of the Bankruptcy Code. Under
the “feasibility” requirement, the bankruptcy court generally must find that there is a reasonable
probability that the debtor will be able to meet its obligations under its plan without the need for
further financial reorganization. The Plan Proponents believe that the Plan satisfies all the
applicable requirements of section 1129(a) of the Bankruptcy Code, including, in
particular, the best interests of creditors’ test and the feasibility requirement.

        The Bankruptcy Code does not require that each holder of a claim or interest in a
particular class vote in favor of a plan of reorganization for the bankruptcy court to determine
that the class has accepted the plan. Rather, a class of creditors will be determined to have
accepted the plan if the bankruptcy court determines that the plan has been accepted by a
majority in number and two-thirds in amount of those claims actually voting in such class.
Similarly, a class of equity security holders will have accepted the plan if the bankruptcy court
determines that the plan has been accepted by holders of two-thirds of the number of shares
actually voting in such class.

        In addition, classes of claims or equity interests that are not “impaired” under a plan of
reorganization or liquidation are conclusively presumed to have accepted the plan and thus are
not entitled to vote. Furthermore, classes that are to receive no distribution under the plan are




                                                 63
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20      Page 71 of 99




conclusively deemed to have rejected the plan. Accordingly, acceptances of a plan will generally
be solicited only from those persons who hold claims or equity interests in an impaired class. A
class is “impaired” if the legal, equitable, or contractual rights associated with the claims or
equity interests of that class are modified in any way under the plan. Modification for purposes
of determining impairment, however, does not include curing defaults and reinstating maturity on
the effective date of the plan. Class 4 (Sexual Misconduct Claims), Class 5 (Other Tort
Claims) and Class 56 (General Unsecured Claims) are impaired under the Plan and
entitled to vote on the Plan.

        A bankruptcy court also may confirm a chapter 11 plan even though fewer than all the
classes of impaired claims and equity interests accept such plan. For a chapter 11 plan to be
confirmed despite its rejection by a class of impaired claims or equity interests, the plan must be
accepted by at least one class of impaired claims (determined without counting the vote of
insiders) and the proponent of the plan must show, among other things, that the plan does not
“discriminate unfairly” and that the plan is “fair and equitable” with respect to each impaired
class of claims or equity interests that has not accepted the plan.

        Under section 1129(b) of the Bankruptcy Code, a plan is “fair and equitable” as to a
rejecting class of claims or equity interests if, among other things, the plan provides: (a) with
respect to secured claims, that each such holder will receive or retain on account of its claim
property that has a value, as of the effective date of the plan, equal to the allowed amount of such
claim; and (b) with respect to unsecured claims and equity interests, that the holder of any claim
or equity interest that is junior to the claims or equity interests of such class will not receive or
retain on account of such junior claim or equity interest any property from the estate, unless the
senior class receives property having a value equal to the full amount of its allowed claim.

        A plan does not “discriminate unfairly” against a rejecting class of claims or equity
interests if (a) the relative value of the recovery of such class under the plan does not differ
materially from that of any class (or classes) of similarly situated claims or equity interests, and
(b) no senior class of claims or equity interests is to receive more than 100% of the amount of the
claims or equity interest in such class.

        The Plan Proponents believe that the Plan satisfies the foregoing requirements as to any
rejecting class of Claims or Interests, and can therefore be confirmed, if necessary, over the
objection of any (but not all) classes of Claims or Interests. The Plan Proponents, however,
will only seek confirmation of the Plan if the Holders of Sexual Misconduct Claims (Class
4) vote to accept the Plan in accordance with section 1126(c) of the Bankruptcy Code, and
notwithstanding the Plan Proponents’ rights under sections 1129(a) and 1129(b) of the
Bankruptcy Code, the Plan Proponents will not seek confirmation of the Plan if the
Holders of Sexual Misconduct Claims (Class 4) vote to reject the Plan in accordance with
section 1126(c) of the Bankruptcy Code.




                                                 64
            Case 18-10601-MFW       Doc 3099-2      Filed 11/17/20     Page 72 of 99




B.     Confirmation of the Plan

       1.      Elements of Section 1129 of the Bankruptcy Code

       At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all of
the conditions to confirmation under section 1129 of the Bankruptcy Code are satisfied,
including the following:

               a.    The Plan complies with the applicable provisions of the Bankruptcy Code.

               b.    The Debtors have complied with the applicable provisions of the
                     Bankruptcy Code.

               c.    The Plan has been proposed in good faith and not by any means proscribed
                     by law.

               d.    Any payment made or promised by the Debtors or by an entity issuing
                     securities or acquiring property under the Plan for services or for costs and
                     expenses in, or in connection with, the Chapter 11 Cases, or in connection
                     with the Plan and incident to the Chapter 11 Cases, has been disclosed to
                     the Bankruptcy Court; and any such payment made before the
                     confirmation of the Plan is reasonable, or if such payment is to be fixed
                     after confirmation of the Plan, such payment is subject to the approval of
                     the Bankruptcy Court as reasonable.

               e.    The Plan Proponents have disclosed the identity and affiliations of any
                     individual proposed to serve, after confirmation of the Plan, as a director,
                     officer or voting trustee of the Debtors or a successor to the Debtors under
                     the Plan and the appointment to, or continuance in, such office of such
                     individual is consistent with the interests of creditors and equity holders
                     and with public policy, and the Debtors have disclosed the identity of any
                     insider that will be employed or retained by such Debtors, and the nature
                     of any compensation for such insider.

               f.    With respect to each impaired class of Claims or Interests, each Holder of
                     an impaired Claim or impaired Interest either has accepted the Plan or will
                     receive or retain under the Plan, on account of the Claims or Interests held
                     by such entity, property of a value, as of the applicable consummation date
                     under the Plan, that is not less than the amount that such entity would
                     receive or retain if the Debtors were liquidated on such date under chapter
                     7 of the Bankruptcy Code.

               g.    In the event that the Plan Proponents do not move to confirm the Plan
                     non-consensually, each class of Claims or Interests entitled to vote has
                     either accepted the Plan or is not impaired under the Plan.

               h.    Except to the extent that the Holder of a particular Claim has agreed to a
                     different treatment of such Claim, the Plan provides that Administrative



                                              65
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 73 of 99




                       Claims and Priority Claims will be paid in full on the applicable
                       consummation date and that Tax Claims will be paid in full, in cash, on
                       the applicable consummation date or as soon as practicable thereafter;
                       however, the Debtors shall have the right to make deferred cash payments
                       on account of such Tax Claims over a period not exceeding six (6) years
                       after the date of assessment of such Claims, having a value, as of the
                       applicable consummation date, equal to the allowed amount of such
                       Claims.

               i.      At least one impaired class of Claims has accepted the Plan, determined
                       without including any acceptance of the Plan by any insider holding a
                       Claim in such class.

               j.      Confirmation of the Plan is not likely to be followed by the liquidation or
                       the need for further financial reorganization of the Debtors or any other
                       successor to the Debtors under the Plan, unless such liquidation or
                       reorganization is proposed in the Plan.

               k.      All fees payable under section 1930 of Bankruptcy Code, as determined by
                       the Bankruptcy Court at the Confirmation Hearing, have been paid or the
                       Plan provides for the payment of all such fees on the Effective Date of the
                       Plan.

               l.      The Plan provides for the continuation after the consummation of the Plan
                       of payment of all retiree benefits at the level established under section
                       1114(e)(1)(B) or (g) of the Bankruptcy Code at any time prior to
                       confirmation of the Plan, for the duration of the period the Debtor has
                       obligated itself to provide such benefits.

        The Plan Proponents believe that the Plan will satisfy all the statutory provisions of
chapter 11 of the Bankruptcy Code, that the Debtors have complied or will have complied
with all of the provisions of the Bankruptcy Code, and that the Plan is being proposed and
will be submitted to the Bankruptcy Court in good faith.

       2.      Acceptance

        A class of Claims will have accepted the Plan if the Plan is accepted, with reference to a
class of Claims, by at least two-thirds in amount and more than one-half in number of the
Allowed Claims of each such class of Claims. Each class of Interests will have accepted the Plan
if the Plan is accepted with reference to a class of Interests, by at least two-thirds in amount of
the Allowed Interests of each class of Interests.

        In the event that any Impaired Class of Claims shall fail to accept the Plan in accordance
with section 1129(a) of the Bankruptcy Code, the Plan Proponents reserve the right to (a) request
that the Bankruptcy Court confirm the Plan in accordance with section 1129(b) of the Bankruptcy
Code with respect to such non-accepting class, in which case the Plan shall constitute a motion
for such relief, or (b) modify the Plan in accordance with Section 6.3 of the Plan to the extent, if




                                                66
            Case 18-10601-MFW         Doc 3099-2       Filed 11/17/20     Page 74 of 99




any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires
modification, provided, however, the Plan Proponents will only seek confirmation of the Plan if
the Holders of Sexual Misconduct Claims (Class 4) vote to accept the Plan in accordance with
section 1126(c) of the Bankruptcy Code, and notwithstanding the Plan Proponents’ rights under
sections 1129(a) and 1129(b) of the Bankruptcy Code, the Plan Proponents will not seek
confirmation of the Plan if the Holders of Sexual Misconduct Claims (Class 4) vote to reject the
Plan in accordance with section 1126(c) of the Bankruptcy Code.

       3.      Best Interests of Creditors Test

        Section l129(a)(7) of the Bankruptcy Code requires that each holder of an impaired
allowed claim or interest either (i) accept the Plan or (ii) receive or retain under the Plan property
of a value, as of the Effective Date, that is not less than the value such holder would receive or
retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code on the Effective
Date (the “Best Interests Test”). The first step in meeting this test is to determine the dollar
amount that would be generated from a hypothetical liquidation of the Debtors’ assets in the
context of a chapter 7 liquidation in which a chapter 7 trustee is appointed and charged with
reducing to cash any and all assets of the Debtors. Accordingly, this is the assumption employed
in preparing the Liquidation Analysis. The Bankruptcy Court will determine whether the Cash
and property issued under the Plan to each Class equals or exceeds the value that would be
allocated to the Holders of Claims in a liquidation under chapter 7 of the Bankruptcy Code. The
Plan Proponents believe that the Holders of Claims against in the Debtors will have an equal or
greater recovery as a result of the settlement and liquidation of the Debtors’ assets contemplated
by the Plan than the recovery that likely would be realized in a chapter 7 liquidation.

         Accordingly, the only question is whether the creditors will have recovered more (or at
least as much) under the Plan than they would recover through a liquidation by a chapter 7
trustee.

        To determine the value that a Holder of a Claim in an Impaired Class would receive if the
Debtors were liquidated under chapter 7, the Bankruptcy Court must determine the aggregate
dollar amount that would be generated from the liquidation of the Debtors’ Assets if the Chapter
11 Cases had been converted to chapter 7 liquidation cases and the Debtors’ Assets were
liquidated by a chapter 7 trustee (the “Liquidation Value”). The Liquidation Value would consist
of the net proceeds from distribution of the Debtors’ Assets, augmented by Cash held by the
Debtors and reduced by certain increased costs and Claims that arise in a chapter 7 liquidation
case that do not arise in a chapter 11 case.

       In a chapter 7 liquidation scenario, the Liquidation Value would be determined based on
the Debtors’ Assets, which primarily are the Debtors’ available Cash and the Debtors’ potential
causes of action against the Former Representatives and Harvey Weinstein. As of September 15,
2020, the Debtors currently have approximately $4.1 million in Cash, and while the Debtors have
the potential D&O Claims against Harvey Weinstein and the Former Representatives, the
outcome of prosecuting the D&O Claims is completely unknown. The contributions of the
Insurance Companies being used to fund the Liquidation Trust and Sexual Misconduct Claims
Fund would not be available. A chapter 7 trustee could seek insurance coverage for Claims
against the Debtors that are arguably covered by the Insurance Policies. Creditors also could




                                                 67
            Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20     Page 75 of 99




attempt to obtain the consent of a chapter 7 trustee or the Bankruptcy Court to lift the automatic
stay, litigate their Claims and seek insurance coverage from the Insurance Companies for
judgments they obtain in such litigation. In either case, the possibility of any insurance coverage
is unknown and likely would entail lengthy, expensive and protracted litigation against the
Insurance Companies regarding insurance coverage. The Liquidation Value available for
satisfaction of Claims against the Debtors also would be reduced by: (a) the costs, fees, and
expenses of the liquidation under chapter 7, which would include disposition expenses and the
compensation of a trustee and his counsel and other retained professionals, (b) the fees of the
chapter 7 trustee, and (c) certain other costs arising from conversion of the Chapter 11 Cases to
chapter 7 cases. Taking all of the above into account, the Plan Proponents completed the
Liquidation Analysis, which illustrates that creditors potential recoveries under the Plan likely
exceed potential recoveries under a chapter 7 liquidation. The Liquidation Analysis is attached
to this Disclosure Statement as Exhibit B.

        It is also anticipated that a chapter 7 liquidation would result in a significant delay in
payments being made to creditors. Bankruptcy Rule 3002(c) provides that conversion of the
Chapter 11 Cases to chapter 7 will trigger a new bar date for filing claims against the Estates, and
that the new bar date will be more than 90 days after the Chapter 11 Cases convert. Not only
would a chapter 7 liquidation delay distribution to creditors, but it is possible that additional
Claims that were not asserted in the Chapter 11 Cases, or were late-filed, could be filed against
the Estates. The Debtors have received and are analyzing late-filed Claims and may file claims
objections in the near future. Reopening the Bar Dates in connection with conversion to chapter
7 would provide these and other claimants an additional opportunity to timely file Claims against
the Estates. Moreover, the Debtors would lose the benefit of having an established the Initial
Administrative Claims Bar Date.

        After consideration of the effects that a chapter 7 liquidation would have on the ultimate
proceeds available for distribution to creditors in the Chapter 11 Cases, including: (i) the
increased costs and expenses of a liquidation under chapter 7 arising from fees payable to a
trustee in bankruptcy and professional advisors to such chapter 7 trustee; (ii) the time and
expense of either pursuing D&O Claims or attempting to renegotiate a settlement of the Sexual
Misconduct Claims; and (iii) the substantial increases in claims which would be satisfied on a
priority basis or on parity with creditors in the Chapter 11 Cases, the Plan Proponents have
determined that confirmation of the Plan will provide each Holder of a Claim or Interest with a
greater recovery than it would receive pursuant to liquidation of the Debtors under chapter 7 of
the Bankruptcy Code.

       4.      Feasibility

        The Bankruptcy Code requires that confirmation of a plan is not likely to be followed by
liquidation or the need for further financial reorganization. Because distributions will be made
only to the extent of existing assets or future recoveries, the Plan Proponents believe the Plan is
feasible.




                                                68
            Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20      Page 76 of 99




C.     Cramdown

        In the event that any impaired class does not accept the Plan, the Plan Proponents
nevertheless may move for confirmation of the Plan. To obtain such confirmation, it must be
demonstrated to the Bankruptcy Court that the Plan “does not discriminate unfairly” and is “fair
and equitable” with respect to such classes and any other classes of Claims that vote to reject the
Plan. The Plan Proponents, however, will only seek confirmation of the Plan if the Holders of
Sexual Misconduct Claims (Class 4) vote to accept the Plan in accordance with section 1126(c)
of the Bankruptcy Code.

       1.      No Unfair Discrimination

        A chapter 11 plan “does not discriminate unfairly” if (a) the legal rights of a
non-accepting class are treated in a manner that is consistent with the treatment of other classes
whose legal rights are similar to the legal rights of the non-accepting class, and (b) no class
receives payments in excess of that which it is legally entitled to receive for its Claims or
Interests. The Plan Proponents believe that under the Plan all impaired classes of Claims and
Interests are treated in a manner that is consistent with the treatment of other classes of Claims
and Interests that are similarly situated, if any, and no class of Claims or Interests will receive
payments or property with an aggregate value greater than the aggregate value of the Allowed
Claims and Allowed Interests in such class. Accordingly, the Plan Proponents believe the Plan
does not discriminate unfairly as to any impaired class of Claims or Interests.

       2.      Fair and Equitable Test

       The Bankruptcy Code establishes different “fair and equitable” tests for secured creditors,
unsecured creditors, and holders of equity interest as follows:

               a.      Secured Creditors. Either (i) each impaired secured creditor retains its
liens securing its secured claim and it receives on account of its secured claim deferred cash
payments having a present value equal to the amount of its allowed secured claim, (ii) each
impaired secured creditor realizes the indubitable equivalent of its allowed secured claim, or (iii)
the property securing the claim is sold free and clear of liens, with such liens to attach to the
proceeds and the treatment of such liens on proceeds as provided in clause (i) or (ii) of this
subparagraph.

               b.      Unsecured Creditors. Either (i) each impaired unsecured creditor receives
or retains under the plan property of a value equal to the amount of its allowed claim or (ii) the
holders of claims and interests that are junior to the claims of the dissenting class will not receive
any property under the plan of reorganization, subject to the applicability of the judicial doctrine
of contributing new value.

                 c.     Holders of Interests. Either (i) each holder of an equity interest will
receive or retain under the plan of reorganization property of a value equal to the greater of (a)
the fixed liquidation preference or redemption price, if any, of such stock or (b) the value of the
stock or (ii) the holders of interests that are junior to the stock will not receive any property under




                                                  69
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20      Page 77 of 99




the plan of reorganization, subject to the applicability of the judicial doctrine of contributing new
value.

EXCEPT AS OTHERWISE STATED HEREIN, THE PLAN PROPONENTS MAY
MOVE FOR CONFIRMATION OF THE PLAN IF LESS THAN THE REQUISITE
HOLDERS OF CLAIMS OR INTERESTS IN ANY CLASS VOTE TO ACCEPT THE
PLAN.

D.     Effect of Confirmation

        Under Section 1141 of the Bankruptcy Code, the provisions of a confirmed plan bind the
debtor, any entity issuing securities under the plan, any entity acquiring property under the plan,
and any creditor or equity security holder, whether or not the claim or interest of such creditor or
equity security holder is impaired under the plan and whether or not such creditor or equity
security holder voted to accept the plan. Further, after confirmation of a plan, the property dealt
with by the plan is free and clear of all claims and interests of creditors and equity security
holders, except as otherwise provided in the plan or the confirmation order.

                                             *****




                                                 70
          Case 18-10601-MFW         Doc 3099-2       Filed 11/17/20    Page 78 of 99




                                              XII.

                                        CONCLUSION

       The Plan Proponents believe that the Plan is in the best interest of all Holders of Claims
and urge all Holders of impaired Claims against the Debtors to vote to accept the Plan and to
evidence such acceptance by returning their ballots in accordance with the instructions
accompanying the Disclosure Statement.

Dated: November 417, 2020




                                               71
Case 18-10601-MFW   Doc 3099-2      Filed 11/17/20   Page 79 of 99




                          Submitted by:


                          RICHARDS, LAYTON & FINGER, P.A.
                          Mark D. Collins (No. 2981)
                          Paul N. Heath (No. 3704)
                          Zachary I. Shapiro (No. 5103)
                          One Rodney Square
                          920 North King Street
                          Wilmington, DE 19801
                          Telephone:    (302) 651-7700
                          Facsimile:    (302) 651-7701

                          - and -

                          CRAVATH, SWAINE & MOORE LLP
                          Paul H. Zumbro (admitted pro hac vice)
                          Lauren A. Moskowitz (admitted pro hac vice)
                          Salah M. Hawkins (admitted pro hac vice)
                          Worldwide Plaza
                          825 Eighth Avenue
                          New York, NY 10019
                          Telephone: (212) 474-1000
                          Facsimile: (212) 474-3700

                          Counsel to the Debtors

                          -and-

                          PACHULSKI STANG ZIEHL & JONES LLP
                          James I. Stang (CA Bar No. 94435)
                          Robert J. Feinstein (NY Bar No. 1767805)
                          Debra I. Grassgreen (CA Bar No. 169978)
                          Jason H. Rosell (CA Bar No. 269126)
                          Colin R. Robinson (DE Bar No. 5524)
                          919 North Market Street, 17th Floor
                          P.O. Box 8705
                          Wilmington, DE 19899 (Courier 19801)
                          Telephone: 302-652-4100
                          Facsimile: 302-652-4400

                          Counsel to the Committee




                            72
Case 18-10601-MFW   Doc 3099-2   Filed 11/17/20   Page 80 of 99




                       EXHIBIT A

                          PLAN
Case 18-10601-MFW   Doc 3099-2   Filed 11/17/20   Page 81 of 99




                       EXHIBIT B

                LIQUIDATION ANALYSIS
           Case 18-10601-MFW             Doc 3099-2       Filed 11/17/20       Page 82 of 99




                                   LIQUIDATION ANALYSIS
Introduction

Pursuant to section 1129(a)(7) of the Bankruptcy Code, each Holder of an impaired Claim or equity
interest must either (a) accept a chapter 11 plan or (b) receive or retain under a chapter 11 plan property
of a value, as of the plan effective date, that is not less than the value such non-accepting Holder would
receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code (often referred to
as the “Best Interests Test”). To demonstrate that the proposed ThirdFourth Amended Joint Chapter 11
Plan of Liquidation (the “Plan”) satisfies the Best Interests Test, the Plan Proponents, with the assistance
of their restructuring advisors, have prepared the following hypothetical liquidation analysis (the
“Liquidation Analysis”), which is based upon certain assumptions discussed in the Disclosure Statement
(as defined herein) and in the accompanying notes to the Liquidation Analysis.

The Plan Proponents believe that the Plan satisfies section 1129(a)(7) of the Bankruptcy Code. This
Liquidation Analysis and the conclusions set forth herein represent the Plan Proponents’ best judgment
regarding the results of such a liquidation. This Liquidation Analysis was prepared for the sole purpose
of assisting the Bankruptcy Court and Holders of impaired Claims or Interests in making this
determination and should not be used for any other purpose. Nothing contained in this Liquidation
Analysis is intended as or constitutes a concession or admission for any purpose other than the
presentation of a hypothetical chapter 7 liquidation analysis for purposes of meeting the requirements of
section 1129(a)(7) of the Bankruptcy Code. Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to them in the Plan and Disclosure Statement, as applicable.

The Liquidation Analysis is shown on a consolidated basis and reflects the estimated cash proceeds, net
of liquidation-related costs, that would be realized if the Debtors liquidated under chapter 7 of the
Bankruptcy Code commencing on December 31, 2020. Also reflected for purposes of comparison is an
analysis of estimated cash proceeds available under the Plan.

There are certain estimates and assumptions underlying the analysis that, while considered reasonable,
are inherently subject to significant uncertainties and contingencies beyond the control of the Plan
Proponents and their advisors. Independent accountants have not examined or reviewed the Liquidation
Analysis. THERE CAN BE NO ASSURANCE THAT THE VALUES REFLECTED IN THE
LIQUIDATION ANALYSIS WOULD BE REALIZED IF THE DEBTORS WERE, IN FACT, TO
LIQUIDATE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE.

Methodology / Global Notes & Assumptions

The Plan Proponents prepared the Liquidation Analysis assuming that each of the Debtors’ current
chapter 11 cases convert to chapter 7 cases on December 31, 2020. The cash values referenced in this
liquidation analysis are based on the unaudited book values of the Debtors as of September 15October
26, 2020.

The Liquidation Analysis assumes that the Debtors’ liquidation would commence under the direction of a
chapter 7 trustee. As the vast majority of the value is derived from cash on the Debtors’ balance sheet
and potential litigation proceeds, there would be minimal “liquidation of assets” activities prior to
moving on directly to claims analysis, prosecution of the litigation claims, and distribution of value to
creditors in accordance with the priorities established under the Bankruptcy Code. It is assumed that
those latter activities would occur over an 18-to-36 month period, with the variability depending on the
success of the litigation efforts.




                                                Exh. B- 3
           Case 18-10601-MFW             Doc 3099-2        Filed 11/17/20      Page 83 of 99



The litigation outcomes illustrated in the Liquidation Analysis are not exhaustive of all potential
litigation outcomes in a hypothetical chapter 7 liquidation of the Debtors, as it is not possible to predict
all potential outcome permutations. Additionally, while the Plan contemplates a negotiated settlement of
all Claims against the Released Parties, in a hypothetical chapter 7 liquidation scenario, the only
significant unliquidated asset would be the Estates’ claims against the Debtors’ former directors and
officers (the “D&O Claims”). The Plan Proponents have no way of predicting or estimating the actual
outcome of a litigation regarding the D&O Claims. Because the D&O Claims are a much narrower set of
Claims than those Claims being settled under the Plan, the Liquidation Analysis assumes three
liquidation scenarios: (1) the “High” scenario assumes that the chapter 7 trustee is able to achieve 75% of
the settlement economics as those proposed in the Plan; (2) the “Medium” scenario assumes settlement
economics at 50% of those in the Plan; and (3) the “Low” scenario assumes settlement economics at 25%
of those in the Plan. The three liquidation scenarios are intended solely for the purpose of analysis and do
not represent the actual views or beliefs of the Plan Proponents with respect to the potential results of any
litigation that may be pursued by a Chapter 7 trustee related to or regarding the D&O Claims.

                   THE OUTCOME OF ANY LITIGATION CONCERNING
                    THE D&O CLAIMS IN A CHAPTER 7 SCENARIO IS
                HIGHLY SPECULATIVE AND UNCERTAIN AND THERE IS NO
               GUARANTEE THAT A CHAPTER 7 TRUSTEE WILL BE ABLE TO
                RECOVER ANY FUNDS ON ACCOUNT OF THE D&O CLAIMS

In the Liquidation Analysis it is assumed that proceeds realized from the liquidation of the Debtors’
unrestricted assets would be aggregated into a common distribution fund from which all General
Unsecured Claims receive pari passu recoveries from the distributable value, regardless of the basis of
their claim. This is contrary to the Plan scenario where Holders of Allowed Sexual Misconduct Claims
receive an amount certain from the Settlement and Holders of all other Allowed General Unsecured
Claims (e.g., trade claims) and Other Tort Claims receive recoveries from a portion of the Settlement
and the proceeds from the sale of the Debtors’ remaining assets.

The Liquidation Analysis contains an estimate of the value of Claims that ultimately will become
Allowed Claims based on the Debtors’ Schedules and Statements and the Debtors’ books and records as
of September 15October 26, 2020. The Debtors have not evaluated, nor has the Bankruptcy Court
determined, the amount of each such Claim. Accordingly, the final amount of Allowed Claims may differ
from the Claim amounts presented in this Liquidation Analysis. Priority and administrative claims
against the bankruptcy estate, including unpaid operating expenses and accrued and unpaid professional
fees allowed in these Chapter 11 Cases, are assumed to be fully satisfied prior to satisfaction of any
general unsecured claims in this Liquidation Analysis.

Per the Bankruptcy Court’s order entered on September 9, 2020 [Docket No. 2966], the Bankruptcy
Court established October 31, 2020 as the Tort Claims Bar Date, which is the deadline by which Holders
of Sexual Misconduct Claims were required to file proofs of claim in these Chapter 11 Cases. As of
November 1, 2020, sixty-five (65) Tort Claims have been filed. Based on a preliminary review of the
filed Tort Claims conducted by the Plan Proponents, approximately fifty-five (55) of the Tort
Claims are Sexual Misconduct Claims. The Liquidation Analysis therefore assumes that all55 of the
Tort Claims that have been filed are Sexual Misconduct Claims with an average liquidated value of $2
million. Accordingly, the Liquidation Analysis assumes a Sexual Misconduct Claims pool of $130110
million.

The Liquidation Analysis further assumes that there are no recoveries from (1) the pursuit of any
potential preferential payments, fraudulent conveyances, or any other causes of action, or (2) proceeds




                                                 Exh. B- 4
           Case 18-10601-MFW            Doc 3099-2       Filed 11/17/20       Page 84 of 99



from the sale of remaining assets, both of which are expected to be the same under either a chapter 7 or a
chapter 11 scenario, and at any rate are believed to have de minimis value to the Debtors’ estates.

The Liquidation Analysis assumes that all asset proceeds and creditor recoveries are nominal amounts
and does not consider the discounting of values over time, although it should be reiterated that should the
estates convert to a chapter 7, there will be an additional delay in realizing any distributable value.




                                                Exh. B- 5
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20    Page 85 of 99




Specific Notes to the Liquidation Analysis

   a) Whereas the Plan scenario allocates funds to Sexual Misconduct Claims and the Debtors’
      estates per the terms of the Settlement, the Liquidation Analysischapter 7 scenario
      aggregates any settlement for the benefit of all general unsecured claims, as discussed in
      the Global Notes above. Taking into account the strengths and weaknesses of the
      potential claims and causes of action, as well as the substantial risks, costs and time
      delays associated with litigating these matters, the Liquidation Analysis assumes that the
      chapter 7 trustee will be able to recover 25%, 50%, or 75%, of the aggregate direct
      consideration received by the Debtors under the Settlement on account of the D&O
      Claims, respectively, in Low, Medium, or High scenarios. Note that in the Plan
      scenario, the settlement amount for General Unsecured Claims and Other Tort
      Claims is net of a $500,000 litigation reserve for litigation costs, defense costs and/or
      damages (including amounts paid in connection with any settlement) the Allianz
      Insurance Companies and the Chubb Insurance Companies, who are two of the
      Insurance Companies contributing funds for the Settlement Amount, may incur
      pertaining to Opt-Out GUCs.

   b) The Plan scenario assumes full collection via settlement of approximately $680,000 in
      disputed contract claims. The chapter 7 scenario assumes that the chapter 7 trustee will
      succeed in collecting only half of the disputed amount.

   c) Cash balance in the main Estate account of approximately $2.9 million as of September
      15October 26, 2020, plus approximately $1.2 million800,000 of estimated cash currently
      in external accounts that is expected to be repatriated to the Debtors prior to
      Confirmation.

   d) The Liquidation Analysis assumes that the D&O Claims would be handled by plaintiff’s
      counsel for a contingency fee of 30% of any settlement or judgment amount. All of the
      professional fees required to complete the Settlement process in the Chapter 11 Cases
      scenario are accounted for above in the line item immediately below marked (e).

   e) Expenses to administer the Sexual Misconduct Claims (e.g., proof of claim processing
      and telephone support services), as estimated by Epiq Bankruptcy Solutions, LLC, the
      proposed Sexual Misconduct Claims administrator.

   f) Both the chapter 7 and Plan scenarios include estimated accrued and unpaid professional
      fees and other wind-down expenses paid or accrued through December 31, 2020. The
      chapter 7 scenario excludes a $250,000 transaction fee that would otherwise be due to the
      Debtors financial advisor upon Confirmation of the Chapter 11 Cases. The Plan scenario
      reflects a voluntary 5% reduction in fees incurred by the Estates’ professionals (other than
      Moelis & Company LLC).

   g) Represents remaining payments on two material Administrative Claims that have been
      settled for smaller amounts and partially satisfied by payments from the Debtors.

   h) Represents the Debtors’ current estimates based on recent claims work.




                                             Exh. B- 6
      Case 18-10601-MFW         Doc 3099-2      Filed 11/17/20    Page 86 of 99




i) Assumes that the cost for a chapter 7 trustee and related professional fees and other
   expenses is equal to $2 million plus 3% of the estimated liquidation value.

j) Estimated judicial review expenses, assuming 10 elections at an expense of $100,000
   each.

k) Assumed cost for the Liquidation Trust and related professional fee and other expenses.

l) Represents the Debtors’ current estimate based on recent claims work. The Plan
   Proponents have assumed that the amount of General Unsecured Claims and Other Tort
   Claims in a chapter 7 would approximately equal those asserted in the Chapter 11 Cases.

m) As set forth in the Global Notes above, per the Bankruptcy Court’s order entered on
   September 9, 2020 [Docket No. 2966], the Bankruptcy Court established October 31,
   2020 as the Tort Claims Bar Date, which is the deadline by which Holders of Sexual
   Misconduct Claims were required to file proofs of claim in these Chapter 11 Cases. As of
   November 1, 2020, sixty-five (65) Tort Claims have been filed. The Liquidation Analysis
   assumes that all55 of the Tort Claims that have been filed are Sexual Misconduct Claims
   with an average liquidated value of $2 million. Accordingly, the Liquidation Analysis
   assumes a Sexual Misconduct Claims pool of $130110 million.




                                       Exh. B- 7
Case 18-10601-MFW   Doc 3099-2   Filed 11/17/20   Page 87 of 99




                       EXHIBIT C

     SEXUAL MISCONDUCT CLAIMS FUND PROCEDURES
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 88 of 99




                    SEXUAL MISCONDUCT CLAIMS
          RESOLUTION PROCEDURES IN THE CHAPTER 11 CASES
 OF THE WEINSTEIN COMPANY HOLDINGS LLC AND ITS DEBTOR AFFILIATES

1.     PURPOSE

The purpose of this protocol is to provide for the distribution of funds to holders of Allowed
Sexual Misconduct Claims. This protocol does not apply to other Tort Claims, which shall
recover solely, if allowed, from the Liquidation Trust in accordance with the Plan and the
Liquidation Trust Agreement.

2.     DEFINITIONS

       2.1     Capitalized Terms

A capitalized term used but not defined herein shall have the meaning ascribed to it in the Plan or
the Bankruptcy Code and such definitions are incorporated herein by reference.

       2.2     Defined Terms

(a)    “Claims Examiner” means Simone LelchuckLelchuk and Jed Melnick of Melnick ADR,
       LLP.

(b)    “Claimant” means a Holder of an Allowed Sexual Misconduct Claim.

3.     RULES OF INTERPRETATION AND GENERAL GUIDELINES

       3.1     Sole and Exclusive Method With Respect to the Debtors
               and Former Representatives (other than Harvey Weinstein)

The Plan and this protocol shall together be the sole and exclusive method by which a Claimant
may seek monetary distribution on account of a Sexual Misconduct Claim against the Debtors
and/or Former Representatives; provided, however, that after a Sexual Misconduct Claim is
Allowed and liquidated in accordance with the procedures set forth herein, a Claimant shall
have the option to release Harvey Weinstein or to not release Harvey Weinstein and pursue
an action against him (but not any Released Party) in a court of competent jurisdiction.

Holders of Allowed Sexual Misconduct Claims who do not affirmatively elect to release Harvey
Weinstein shall receive 25% of the Liquidated Value of their Allowed Sexual Misconduct
Claims in consideration of the release of their Sexual Misconduct Claims against the Released
Parties.

Holders of Allowed Sexual Misconduct Claims who affirmatively elect to release Harvey
Weinstein shall receive the full Liquidated Value of their Sexual Misconduct Claims.




                                            Exh. C- 9
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 89 of 99




       3.2     Conflict with Plan.

The terms of the confirmed Plan (as it may be amended) or the Confirmation Order shall prevail
if there is any conflict between the terms of the Plan and the terms of this protocol.

       3.3     Non-Compensatory Damages and Other Theories of Liability

In determining the distribution to any Claimant, punitive damages and damages that do not
compensate the Claimant shall not be considered or allowed, even if these damages could have
been considered or allowed under applicable non-bankruptcy law. While punitive damages may
be a tool for punishing behavior and deterring future similar behavior, taking potential punitive
and similar damages into account in the context of a limit pool settlement would increase
administrative costs and burdens and likely would benefit some Claimants to the detriment of
other Claimants.

       3.4     Withdrawal of Claims

A Claimant can irrevocably withdraw a Sexual Misconduct Claim at any time upon written
notice to the Claims Administrator. If a Claimant irrevocably withdraws a Sexual Misconduct
Claim, the Claimant shall forever be barred, estopped, and enjoined from asserting such Sexual
Misconduct Claim against each of the Debtors and the Released Parties and their respective
property (or filing a subsequent proof of claim with respect thereto), and each of the Debtors, the
Former Representatives, and their respective chapter 11 estates (as applicable), successors, and
property shall be forever released from any and all indebtedness or liability with respect to or
arising from such Sexual Misconduct Claim.

       3.5     Res Judicata Effect

The Claims Examiner’s determination with respect to a Sexual Misconduct Claim shall have no
preclusive, res judicata, judicial estoppel, or similar effect outside of the Chapter 11 Cases as to
any third party and, accordingly, the Claims Examiner’s determination may not be used by or
against any Claimant or Harvey Weinstein or any other third party in any other matter, case, or
proceeding.

The Claims Examiner’s determination and information or documents related thereto with respect
to a Sexual Misconduct Claim (i) shall not be offered, introduced, admitted, referenced,
discussed or otherwise disclosed to the judge, jury (any mediator(s) or arbitrator(s)) or any other
finder of fact in any non-bankruptcy lawsuit or proceeding concerning any Non-Released Claim
for any reason, except by a Released Party if necessary to prove entitlement to a credit against
any amounts owed in connection with a judgment, award, decree or other order with respect to
any such Non-Released Claim against any of the Released Parties, (ii) shall not have, and shall
not be argued by a Holder of Non-Released Claims to have, preclusive, binding, res judicata,
estoppel, or preemptive effect of any kind whatsoever with respect to the amount of any such
Holder’s Non-Released Claims, and (iii) shall not constitute an adjudication, judgment, trial,
hearing on the merits, settlement, resolution of or otherwise establish any parties’ liability or
obligation for any Non-Released Claims.




                                            Exh. C-10
          Case 18-10601-MFW           Doc 3099-2      Filed 11/17/20     Page 90 of 99




       3.6     Confidentiality and Privilege

All information that the Claims Examiner receives from any source about any Sexual Misconduct
Claim, including all documents submitted in support of a Sexual Misconduct Claim (e.g.,
medical records), shall be held in strict confidence and shall not be disclosed absent an Order of
the Bankruptcy Court or the written consent of the Claimant (or such Claimant’s counsel of
record). All information that the Claims Examiner receives from any Claimant (including from
counsel to such Claimant) shall be subject to a mediation privilege and receipt of such
information by the Claims Examiner shall not constitute a waiver of any attorney-client privilege
or attorney work-product claim or any similar privilege or doctrine.

4.     SEXUAL MISCONDUCT CLAIMS EXAMINER

Simone LelchuckLelchuk and Jed Melnick of Melnick ADR, LLP have been appointed as the
Claims Examiner under the terms of this protocol and an order of the Bankruptcy Court. The
Claims Examiner shall conduct a review of each of the Sexual Misconduct Claims and,
according to the guidelines set forth in section 5 below, make determinations upon which
individual monetary distributions will be made subject to the Plan. The Claims Examiner’s
review as to each Claimant shall be final, subject only to: (1) reconsideration and judicial review
as set forth in section 8 below; and (2) the option to not release Harvey Weinstein and pursue an
action against him (but not any Released Party) in a court of competent jurisdiction as set forth in
section 9 below.

5.     PROCEDURE FOR ALLOCATION
       AMONG ALLOWED SEXUAL MISCONDUCT CLAIMS

       5.1     Proof of Sexual Misconduct Claim

As set forth in the Plan, upon the Effective Date of the Plan, the Debtors shall serve each person
that filed a proof of claim asserting a Sexual Misconduct Claim with a long form proof of claim
(the “Long Form Proof of Claim”). Holders of Sexual Misconduct Claims must submit the Long
Form Proof of Claim to the Claims Examiner within 60 days following the Effective Date of the
Plan.

The Claims Examiner shall consider all of the facts and evidence presented by the Claimant in
the Claimant’s filed Long Form Proof of Claim.

By a date to be established by the Claims Examiner and upon written request by a Claimant or
such Claimant’s counsel of record, the Claims Examiner may interview any Claimant; provided
that any face to face interview shall be conducted by video conference.

       5.2     Guidelines for Allocation for Allowed Sexual Misconduct Claims

               (a)     Initial Evaluation

Each Sexual Misconduct Claim will be evaluated by the Claims Examiner. Before making a
final determination regarding a particular Sexual Misconduct Claim, the Claims Examiner shall
consider the degree to which the Claimant has proven by a preponderance of the evidence that


                                            Exh. C-11
          Case 18-10601-MFW              Doc 3099-2        Filed 11/17/20         Page 91 of 99




the sexual misconduct was perpetrated by Harvey Weinstein. The Claims Examiner will evaluate
all evidence provided by the Claimant or otherwise available to the Claims Examiner that may
enhance or diminish the overall reliability of any asserted Sexual Misconduct Claims.

The Long Form Proof of Claim shall require Claimants to disclose whether such Claimant
previously entered into a settlement agreement or executed a release of liability with any of the
Released Parties and/or Harvey Weinstein relating to the Sexual Misconduct Claim, the date of
the settlement or release, and to provide a copy of such agreement upon request of the Claims
Examiner on a confidential basis. Claimants who previously entered a settlement agreement or
release of liability with any Released Party and/or Harvey Weinstein relating to a Sexual
Misconduct Claim may only recover for conduct that occurred after the date of the settlement or
release of liability; provided, however, releases contained in ordinary course of business
employment separation agreements shall not be a basis to disallow a Sexual Misconduct Claim.

               (b)      Evaluation Factors

The Claims Examiner will review a Claimant’s Long Form Proof of Claim and any
accompanying evidence according to the guidelines below (the “Point Guidelines”). The Point
Guidelines are illustrative of the various types and impacts of conduct, but are not meant to be a
complete or conclusive description of all possible fact patterns for which the Claims Examiner
may assign points. In evaluating a Claim, the Claims Examiner shall consider the totality of the
circumstances of the Sexual Misconduct Claim. The Claims Examiner will also consider the
likelihood that the Claimant would have been able to prove such Claimant’s claims in court,
including the application of relevant statutes of limitation and any other relevant considerations.
The fact that a claim may be time-barred under the relevant statute of limitations shall not be
used as a total bar to recovery on the Sexual Misconduct Claim.

The Claims Examiner will determine a Point Award in accordance with the Point Guidelines.
The total number of points for which a Claimant may qualify is 100 points.

                             NATURE OF PHYSICAL SEXUAL MISCONDUCT CLAIM
                                         MAXIMUM 60 POINTS
   No.    Factor                          Examples
  1.      Type of alleged conduct         Unwanted penetration of any kind, including oral, anal, or vaginal.

                                            Unwanted sexualized touching, such as being touched by Harvey
                                            Weinstein, being coerced or forced to touch Harvey Weinstein, or
                                            forced or coerced to masturbate in front of Harvey Weinstein.

                                            Indecent exposure, such as being exposed to Harvey Weinstein’s
                                            nudity, partial nudity, or to him masturbating, or being forced or
                                            coerced by Harvey Weinstein to remove clothing to expose
                                            breast(s), buttocks, or genitals.
  2.      Frequency and duration            Number of physical encounters.
  3.      Direct physical injury            Unwanted penetration of any kind, including oral, anal, or vaginal;
                                            unwanted sexualized touching, such as being touched by Harvey
                                            Weinstein, being coerced or forced to touch Harvey Weinstein, or
                                            forced or coerced to masturbate in front of Harvey Weinstein; or



                                                Exh. C-12
      Case 18-10601-MFW                Doc 3099-2         Filed 11/17/20          Page 92 of 99



                                          bruises, scarring, internal or external injuries.
4.    Control of environment        Imprisonment whereby Claimant was physically prevented from
                                    leaving the environment, such as being locked in a room in an
                                    enclosed space without an easy form of exit (e.g., an airplane or a
                                    hotel room); and/or the Claimant was transported to a location at
                                    Harvey Weinstein’s direction or invitation and then prevented
                                    from leaving. Other examples include being physically restrained
                                    by Harvey Weinstein or an attempted or actual sexual assault
                                    forced the Claimant to lock herself into a room.
                     NATURE OF NON-PHYSICAL SEXUAL MISCONDUCT CLAIM
                                   MAXIMUM 30 POINTS
No.   Factor                        Examples
5.    Stalking                      Repeated contact by or communication from Harvey Weinstein
                                    (e.g., in-person, via text messages, email, or phone, or through
                                    intermediaries) after declining, avoiding, or expressing reluctance
                                    to communicate or meet with Harvey Weinstein.

                                          Unplanned, unannounced, or otherwise unwelcome visits by
                                          Harvey Weinstein at Claimant’s residence, lodging, or workplace.

                                          Claimant was followed, investigated, or otherwise targeted by
                                          private investigators retained by or on behalf of Harvey Weinstein.
6.    Type of non-physical sexual         Verbal sexual harassment may include being asked, explicitly or by
      misconduct                          implication, to engage in sexual acts or sexual conduct, being
                                          subjected to comments about a person’s physical attractiveness,
                                          being called or exposed to gendered epithets, being subjected to
                                          insults based on sex stereotypes (i.e., comments like women are
                                          only good for getting married and having children, derogatory
                                          comments about menstruation, etc.)

                                         Employment or professional opportunity conditioned on
                                         performing gendered personal tasks for Harvey Weinstein outside
                                         of and in addition to the Claimant’s profession, including those
                                         tasks that involved exposure to Harvey Weinstein’s sexual
                                         encounters (such as obtaining or having to store or otherwise
                                         handle penile dysfunction medication for Harvey Weinstein or
                                         cleaning rooms following Harvey Weinstein’s sexual encounters).
7.    Frequency and duration             Number of occurrences, including whether Claimant was
                                         employed by the Debtors.
8.    Employment retaliation             Unfavorable employment terms or denial of professional
                                         opportunity after the Claimant complained, whether in writing or
                                         orally, about Harvey Weinstein’s sexual misconduct, sexual
                                         harassment, and/or sexual discrimination to Harvey Weinstein or
                                         others in the workplace, including human resources personnel.
                                    IMPACT OF SEXUAL MISCONDUCT
                                        MAXIMUM 10 POINTS
No.   Factor                             Examples
9.    Emotional distress                 Mental health problems and other emotional trauma, whether or
                                         not diagnosed or treated, including: paranoia, depression,
                                         substance abuse, suicide attempt or suicidal ideation, self-harm,



                                               Exh. C-13
             Case 18-10601-MFW          Doc 3099-2         Filed 11/17/20         Page 93 of 99



                                           anxiety, flashbacks, post-traumatic stress disorder, damage to
                                           personal or familial relationships, and difficulty in obtaining or
                                           maintaining employment due to mental or emotional condition
                                           resulting from incident(s).
     10.     Economic harm                 Economic harm including monetary loss attributable to retaliation,
                                           termination, or denial of professional opportunity by Harvey
                                           Weinstein for resisting or refusing to acquiesce to Harvey
                                           Weinstein’s sexual conduct or demands or for complaining about
                                           such conduct or demands.
                                    ADJUSTMENTS TO POINT AWARDS
                      MAXIMUM +/- 20 POINTS (UP TO A MAXIMUM OF 100 TOTAL POINTS)
     No.     Factor                        Examples
     11.     Age                           Age of claimant at time of abuse.
     12.     Litigation                    What was the outcome of prior litigation? What is the current
                                           status of pending litigation?
     13.     Corroborating evidence        Items such as documents, emails, text messages, videos, receipts,
                                           hotel folios, itineraries, travel records, event tickets, etc.
     14.     Limitation on Damages in      Are there any limits on compensatory damages in the applicable
             Applicable Jurisdiction       jurisdiction?
                                DOWNWARD ADJUSTMENTS TO POINT AWARDS
                                       MAXIMUM - 35 POINTS
       No.   Factor                        Examples
     15.     Limitations                   What is or would be the applicable statute of limitation? Is the
                                           claim timely on its face under the applicable statute of limitations?
                                           Are there reasons why, notwithstanding a claim's apparent
                                           untimeliness the claim may not be time – barred, after all? Would
                                           the law applicable in the relevant jurisdiction lead to the
                                           conclusion that there is a reasonable expectation of the time bar
                                           being set aside?



           5.3    Joint or Several Liability Issues Not Applicable

The primary function of the Sexual Misconduct Claim evaluation is to facilitate the fair and
equitable division of the proceeds of this settlement among the various Claimants. Accordingly,
there will be no consideration of joint or several liability issues vis-à-vis non-Debtor individuals
or entities that may potentially be liable for the Sexual Misconduct Claim.

6.         MINIMUM DISTRIBUTION

Notwithstanding anything to the contrary herein or in the Plan, every holder of an Allowed
Sexual Misconduct Claim shall receive a distribution of at least $7,500. The Claims Examiner,
however, shall have the discretion to apply downward adjustments to the minimum distribution
amount based on the total number of Sexual Misconduct Claims.




                                               Exh. C-14
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20     Page 94 of 99




7.     MONETARY DISTRIBUTION

Once the Claims Examiner determines each Claimant’s Point Award, the Claims Administrator
shall then calculate the value of each Point Award. Each Claimant’s Point Award value will be
determined by dividing (x) the total amount of dollars in the Sexual Misconduct Claims Fund
(approximately $17 million) by (y) the total number of points among all of the Point Awards, the
result of which will be the value of one point (the “Point Value”). The Claims Administrator
will then multiply the Point Value by each Claimant’s Point Award to calculate the Liquidated
Value of the Claimant’s Sexual Misconduct Claims. By way of example, if there are 100
claimants, with Point Awards totaling 7,500 points and a total settlement fund of $17 million,
each point would be valued at $2,266.67 and a Claimant with 75 points would be allocated
$170,000. Claimants who receive a Point Award of zero points shall not be eligible to receive
any monetary distribution, provided, however, such Claimants may seek reconsideration of their
Point Award pursuant to the process set forth in Section 9 below.

At the conclusion of the claims determination process, as set forth in Section 8 below, the Claims
Administrator shall make a monetary distribution to Holders of Allowed Sexual Misconduct
Claims in accordance the written payment instructions provided to the Claims Administrator on
the Long Form Proof of Claim. Although the Claims Administrator is authorized to make
interim distributions, the final monetary distribution will depend on (a) the number of Electing
Judicial Claimants (defined below) and (b) the conclusion of all Final Judicial Determinations
(defined below).

The Plan Proponents anticipate that an interim distribution will be made within approximately 7
months from the Effective Date of the Plan.

8.     NOTICE OF SEXUAL MISCONDUCT CLAIMS DETERMINATION

       8.1     Claim Determination

After the Claims Examiner has fully evaluated all Sexual Misconduct Claims and the Claims
Administrator has calculated the Liquidated Value of each Claimant’s Sexual Misconduct
Claims, the Claims Administrator shall notify each Claimant in writing (the “Determination
Notice”) of their Point Award and the estimated Liquidated Value with respect to their Sexual
Misconduct Claims (the “Claims Determination”).

The Claims Administrator shall mail the Determination Notice to the Claimant or such
Claimant’s counsel of record, or in the case of unrepresented parties, to the last address based on
the Claimant’s filed proof of claim. Upon mailing of a Claimant’s Determination Notice where
such Claimant is issued a Point Award of one or more points, such mailing shall constitute a
withdrawal of the Settlement Parties’ objections to such Claimant’s Sexual Misconduct Claims
(if any) and such Claimant’s Sexual Misconduct Claims shall be deemed Allowed Sexual
Misconduct Claims.

 If a Claimant receives a Point Award of zero points and is therefore ineligible for monetary
distribution, the Claims Determination will explain the reason(s) for such Point Award. Upon
mailing of a Claimant’s Determination Notice where such Claimant is issued a Point Award of


                                            Exh. C-15
               Case 18-10601-MFW               Doc 3099-2         Filed 11/17/20         Page 95 of 99




zero points, such mailing shall constitute an objection to the allowance of such Claimant’s
Sexual Misconduct Claims. If such Claimant fails to seek reconsideration as set forth in Section
8.2 below, such Claimant’s Sexual Misconduct Claims shall be deemed Disallowed Sexual
Misconduct Claims.

           8.2      Reconsideration

The Determination Notice shall be final and non-appealable unless the Claimant makes a timely
request for the Point Award to be reconsidered by the Claims Examiner. The Claimant may
request reconsideration of the Point Award by delivering a written request for reconsideration to
the Claims Examiner within 14 calendar days after the date of mailing of the Determination
Notice. The Claimant, with the request for reconsideration, may submit additional evidence and
argument in support of such request upon a showing that such additional information was not
previously available or was not previously provided to the Claims Examiner. If a Claimant fails
to request reconsideration within 14 calendar days after the date of mailing of the Determination
Notice, the Claims Examiner’s determination shall become final and non-appealable, provided,
however, a Claimant shall have the option to not release Harvey Weinstein and pursue an
action against him (but not any Released Party) in a court of competent jurisdiction in
accordance with section 9 below.

If a Claimant makes a timely request for reconsideration, after reconsideration of the Claims
Determination by the Claims Examiner, the Claims Administrator will issue a notice (a
“Reconsideration Notice”) of the outcome of its decision (the “Final Claims Determination”). If
the Claimant accepts the Final Claims Determination, such Final Claims Determination shall be
final and non-appealable; provided, however, a Claimant shall have the option to not release
Harvey Weinstein and pursue an action against him (but not any Released Party) in a court
of competent jurisdiction in accordance with section 9 below.

           8.3      Judicial Review of Point Award

Claimants that reject the Final Claims Determination may appeal the Final Claims Determination
to the District Court.1

Election of Judicial Review. Within 14 days after a Claimant receives a Reconsideration Notice
(the “Election Deadline”), such Claimant must (i) notify the Claims Administrator of the
Claimant’s intent to seek judicial review of Final Claims Determination (“Judicial Review”) by
submitting a written notice to the Claim Administrator (a “Judicial Review Election Notice”) and
(ii) file a copy of such Judicial Review Election Notice with the District Court. Claimants who
fail to submit and file a Judicial Review Election Notice by the Election Deadline shall be
deemed to accept the Final Claims Determination, and such Final Claims Determination shall
become final, binding, non-appealable and not subject to review by any Court.

Claimants who submit and file a Judicial Review Election Notice by the Election Deadline
(“Electing Judicial Claimants”) shall have no right to receive any distribution from the Sexual
Misconduct Claims Fund absent the issuance of an order or judgment of the District Court
1
      Nothing in these procedures shall be deemed a waiver or modification of a Claimant’s right to a trial by jury as
    to Harvey Weinstein.


                                                       Exh. C-16
          Case 18-10601-MFW          Doc 3099-2      Filed 11/17/20    Page 96 of 99




confirming or revising the Point Award for such Claimant’s Sexual Misconduct Claims that are
no longer subject to appeal and for which no appeal is pending (a “Final Judicial
Determination”).

Limited Scope of Judicial Review. The Judicial Review shall be limited to the Final Claims
Determination and the Point Award thereunder; provided, however, the District Court shall have
plenary review of the Final Claims Determination and Point Award thereunder. The maximum
points that the District Court may award on account of a Sexual Misconduct Claim is 100 points.

Recovery Limited to Final Judicial Determination. To the extent that a Claimant’s Final Judicial
Determination with respect to such Claimant’s Sexual Misconduct Claims results in a Point
Award that is more or less than the Point Award in the Final Claims Determination, the Claimant
will receive payment from the Sexual Misconduct Claims Fund that will be based on the Point
Award of the Final Judicial Determination.

Consolidation of Judicial Reviews. Subject to notice and a hearing and at the discretion of the
District Court, all judicial review proceedings elected pursuant to this Section 8.3 may be heard
and determined in one or more consolidated proceedings to the extent practicable, in a manner
acceptable to the District Court, and in accordance with applicable law.

Attorneys’ Fees and Expenses. Electing Judicial Claimants shall be required to pay their own
attorneys’ fees and expenses in connection with the Judicial Review. The Plan Proponents have
structured these Sexual Misconduct Claims Resolution Procedures in a manner that is intended to
reduce administrative costs and attorneys’ fees attendant to administering the Sexual Misconduct
Claims Fund including, but not limited to, retaining the Claims Examiner and Claims
Administrator in a pro bono capacity, which thereby maximizes the amount of funds available for
distribution to Claimants. The Judicial Review process is included for the benefit of all
Claimants and to comport with applicable law. Accordingly, all attorney’s fees and expenses of
the Claims Administrator and/or Claims Examiner in connection with the Judicial Review shall
be paid from the Sexual Misconduct Claims Fund. To the extent there are pending Judicial
Reviews at the time of any interim distribution from the Sexual Misconduct Claims Fund, the
Claims Administrator shall create a reserve for its expected attorney’s fees and expenses related
to such Judicial Reviews.

9.     ELECTION TO RELEASE HARVEY WEINSTEIN

Upon the later of (i) the Claims Determination; (ii) a Final Claims Determination; or (ii) a Final
Judicial Determination, the Claims Administrator shall provide each Claimant with the option to
release Harvey Weinstein or to not release Harvey Weinstein and pursue an action against him
(but not any Released Party) in another court of competent jurisdiction (including the right to a
jury trial) (the “Election Notice”). The Election Notice shall include the estimated minimum
Liquidated Value of a Claimant’s Allowed Sexual Misconduct Claims.

Claimants who do not affirmatively elect to release Harvey Weinstein shall receive 25% of
the Liquidated Value of their Allowed Sexual Misconduct Claims in consideration of the
release of their Sexual Misconduct Claims against the Released Parties (except the



                                           Exh. C-17
          Case 18-10601-MFW         Doc 3099-2     Filed 11/17/20    Page 97 of 99




Insurance Companies as it relates to such Claimant’s Sexual Misconduct Claims against
Harvey Weinstein).

Claimants who affirmatively elect to release Harvey Weinstein shall receive the full
Liquidated Value of their Sexual Misconduct Claims in consideration of the release of their
Sexual Misconduct Claims against the Released Parties and Harvey Weinstein.

Claimants must return the Election Notice to the Claims Administrator within 14 calendar days
after the date of mailing of the Election Notice. If a Claimant does not affirmatively elect to
release Harvey Weinstein (a “Non-Releasing Claimant”), such Non-Releasing Claimant shall
receive 25% of the Liquidated Value of its Allowed Sexual Misconduct Claims and pursue an
action against Harvey Weinstein (but not any Released Party) in another court of competent
jurisdiction.

For each Non-Releasing Claimant, the remaining 75% of the Liquidated Value of their Allowed
Sexual Misconduct Claim shall be allocated to a reversionary fund for the benefit of the
Insurance Companies.

10.    ELECTION TO IMMEDIATELY PURSUE HARVEY WEINSTEIN

Notwithstanding anything to the contrary contained herein, a Claimant may, upon a preliminary
showing of a valid Sexual Misconduct Claim, elect on the Long Form Proof of Claim to receive
the minimum distribution amount ($7,500), waive all further rights with respect to the Sexual
Misconduct Claims Fund, and immediately pursue an action against Harvey Weinstein (but not
any Released Party) in another court of competent jurisdiction.




                                          Exh. C-18
Case 18-10601-MFW   Doc 3099-2   Filed 11/17/20   Page 98 of 99




                       EXHIBIT D

              COVERAGE DISPUTE LETTERS
 Case 18-10601-MFW   Doc 3099-2   Filed 11/17/20   Page 99 of 99




                        EXHIBIT E

CURRICULUM VITAES OF SEXUAL MISCONDUCT CLAIMS EXAMINERS
